Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 1 of 125 PageID #: 16063




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


  HUAWEI TECHNOLOGIES CO. LTD.,
                  Plaintiff,

           v.

  VERIZON COMMUNICATIONS, INC.,
  VERIZON BUSINESS NETWORK SERVICES,
  INC., VERIZON ENTERPRISE SOLUTIONS,
  LLC, CELLCO PARTNERSHIP D/B/A
  VERIZON WIRELESS, INC., VERIZON DATA
  SERVICES LLC, VERIZON BUSINESS
  GLOBAL LLC, VERIZON SERVICES CORP.,
                  Defendant(s).
                                                  Case No. 2:20-cv-00030-JRG
  VERIZON BUSINESS NETWORK SERVICES,
  INC., CELLCO PARTNERSHIP D/B/A
  VERIZON WIRELESS, VERIZON DATA
  SERVICES LLC, VERIZON BUSINESS
  GLOBAL LLC, VERIZON SERVICES CORP.,
  AND VERIZON PATENT AND LICENSING
  INC.
           Counterclaim-Plaintiffs,

  v.
  HUAWEI TECHNOLOGIES CO. LTD.,
  HUAWEI TECHNOLOGIES USA, INC., AND
  FUTUREWEI TECHNOLOGIES INC.
           Counterclaim-Defendants.




         CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER




                                       1
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 2 of 125 PageID #: 16064




     Before the Court are three claim construction briefs submitted by Plaintiff Huawei

 Technologies Co. Ltd., and Counterclaim Defendants Huawei Technologies USA, Inc., and

 Futurewei Technologies, Inc. (collectively referred to herein as “Huawei”) and three claim

 construction briefs submitted by Verizon Business Network Services, Inc., Cellco Partnership

 D/B/A Verizon Wireless, Verizon Data Services LLC, Verizon Business Global LLC, Verizon

 Services Corp., and Verizon Patent and Licensing Inc. (collectively referred to herein as

 “Verizon”).

     For the Huawei-Asserted Patents: 1 Huawei’s opening brief (Dkt. No. 82, filed on November

 6, 2020), 2 Verizon’s response (Dkt. No. 98, filed on November 20, 2020), and Huawei’s reply

 (Dkt. No. 106, filed on November 30, 2020).

     For the Verizon-Asserted Patents: 3 Verizon’s opening brief (Dkt. No. 85, filed on November

 6, 2020), Huawei’s response (Dkt. No. 99, filed on November 20, 2020), and Verizon’s reply (Dkt.

 No. 103, filed on November 30, 2020)

     The Court held a hearing on the issues of claim construction and claim definiteness on

 December 17, 2020. Having considered the arguments and evidence presented by the parties at the

 hearing and in their briefing, the Court issues this Order.




 1
   Huawei Technologies Co. Ltd. asserts seven U.S. Patents: No. 8,270,433, No. 8,406,236, No.
 8,824,505, No. 8,995,253, No. 9,014,151, No. 9,270,485, and No. 9,312,982.
 2
   Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
 are to the page numbers assigned through ECF.
 3
   Verizon asserts two U.S. Patents: No. 8,121,111 (the “’111 Patent”) and No. 8,983,288 (the “’288
 Patent”).
                                                   2
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 3 of 125 PageID #: 16065




                                                    Table of Contents

 I.     BACKGROUND ............................................................................................................... 5
 II.    LEGAL PRINCIPLES ..................................................................................................... 5
        A.        Claim Construction ................................................................................................. 5
        B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 8
        C.        Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA) ........... 9
        D.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 11
 III.   AGREED CONSTRUCTIONS...................................................................................... 12
 IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 12
        A.        U.S. Patent No. 8,270,433 (Huawei-Asserted) ..................................................... 12
                  A-1.   “data blocks containing data only” and “data block group
                         containing data blocks only”..................................................................... 14
                  A-2. “control block buffer” and “data block buffer” ........................................ 16
                  A-3. Order of Steps in Claim 1 ......................................................................... 18
                  A-4. Alleged Means-Plus-Function Terms ....................................................... 20
        B.        U.S. Patent No. 9,014,151 (Huawei-Asserted) ..................................................... 28
                  B-1.   “the mapping the single low-rate traffic signal to the single low-
                         rate traffic OPU is performed using a General Framing Procedure
                         (GFP) or other adaptation protocols” ........................................................ 30
                  B-2. “transmitting the ODUk via the OTN” and “transmitting a low-rate
                         traffic signal in an Optical Transport Network (OTN)” ........................... 32
                  B-3. “rate rank” ................................................................................................. 33
                  B-4. “adapted to” and “configured to” .............................................................. 36
        C.        U.S. Patent No. 9,312,982 (Huawei-Asserted) ..................................................... 41
                  C-1.   “in groups of M bytes” .............................................................................. 43
                  C-2.   “Lower Order Optical Channel Data Unit (LO ODU) signal” and
                         “Higher Order Optical Channel Payload Unit (HO OPU)” ...................... 44
                  C-3. “[encapsulating / encapsulate] overhead information to an
                         overhead area of the ODTU signal”.......................................................... 45
                  C-4. “time slot” ................................................................................................. 47
                  C-5. “tributary slot” .......................................................................................... 52
                  C-6. “Optical Channel Data Tributary Unit (ODTU) signal” ........................... 53
        D.        U.S. Patent No. 8,406,236 (Huawei-Asserted) ..................................................... 54
                  D-1.      “client signal byte number Cn” ................................................................. 56
                  D-2.      “if the Cn transported in the OTN frame needs to be [increased /
                            decreased]” and “the Cn transported in the OTN frame doesn’t
                            need to be increased or decreased” ........................................................... 59

                                                                 3
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 4 of 125 PageID #: 16066




                 D-3. Alleged Means-Plus-Function Terms ....................................................... 61
       E.        U.S. Patent No. 8,824,505 (Huawei-Asserted) ..................................................... 67
                 E-1.   “Optical Channel Data Tributary Unit (ODTU) [frame]” and
                        “ODTU [frame]” ....................................................................................... 69
                 E-2. “n-bit data units” and “n indicating the number of the multiple
                        OPUk TSs”................................................................................................ 70
                 E-3. “Optical Channel Payload Unit-k Tributary Slot (OPUk TS)” ................. 73
                 E-4. Alleged Means-Plus-Function Terms ....................................................... 74
       F.        U.S. Patent No. 8,995,253 (Huawei-Asserted) ..................................................... 78
                 F-1.   “judging … whether …,” “judge … whether,” “determining
                        whether …” and “determine whether …” ................................................. 79
                 F-2. “configured to”.......................................................................................... 82
                 F-3. “null” ......................................................................................................... 83
                 F-4. Alleged Means-Plus-Function Terms ....................................................... 85
       G.        U.S. Patent No. 9,270,485 (Huawei-Asserted) ..................................................... 89
                 G-1.   “a link where a normally blocked port locates” ........................................ 90
                 G-2.   “Automatic Protection Switching (APS) packet in Ethernet
                        protection switching mechanism” ............................................................. 92
       H.        U.S. Patents No. 8,121,111 and No. 8,983,288 (Verizon-Asserted) .................... 93
                 H-1.
                “… reflecting a round trip delay …” and “… reflects a round trip
                delay …” ................................................................................................... 95
           H-2. “digital wrapping circuit” ....................................................................... 102
           H-3. “… the first time stamp [is/was/…] inserted …”.................................... 105
           H-4. Alleged Means-Plus-Function Terms ..................................................... 109
 V.    CONCLUSION ............................................................................................................. 113




                                                                 4
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 5 of 125 PageID #: 16067




 I.       BACKGROUND

       Huawei alleges infringement of seven U.S. Patents: No. 8,270,433 (the “’433 Patent”), No.

 8,406,236 (the “’236 Patent”), No. 8,824,505 (the “’505 Patent”), No. 8,995,253 (the “’253

 Patent”), No. 9,014,151 (the “’151 Patent”), No. 9,270,485 (the “’485 Patent”), and No. 9,312,982

 (the “’982 Patent”) (collectively, the “Huawei-Asserted Patents”).

       Verizon counterclaims for infringement of two U.S. Patents: No. 8,121,111 (the “’111

 Patent”) and No. 8,983,288 (the “’288 Patent”) (collectively, the “Verizon-Asserted Patents”).

 II.      LEGAL PRINCIPLES

          A.     Claim Construction

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

 which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

 (Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

 considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

 858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

 1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

 specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

 861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

 term is construed according to its ordinary and accustomed meaning as understood by one of

 ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

 at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

 Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

 that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

 (vacated on other grounds).
                                                   5
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 6 of 125 PageID #: 16068




      “The claim construction inquiry … begins and ends in all cases with the actual words of the

 claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

 all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

 Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

 Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

 1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning because

 claim terms are typically used consistently throughout the patent. Id. Differences among the claim

 terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

 adds a limitation to an independent claim, it is presumed that the independent claim does not

 include the limitation. Id. at 1314–15.

     “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

 Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

 specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

 it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

 Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

 299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

 interpreting the meaning of disputed claim language, particular embodiments and examples

 appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

 v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

 Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

 improper to read limitations from a preferred embodiment described in the specification—even if

 it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the




                                                    6
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 7 of 125 PageID #: 16069




 patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

 898, 913 (Fed. Cir. 2004).

     The prosecution history is another tool to supply the proper context for claim construction

 because, like the specification, the prosecution history provides evidence of how the U.S. Patent

 and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

 However, “because the prosecution history represents an ongoing negotiation between the PTO

 and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

 specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

 Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

 history may be “unhelpful as an interpretive resource”).

     Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

 in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

 (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

 understand the underlying technology and the manner in which one skilled in the art might use

 claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

 may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

 may aid a court in understanding the underlying technology and determining the particular

 meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

 term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

 and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

 explained the role of extrinsic evidence in claim construction:

        In some cases, however, the district court will need to look beyond the patent’s
        intrinsic evidence and to consult extrinsic evidence in order to understand, for
        example, the background science or the meaning of a term in the relevant art during
        the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)

                                                   7
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 8 of 125 PageID #: 16070




        (a patent may be “so interspersed with technical terms and terms of art that the
        testimony of scientific witnesses is indispensable to a correct understanding of its
        meaning”). In cases where those subsidiary facts are in dispute, courts will need to
        make subsidiary factual findings about that extrinsic evidence. These are the
        “evidentiary underpinnings” of claim construction that we discussed in Markman,
        and this subsidiary factfinding must be reviewed for clear error on appeal.

 Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

        B.      Departing from the Ordinary Meaning of a Claim Term

     There are “only two exceptions to [the] general rule” that claim terms are construed according

 to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

 lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

 specification or during prosecution.” 4 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

 Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

 2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

 in two instances: lexicography and disavowal.”). The standards for finding lexicography or

 disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

     To act as his own lexicographer, the patentee must “clearly set forth a definition of the

 disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

 F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

 “with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

     To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

 specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis



 4
  Some cases have characterized other principles of claim construction as “exceptions” to the
 general rule, such as the statutory requirement that a means-plus-function term is construed to
 cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
 Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                  8
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 9 of 125 PageID #: 16071




 Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

 1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

 of a claim term by including in the specification expressions of manifest exclusion or restriction,

 representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

 to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

 Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

        C.      Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA)

     A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

 Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in

 relevant portion). Section 112, Paragraph 6, provides that a structure may be claimed as a “means

 … for performing a specified function” and that an act may be claimed as a “step for performing

 a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

     But § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

 presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

 and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

 Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

 ordinary skill in the art would understand the claim with the functional language, in the context of

 the entire specification, to denote sufficiently definite structure or acts for performing the function.

 See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015)

 (§ 112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites

 sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;

 Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

 at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

 ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco
                                                    9
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 10 of 125 PageID #: 16072




  Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

  to “how the function is performed”); Personalized Media Communications, L.L.C. v. International

  Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

  includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

  function … even if the claim uses the term ‘means.’” (quotation marks and citation omitted)).

      When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

  materials, or acts described in the specification as corresponding to the claimed function and

  equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

  involves multiple steps. “The first step … is a determination of the function of the means-plus-

  function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

  (Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

  specification and equivalents thereof.” Id. A “structure disclosed in the specification is

  ‘corresponding’ structure only if the specification or prosecution history clearly links or associates

  that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

  inquiry is not merely whether a structure is capable of performing the recited function, but rather

  whether the corresponding structure is “clearly linked or associated with the [recited] function.”

  Id. The corresponding structure “must include all structure that actually performs the recited

  function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

  Cir. 2005). However, § 112 does not permit “incorporation of structure from the written

  description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

  Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

      For § 112, ¶ 6 limitations implemented by a programmed general purpose computer or

  microprocessor, the corresponding structure described in the patent specification must include an



                                                     10
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 11 of 125 PageID #: 16073




  algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

  1349 (Fed. Cir. 1999). The corresponding structure is not a general purpose computer but rather

  the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

  Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

          D.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

      Patent claims must particularly point out and distinctly claim the subject matter regarded as

  the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

  “inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

  Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

  and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

  the perspective of one of ordinary skill in the art as of the time the application for the patent was

  filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

  comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

  Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

  effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

  Cir. 2012).

      When a term of degree is used in a claim, “the court must determine whether the patent

  provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

  F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

  used in a claim, “the court must determine whether the patent’s specification supplies some

  standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

  F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

  skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).



                                                    11
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 12 of 125 PageID #: 16074




         In the context of a claim governed by 35 U.S.C. § 112, ¶ 6, the claim is invalid as indefinite

  if the claim fails to disclose adequate corresponding structure to perform the claimed function.

  Williamson, 792 F.3d at 1351–52. The disclosure is inadequate when one of ordinary skill in the

  art “would be unable to recognize the structure in the specification and associate it with the

  corresponding function in the claim.” Id. at 1352.

  III.      AGREED CONSTRUCTIONS

         The parties have agreed to constructions set forth in their Joint Claim Construction Chart (Dkt.

  No. 112) (the “P.R. 4-5(d) Chart”) and in their Joint Pre-Markman Report of Terms to Argue,

  Agreed Constructions, and Terms Agreed to be Submitted on the Briefing (Dkt. No. 135). Based

  on the parties’ agreement, the Court hereby adopts the agreed constructions for this case.

  IV.       CONSTRUCTION OF DISPUTED TERMS

            A.     U.S. Patent No. 8,270,433 (Huawei-Asserted)

         The ’433 Patent claims priority to a Chinese application filed on June 21, 2007.

         The ’433 Patent is generally directed to Optical Transport Network (OTN) technology for

  “adapting a payload bandwidth for data transmission” to satisfy the bandwidth requirements

  for transmitting MAC frames of the 40 Gigabit Ethernet or 10 Gigabit Ethernet standards in

  an OTN. Generally, the patent sets out a process that takes multiple coding blocks (N) of a

  certain size (e.g., 64B) and converts the N coding blocks into a single block of a larger size

  (e.g., (64*N+1)B). ’433 Patent col.3 ll.8–25.

         The abstract of the ’433 Patent provides:

            A sending method, a receiving and processing method and an apparatus for
            adapting a payload bandwidth for data transmission are provided. In the
            method, N coding blocks containing 64B are acquired, in which N is an integer
            greater than or equal to 2, and the acquired N coding blocks are converted into
            a (64*N+1)B coding block, so that a required linear rate is reduced after
            conversion, thereby reducing requirements for the payload bandwidth of a
            bearer layer, and satisfying the payload bandwidth required for transmitting 40
                                                     12
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 13 of 125 PageID #: 16075




        Gigabit Ethernet (40 GE) or 10 Gigabit Ethernet (10 GE) MAC frames in an
        optical transport network (OTN).

      Claims 1 and 6 of the ’433 Patent, exemplary method and apparatus claims respectively,

  provide as follows (with disputed terms emphasized):

           1. A sending method for adapting a payload bandwidth for data transmission,
          comprising:
           acquiring N 66B coding blocks each of which contains 64B, wherein the N
            66B coding blocks are obtained through a 64B/66B encoding scheme, N is
            an integer and 5≤N≤8;
           encoding the acquired N 66B coding blocks into a (64*N+ 1)B coding block;
            and
           sending the (64*N+l)B coding block obtained by encoding;
           wherein encoding the acquired N 66B coding blocks into the (64*N+l)B
            coding block comprises:
           decoding the N 66B coding blocks to obtain data blocks containing data only
            and different types of control blocks each of which contains at least one
            control characters;
           placing the control blocks into a control block buffer as a control block group,
            setting a first identifier to identify the control block group, setting a second
            identifier to identify a last control block in the control block group, and
            placing the data blocks, as a data block group, into a data block buffer;
           setting a third identifier by using four bits of each control block to identify a
            block type of each of the control blocks; and
           setting a fourth identifier by using a space smaller than or equal to three bits of
            each control block to identify positions of each of the control blocks in the N
            66B coding blocks.

           6. A sending device, comprising:
           an acquisition unit configured to acquire N 66B coding blocks each of which
             contains 64B, wherein the N 66B coding blocks are obtained through a
             64B/66B encoding scheme, N is an integer and 5≤N≤8;
           a conversion unit configured to encode the acquired N 66B coding blocks
             into a (64*N+1)B coding block; and
           a transmission unit configured to send the (64*N+1)B coding block obtained
             by encoding;
           wherein the conversion unit comprises:
           a decoding subunit configured to decode the N 66B coding blocks to obtain
             data blocks containing data only and different types of control blocks each
             of which contains at least one control characters;
           a control block group discrimination subunit configured to place the control
             blocks into a control block buffer as a control block group, set a first
             identifier to identify the control block group, set a second identifier to
             identify a last control block in the control block group, and place the data
             blocks, as a data block group, into a data block buffer;

                                                  13
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 14 of 125 PageID #: 16076




                a type discrimination subunit configured to set a third identifier by using
                 four bits to identify a block type of each of the control blocks; and
                a position discrimination subunit configured to set a fourth identifier by
                 using a space smaller than or equal to three bits to identify positions of the
                 control blocks in the N 66B coding blocks.

                    A-1.    “data blocks containing data only” and “data block group containing
                            data blocks only”

             Disputed Term 5               Huawei’s Proposed                   Verizon’s Proposed
                                              Construction                        Construction
      “data blocks containing data     No construction necessary.         data blocks containing service
      only”                                                               data only

      •   ’433 Patent Claims 1, 6,
      “data block group containing     No construction necessary.         data block group containing
      data blocks only”                                                   service data only

      •   ’433 Patent Claims 10, 14

          Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

          The Parties’ Positions

          Huawei submits: The meanings of these terms are plain without construction. There is no

  evidence that rises to the standard of lexicography or disclaimer such that the meaning of “data”

  should be limited to “service data,” as Verizon contends. Dkt. No. 82 at 8.

          In addition to the claims themselves, Huawei cites the following intrinsic evidence to support

  its position: ’433 Patent col.1 ll.26–29, col.1 ll.54–57.

          Verizon responds: These terms specify that the data blocks or groups contain “only” data. This

  explicitly excludes control information from the data block. The ’433 Patent elsewhere uses the

  term “service data” to distinguish between data and control information. Huawei improperly treats

  control information as data. Dkt. No. 98 at 13–14.


  5
      The term charts in this order list claims identified in the parties’ P.R. 4-5(d) Chart.
                                                      14
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 15 of 125 PageID #: 16077




         In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’433 Patent figs.7A–7B, col.1 ll.26–28, col.4

  ll.47–55. Extrinsic evidence: Ralph Second ’433 Decl. 6 ¶¶ 31–33 (Verizon’s Ex. 5, Dkt. No.

  98-5).

         Huawei replies: While a data block is plainly different from a control block, the meanings of

  “service data” and “control information” are vague and those terms should not be used in a

  construction. Dkt. No. 106 at 5.

         Analysis

         The issue in dispute is whether “data only” should be rewritten as “service data only.” It should

  not.

         Incorporating “service data,” which Verizon posits lacks control information, into a

  construction only raises issues. It does not clarify claim scope. Notably, the ’483 Patent does not

  include any reference to the “control information” that Verizon seeks to exclude from the scope of

  these terms. Similarly, there is no explanation in the patent of what constitutes “service data.”

         The distinction in the ’433 Patent is between “control characters” and “data,” not between

  “control information” and “service data.” For example, the patent provides:

            In the frame structure of the 66B coding block, the Syn occupying two bits is used
            to identify whether a payload block in the coding block is a data block containing
            data only or a control block containing control characters. In the first embodiment
            of the present invention, it is considered that one bit or two bits may be used to
            identify whether a payload block following a certain control block containing
            control characters in the coding block is a control block containing control
            characters or a data block containing data only.

  ’483 Patent col.4 ll.47–55 (emphasis added). It is clear that a data block with “data only” does not

  include control characters and thus “data” is distinct from “control characters.” Nothing in the



  6
      Declaration of Stephen E. Ralph (‘433 Patent) (Nov. 6, 2020)
                                                     15
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 16 of 125 PageID #: 16078




  patent, however, clearly establishes that “data” is coextensive with “service data” or excludes any

  information other than “control characters.” Ultimately, the evidence identified by Verizon does

  not clearly limit “data” to “service data” or exclude information other than “control characters.”

       Accordingly, the Court construes these terms as follows:

             •   “data blocks containing data only” means “data blocks containing data only (not

                 control characters)”; and

             •   “data block group containing data blocks only” means “data block group

                 containing data blocks only (not control characters).”

                 A-2.    “control block buffer” and “data block buffer”

          Disputed Term                 Huawei’s Proposed                Verizon’s Proposed
                                           Construction                      Construction
   “control block buffer”           No construction necessary.       dedicated buffer for only
                                                                     control blocks
   •   ’433 Patent Claims 1, 6
   “data block buffer”              No construction necessary.       dedicated buffer for only pure
                                                                     data
   •   ’433 Patent Claims 1, 6

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: The “control block buffer” and the “data block buffer” are not necessarily

  limited to control blocks and data blocks respectively. While the ’433 Patent does describe one

  embodiment in which a data buffer contains only data, this is exemplary rather than definitional.

  Further, it is a “general principle” of claim construction “that one structure may satisfy multiple

  claim elements.” Thus, “[one] buffer capable of storing data blocks and control blocks” satisfies

  these limitations. Dkt. No. 82 at 9–10.



                                                     16
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 17 of 125 PageID #: 16079




      In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’433 Patent col.9 ll.24–30. Extrinsic

  evidence: Bortz Decl. 7 at ¶¶ 25–26 (Dkt. No. 82-11).

      Verizon responds: The claims “explicitly differentiate between data block buffers and control

  block buffers.” Further, the ’433 Patent does not describe a single combined buffer and the claims

  were modified during prosecution to highlight the distinction between data and control buffers.

  Thus, buffers of the claims are distinct. Dkt. No. 98 at 14–15.

      In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’433 Patent fig.7A–7B, col.9 ll.24–30, col.12

  ll.45–52, col.13 ll.16–23; ’433 Patent File Wrapper May 22, 2012 Amendment 8 at 2 (Verizon’s

  Ex. 16, Dkt. No. 98-19 at 35–50, 36). Extrinsic evidence: Ralph Second ’433 Decl. ¶¶ 35–36

  (Verizon’s Ex. 5, Dkt. No. 98-5); Bortz Decl. at ¶¶ 25–26 (Dkt. No. 82-11).

      Huawei replies: The law allows that one structure may satisfy multiple claim elements and

  there is no disclaimer of scope that would exclude a single buffer from satisfying both the buffer

  limitations. Dkt. No. 106 at 5.

      Huawei cites further intrinsic evidence to support its position: ’433 Patent File Wrapper May

  22, 2012 Amendment at 2 (Verizon’s Ex. 16, Dkt. No. 98-19 at 35–50, 36).

      Analysis

      The issue in dispute appears to be whether the data block buffer and the control block buffer

  are necessarily distinct buffers. They are.




  7
    Declaration of Dr. Michael Bortz Regarding Claim Construction (Nov. 6, 2020).
  8
    Verizon cited a May 22, 2020 response. But the ’433 Patent issued in 2012 and the only May 22
  response in the file wrapper is dated 2012.
                                                  17
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 18 of 125 PageID #: 16080




       The two buffers are separately recited in the claims. Thus, the plain meaning based on the

  claim language reflects that the buffers are necessarily distinct structures. See Becton, Dickinson

  & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim lists

  elements separately, the clear implication of the claim language is that those elements are distinct

  components of the patented invention.” (quotation and modification marks omitted)). Huawei has

  not identified any teaching in the ’483 Patent that suggests these two buffers may be a single

  structure. Thus, even when read in the context of the patent’s description of the invention, the clear

  implication of the separately recited buffers remains that the buffers are distinct structures.

       Accordingly, the Court construes these terms as follows:

             •   “control block buffer” means “buffer for control blocks only” and

             •   “data block buffer” means “buffer for data blocks only.”

                 A-3.    Order of Steps in Claim 1

                   Disputed Term                       Huawei’s Proposed        Verizon’s Proposed
                                                          Construction              Construction
    1. A sending method for adapting a payload No construction                  The steps must
   bandwidth for data transmission, comprising:       necessary. The steps      occur in the order as
     …                                                need not occur in the     recited by the claim.
     placing the control blocks into a control block order as recited by
      buffer as a control block group, setting a the claim.
      first identifier to identify the control block
      group, setting a second identifier to identify
      a last control block in the control block
      group, and placing the data blocks, as a data
      block group, into a data block buffer;
     setting a third identifier by using four bits of
      each control block to identify a block type
      of each of the control blocks; and
     setting a fourth identifier by using a space
      smaller than or equal to three bits of each
      control block to identify positions of each of
      the control blocks in the N 66B coding
      blocks.

   •   ’433 Patent Claim 1

                                                   18
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 19 of 125 PageID #: 16081




          The Parties’ Positions

          Huawei submits: Neither logic nor grammar require: (1) placing control blocks in a buffer

  before placing data blocks or (2) setting the first, second, third, or fourth identifiers in any

  particular order. Dkt. No. 82 at 10–11.

          Verizon responds: The claim plainly requires that: “(1) control blocks are placed into a control

  block buffer as a control block group before the first and second identifiers can be set, and (2) a

  control block must be known before the third and fourth identifiers can be set.” The information

  needed for setting the identifiers is not known until the control blocks are placed in the buffer as a

  group. Dkt. No. 98 at 15–16.

          In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’433 Patent col.9 ll.24–38. Extrinsic

  evidence: Ralph Second ’433 Decl. ¶¶ 23–27 (Verizon’s Ex. 5, Dkt. No. 98-5).

          Huawei replies: Control blocks may be received, the identifiers set, and then the blocks

  reordered into the group with the pre-grouping identifiers. This would satisfy the four identifier

  limitations without requiring that the group be formed before the identifiers are set. Dkt. No. 106

  at 5.

          Analysis

          The issue in dispute distills to whether control blocks must be in a buffer as a group before

  their identifiers can be set. The claims are not so limited.

          The Court agrees with Huawei that, logically, identifiers of blocks can be set before the blocks

  are positioned. Verizon has not identified anything that dictates otherwise.




                                                      19
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 20 of 125 PageID #: 16082




       Accordingly, the Court rejects Verizon’s ordering and determines that the ordering of the steps

  of Claim 1 is according to the plain and ordinary meaning of the claim langauge without the need

  for further construction.

                 A-4.    Alleged Means-Plus-Function Terms

           Disputed Term                  Huawei’s Proposed               Verizon’s Proposed
                                              Construction                    Construction
   “an acquisition unit configured     Not governed by 35 U.S.C.      Governed by 35 U.S.C.
   to acquire N 66B coding blocks      § 112, ¶ 6, needs no           § 112, ¶ 6.
   each of which contains 64B”         construction.
                                                                      function: acquire N 66B
   •   ’433 Patent Claim 6             Alternatively:                 coding blocks each of which
                                       • structure: a data            contains 64B
                                           interface and
                                           equivalents thereof        structure: none disclosed
                                           (see, e.g., S101 of Fig.
                                           4; 1:25–45; 9:5–13)
   “an acquisition unit configured     Not governed by 35 U.S.C.      Governed by 35 U.S.C.
   to acquire a (64*N+1)B coding       § 112, ¶ 6, needs no           § 112, ¶ 6.
   block”                              construction.
                                                                      function: acquire a
   •   ’433 Patent Claim 14            Alternatively:                 (64*N+1)B coding block
                                       • structure: a data
                                           interface and              structure: none disclosed
                                           equivalents thereof
                                           (see, e.g., S201 of Fig.
                                           9; 1:25–45; 9:5–13;
                                           11:13–23)
   a position recovery subunit         Not governed by 35 U.S.C.      Governed by 35 U.S.C.
   configured to recover the           § 112, ¶ 6, needs no           § 112, ¶ 6.
   control blocks to their positions   construction.
   in the N 66B coding blocks                                         function: recover the control
                                       Alternatively:                 blocks to their positions in the
   •   ’433 Patent Claim 14            • structure: hardware          N 66B coding blocks
                                           and/or software
                                           programmed to perform      structure: none disclosed
                                           the algorithm described
                                           at 11:41-43, and
                                           equivalents thereof




                                                   20
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 21 of 125 PageID #: 16083




           Disputed Term               Huawei’s Proposed                  Verizon’s Proposed
                                            Construction                      Construction
   “a conversion unit configured to Not governed by 35 U.S.C.         Governed by 35 U.S.C.
   encode the acquired N 66B        § 112, ¶ 6, needs no              § 112, ¶ 6.
   coding blocks into a (64*N+1)B construction.
   coding block”                                                      function: encode the acquired
                                    Alternatively:                    N 66B coding blocks into a
   • ’433 Patent Claim 6            • structure: OTN                  (64*N+1)B coding block
                                        processor, and
                                        equivalents thereof           structure: none disclosed
                                        (see, e.g., fig. 1, S102
                                        of fig. 4, fig. 7; 1:25-
                                        45; 9:14-10:22; 10:44-
                                        65; 12:37-59)
   “a decoding subunit configured      Not governed by 35 U.S.C.      Governed by 35 U.S.C.
   to decode the N 66B coding          § 112, ¶ 6, needs no           § 112, ¶ 6.
   blocks to obtain data blocks        construction.
   containing data only and                                           function: decode the N 66B
   different types of control blocks   Alternatively:                 coding blocks to obtain data
   each of which contains at least     • structure: decoder and       blocks containing data only
   one control characters”                 equivalents thereof        and different types of control
                                           (see, e.g., 1:25-45;       blocks each of which contains
   •   ’433 Patent Claim 6                 9:14-10:22; 12:37-59)      at least one control characters

                                                                      structure: none disclosed

   “a conversion unit configured to    Not governed by 35 U.S.C.      Governed by 35 U.S.C.
   decode the (64*N+1)B coding         § 112, ¶ 6, needs no           § 112, ¶ 6.
   block to recover N 66B coding       construction.
   blocks each of which contains                                      function: decode the
   64B”                                Alternatively:                 (64*N+1)B coding block to
                                       • structure: OTN               recover N 66B coding blocks
   •   ’433 Patent Claim 14                processor, and             each of which contains 64B
                                           equivalents thereof
                                           (see, e.g., S202 of fig.   structure: none disclosed
                                           9; 1:25-45; 11:24-
                                           12:15)




                                                   21
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 22 of 125 PageID #: 16084




           Disputed Term                   Huawei’s Proposed               Verizon’s Proposed
                                               Construction                    Construction
   “a decoding subunit configured       Not governed by 35 U.S.C.      Governed by 35 U.S.C.
   to decode the (64*N+1)B              § 112, ¶ 6, needs no           § 112, ¶ 6.
   coding block to obtain a first       construction.
   identifier for identifying a                                        function: decode the
   control block group, a second      Alternatively:                   (64*N+1)B coding block to
   identifier for identifying a last  • structure: decoder and         obtain a first identifier for
   control block in the control           equivalents thereof          identifying a control block
   block group, a third identifier        (see, e.g., 1:25-45;         group, a second identifier for
   for identifying the positions of       11:24-12:15)                 identifying a last control
   the control blocks in the N 66B                                     block in the control block
   coding blocks, and a fourth                                         group, a third identifier for
   identifier for identifying a block                                  identifying the positions of
   type of each of the control                                         the control blocks in the N
   blocks”                                                             66B coding blocks, and a
                                                                       fourth identifier for
   ’433 Patent Claim 14                                                identifying a block type of
                                                                       each of the control blocks

                                                                       structure: none disclosed

   “a control block group               Not governed by 35 U.S.C.      Governed by 35 U.S.C.
   discrimination subunit               § 112, ¶ 6, needs no           § 112, ¶ 6.
   configured to place the control      construction.
   blocks into a control block                                         function: place the control
   buffer as a control block group,     Alternatively:                 blocks into a control block
   set a first identifier to identify   • structure: hardware          buffer as a control block
   the control block group, set a           and/or software            group, set a first identifier to
   second identifier to identify a          programmed to perform      identify the control block
   last control block in the control        the algorithm described    group, set a second identifier
   block group, and place the data          at 9:24-30 or 9:62-10:1,   to identify a last control block
   blocks, as a data block group,           and equivalents thereof    in the control block group,
   into a data block buffer”                                           and place the data blocks, as a
                                                                       data block group, into a data
   •   ’433 Patent Claim 6                                             block buffer

                                                                       structure: none disclosed




                                                   22
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 23 of 125 PageID #: 16085




           Disputed Term                 Huawei’s Proposed              Verizon’s Proposed
                                             Construction                   Construction
   “a type discrimination subunit     Not governed by 35 U.S.C.     Governed by 35 U.S.C.
   configured to set a third          § 112, ¶ 6, needs no          § 112, ¶ 6.
   identifier by using four bits to   construction.
   identify a block type of each of                                 function: set a third identifier
   the control blocks”                Alternatively:                by using four bits to identify
                                      • structure: hardware         a block type of each of the
   •   ’433 Patent Claim 6                and/or software           control blocks
                                          programmed to perform
                                          the algorithm described   structure: none disclosed
                                          at 9:35-38, and
                                          equivalents thereof
   “a position discrimination         Not governed by 35 U.S.C.     Governed by 35 U.S.C.
   subunit configured to set a        § 112, ¶ 6, needs no          § 112, ¶ 6.
   fourth identifier”                 construction.
                                                                    function: set a fourth
   •   ’433 Patent Claim 6            Alternatively:                identifier
                                      • structure: hardware
                                          and/or software           structure: none disclosed
                                          programmed to perform
                                          the algorithm described
                                          at 9:39-41, and
                                          equivalents thereof
   “a control block group             Not governed by 35 U.S.C.     Governed by 35 U.S.C.
   determination subunit              § 112, ¶ 6, needs no          § 112, ¶ 6.
   configured to determine the        construction.
   control block group and a data                                   function: determine the
   block group containing data        Alternatively:                control block group and a
   blocks only”                       • structure: hardware         data block group containing
                                          and/or software           data blocks only
   •   ’433 Patent Claim 14               programmed to perform
                                          the algorithm described   structure: none disclosed
                                          at 11:26-35, and
                                          equivalents thereof




                                                 23
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 24 of 125 PageID #: 16086




              Disputed Term                 Huawei’s Proposed              Verizon’s Proposed
                                                Construction                   Construction
      “a control block type              Not governed by 35 U.S.C.     Governed by 35 U.S.C.
      determination subunit              § 112, ¶ 6, needs no          § 112, ¶ 6.
      configured to determine a type     construction.
      of each of the control blocks in                                 function: determine a type of
      the N 66B coding blocks”           Alternatively:                each of the control blocks in
                                         • structure: hardware         the N 66B coding blocks
      •   ’433 Patent Claim 14               and/or software
                                             programmed to perform     structure: none disclosed
                                             the algorithm described
                                             at 11:36-40, and
                                             equivalents thereof

          Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

          The Parties’ Positions

          Huawei submits: Each of these terms lacks the term “means” and, therefore, there is a

  presumption against applying 35 U.S.C. § 112, ¶ 6. When the claims are read in the appropriate

  context, these limitations sufficiently denote structure and the presumption cannot be overcome.

  Specifically the context of the claims’ intended environment (“known G.709 or G.8032

  equipment”) and the claim-recited objectives and operations of the terms sufficiently connote the

  structural nature of the terms. Dkt. No. 82 at 34–37.

          In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’433 Patent col.4 ll.30–40, col.12 ll.29–65,

  col.14 ll.32–60; ’236 Patent col.2 ll.59–60, col.11 ll.60–63; ’253 Patent col.2 ll.6–10. Extrinsic

  evidence: Bortz Decl. at ¶¶ 106–12 (Dkt. No. 82-11); Melendez Decl. 9 ¶¶ 17, 48–54 (Dkt. No.

  82-12); ITU-T, ITU-T Recommendation Y.1731 (Melendez Decl. Ex. 2, Dkt. No. 82-12 at 58–69).




  9
      Declaration of Dr. Jose Luis Melendez on Claim Construction (Nov. 6, 2020).
                                                     24
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 25 of 125 PageID #: 16087




       Verizon responds: These terms are properly governed by § 112, ¶ 6 because “none of the

  recited ‘units,’ ‘subunits,’ or “modules” would have been understood by a POSITA to describe a

  particular structure for performing the recited functions.” Specifically, the recited units and

  subunits “have no established meaning in the art and lack any structural significance.” Even when

  read in the context of the intended environment, the standards defining the environment do not

  dictate structure but rather merely provide functional interfaces. The ’433 Patent discloses nothing

  more than black boxes defined by the claim-recited functions and therefore fails to meet the § 112,

  ¶ 6 standard. Dkt. No. 98 at 9–12.

       In addition to the claims themselves, Verizon cites the following extrinsic evidence to support

  its position: Ralph ’433 Decl. 10 ¶¶ 52–58, 60–67, 70–85 (Verizon’s Ex. 1, Dkt. No. 98-1); Ralph

  ’236 & ’505 Decl. 11 ¶¶ 56–68, 73–74, 76, 81, 89, 92–95, 106 (Verizon’s Ex. 3, Dkt. No. 98-3);

  Almeroth Decl. 12 ¶¶ 41–46, 54–55, 60–61, 66–67, 70–71, 75–76 (Verizon’s Ex. 4, Dkt. No. 98-4);

  ITU-T, Recommendation ITU-T G.709/Y.1331 at § 1 (Dec. 2009) (Verizon’s Ex. 12, Dkt. No. 98–

  15 at 10).

       Huawei replies: As Verizon’s expert agrees, one of ordinary skill in the art would be familiar

  with G.709 and G.8032 equipment and would understand that every interface in a G.709 network

  includes certain structural components. When read in this context, the terms at issue are

  sufficiently structural. Dkt. No. 106 at 14.

       Huawei cites further extrinsic evidence to support its position: Min Decl. ¶¶ 88, 90 (Verizon’s

  Counterclaim Ex. 3, Dkt. No. 85-3).




  10
     Declaration of Stephen E. Ralph, Ph.D. (’433 Patent) (Oct. 16, 2020).
  11
     Declaration of Stephen E. Ralph, Ph.D. (’236 and ’505 Patents) (Oct. 16, 2020).
  12
     Declaration of Kevin C. Almeroth, Ph. D. (undated).
                                                  25
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 26 of 125 PageID #: 16088




      Analysis

      There are two issues in dispute. First, whether these terms should be governed by 35 U.S.C.

  § 112, ¶ 6. Second, if the terms are governed by § 112, ¶ 6, whether the ’433 Patent satisfies the

  disclosure requirements of the statute. The Court determines that these terms are not governed by

  § 112, ¶ 6 and therefore does not address the second issue.

      Verizon has not overcome the presumption against applying § 112, ¶ 6. The Court begins with

  the presumption that § 112, ¶ 6 does not apply because the terms do not include the “means”

  language traditionally used to signal application of the statute. Williamson v. Citrix Online, LLC,

  792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in relevant portion). This “presumption

  can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term

  fails to recite sufficiently definite structure or else recites function without reciting sufficient

  structure for performing that function.” Id. at 1349 (quotation marks omitted). “[T]he mere fact

  that the disputed limitations incorporate functional language does not automatically convert the

  words into means for performing such functions.” Zeroclick, LLC v. Apple Inc., 891 F.3d 1003,

  1008 (Fed. Cir. 2018). “The question whether [a term] invokes section 112, paragraph 6, depends

  on whether persons skilled in the art would understand the claim language to refer to structure,

  assessed in light of the presumption that flows from the drafter’s choice not to employ the word

  ‘means.’” Samsung Elecs. Am., Inc. v. Prisua Eng’g Corp., 948 F.3d 1342, 1354 (Fed. Cir. 2020).

      The presumption against applying § 112, ¶ 6 to the “… unit configured to …” and “… subunit

  configured to …” terms stands. To begin, it appears undisputed that the claims are directed to OTN

  equipment. See, e.g., Bortz Decl. ¶¶ 106, 109–10, Dkt. No. 82-11; Ralph ’433 Decl. ¶¶ 40–42, Dkt.

  No. 98-1. When read in this context, the Court understands the claim-recited units and subunits

  refer to a broad class of OTN structures, even if they do not invoke a particular OTN structure.



                                                  26
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 27 of 125 PageID #: 16089




  The claims themselves further provide significant indicia of the structural nature of these

  limitations by reciting how the units and subunits interact to achieve claim-recited objectives. For

  instance, Claim 6 of the ’483 Patent provides:

            6. A sending device, comprising:
            an acquisition unit configured to acquire N 66B coding blocks each of which
              contains 64B, wherein the N 66B coding blocks are obtained through a
              64B/66B encoding scheme, N is an integer and 5≤N≤8;
            a conversion unit configured to encode the acquired N 66B coding blocks into
              a (64*N+1)B coding block; and
            a transmission unit configured to send the (64*N+1)B coding block obtained
              by encoding;
            wherein the conversion unit comprises:
            a decoding subunit configured to decode the N 66B coding blocks to obtain
              data blocks containing data only and different types of control blocks each of
              which contains at least one control characters;
            a control block group discrimination subunit configured to place the control
              blocks into a control block buffer as a control block group, set a first identifier
              to identify the control block group, set a second identifier to identify a last
              control block in the control block group, and place the data blocks, as a data
              block group, into a data block buffer;
            a type discrimination subunit configured to set a third identifier by using four
              bits to identify a block type of each of the control blocks; and
            a position discrimination subunit configured to set a fourth identifier by using
              a space smaller than or equal to three bits to identify positions of the control
              blocks in the N 66B coding blocks.

  The acquisition unit, conversion unit, and transmission unit cooperate in a specified and detailed

  manner to convert information in one format (N 66B coding blocks) to another format (one

  (64*N+1)B coding block) and send it. Claim 14 provides similar context. Under Federal Circuit

  precedent, such claim recitation of how functionally-defined components interact to achieve a

  claim-recited objective provides sufficient indicia of structure to maintain the presumption against

  § 112, ¶ 6. See, e.g., Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1319–21 (Fed.

  Cir. 2004) (“circuit [for performing a function]” found to be sufficiently definite structure because

  the claim recited the “objectives and operations” of the circuit); Apple Inc. v. Motorola, Inc., 757

  F.3d 1286, 1295, 1301 (Fed. Cir. 2014) (“heuristic [for performing a function]” found to be


                                                    27
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 28 of 125 PageID #: 16090




  sufficiently definite structure in part because the claim described the operation and objectives of

  the heuristic); Zeroclick, LLC, 891 F.3d 1008 (Fed. Cir. 2018) (“program that can [perform

  function]” found to be sufficiently definite structure in part because the claims provided

  operational context for the program); Prisua Eng’g Corp., 948 F.3d at 1347–48, 1353–54 (“digital

  processing unit … performing [functions]” found to be sufficiently definite structure in part

  because the claims provided operational context for the unit). Given this context, Defendant has

  failed to overcome the presumption against applying § 112, ¶ 6.

      Accordingly, the Court determines that Defendant has failed to establish that these terms

  should be governed by § 112, ¶ 6 or that any claim is indefinite for including any of the terms.

         B.      U.S. Patent No. 9,014,151 (Huawei-Asserted)

      The ’151 Patent claims priority to a Chinese application filed on August 11, 2004.

      The ’151 Patent is generally directed to Optical Transport Network (OTN) technology for

  mapping low-rate traffic signals in an OTN in a manner that efficiently utilizes OTN

  bandwidth. ’151 Patent col.2 ll.40–49.

      The abstract of the ’151 Patent provides:

         A method and apparatus for low-rate traffic signal transmission on Optical
         Transport Networks (OTN). The method includes: defining a frame format of
         the low-rate traffic optical channel data unit (ODU) signal for bearing the low-
         rate traffic signal; mapping the low-rate traffic signal to the low-rate traffic
         optical channel payload unit (OPU) of the low-rate traffic ODU signal,
         generating overhead bytes and filling the bytes in an overhead section of the
         low-rate traffic ODU to obtain the low-rate traffic ODU signal; multiplexing
         low-rate traffic ODU signals to an ODUk signal of which the rate matches the
         transmission rate rank of the OTN where the signal is transmitted, and
         transmitting the signal via the OTN. Based on this method, the invention
         provides an apparatus for the low-rate traffic signal transmission in the OTN as
         well. With this invention, the low-rate traffic signal transmission in the OTN
         can be implemented conveniently.

      Claims 1 and 7 of the ’151 Patent, exemplary method and apparatus claims respectively,

  provide as follows (with disputed terms emphasized):

                                                  28
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 29 of 125 PageID #: 16091




          1. A method for transmitting a low-rate traffic signal in an Optical Transport
         Network (OTN), comprising:
          mapping a single low-rate traffic signal, for transmission on the OTN, to a
            single low-rate traffic Optical channel Payload Unit (OPU), wherein the
            single low-rate traffic OPU includes a payload that has a size of 4x3,808 bytes
            and a bit rate of 1,238,954.31 Kbps±20 ppm, the single low-rate traffic signal
            is a Gigabit Ethernet (GE) signal or a Fiber Connection (FC) signal with a
            rate of 1.06 Gbit/s, and the mapping the single low-rate traffic signal to the
            single low-rate traffic OPU is performed using a General Framing
            Procedure (GFP) or other adaptation protocols;
          generating one or more overhead bytes for end to end managing the single low-
            rate traffic signal and filling the overhead bytes in an overhead section of a
            low-rate traffic Optical Channel Data Unit (ODU), wherein the low-rate
            traffic ODU contains the single low-rate traffic OPU and the overhead section
            of the low-rate traffic ODU, and the low-rate traffic ODU has a size of
            4x3,824 bytes with a bit rate of 1,244,160 Kbps ±20 ppm;
          multiplexing at least the one low-rate traffic ODU to an ODUk with a rate rank
            of the OTN; and
          transmitting the ODUk via the OTN.

          7. An apparatus for transmitting a low-rate traffic signal in an Optical
         Transport Network (OTN), comprising:
          at least one mapping unit and an Optical Channel Data Unit-k (ODUk) terminal
            module; wherein the mapping unit is adapted to:
          map a single low-rate traffic signal to be transmitted to a single low-rate traffic
            Optical channel Payload Unit (OPU), wherein the one low-rate traffic OPU
            includes a payload that has a size of 4x3,808 bytes and a bit rate of
            1,238,954.31 Kbps±20 ppm;
          and generate overhead bytes and fill the overhead bytes in an overhead section
            of a low-rate traffic Optical Channel Data Unit ODU, wherein the low-rate
            traffic ODU contains the single low-rate traffic OPU and the overhead section
            of the low-rate traffic ODU, and the low-rate traffic ODU has 4x3,824 bytes
            with a bit rate of 1,244, 160 Kbps ±20 ppm, and wherein the overhead bytes
            are used for end to end management of the one low-rate traffic signal, or de-
            map the ODUk from the ODUk terminal module into the one low-rate traffic
            signal; and
          wherein the ODUk terminal module is adapted to: multiplex low-rate traffic
            ODU sent from a mapping unit to obtain one ODUk, or de-multiplex input
            ODUk to obtain at least one path of the low-rate traffic ODU and send the
            signal to the corresponding mapping unit, respectively;
          wherein the single low-rate traffic signal is a Gigabit Ethernet (GE) signal or a
            Fiber Connection (FC) signal with a rate of 1.06 Gbit/s, and the mapping the
            single low-rate traffic signal to the single low-rate traffic OPU is performed
            using a General Framing Procedure (GFP) or other adaptation protocols.




                                                 29
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 30 of 125 PageID #: 16092




                  B-1.    “the mapping the single low-rate traffic signal to the single low-rate
                          traffic OPU is performed using a General Framing Procedure (GFP)
                          or other adaptation protocols”

          Disputed Term                    Huawei’s Proposed                 Verizon’s Proposed
                                              Construction                      Construction
   “the mapping the single low-        No construction necessary.      the mapping the single low-
   rate traffic signal to the single                                   rate traffic signal to the single
   low-rate traffic OPU is                                             low-rate traffic OPU is
   performed using a General                                           performed using a General
   Framing Procedure (GFP) or                                          Framing Procedure (GFP),
   other adaptation protocols”                                         where the adaption protocol
                                                                       is either GFP-T or GFP-F
   •   ’151 Patent Claims 1, 7
                                                                       Alternatively:
                                                                       • indefinite

       The Parties’ Positions

       Huawei submits: As explicitly recited, the mapping may be performed with “a General

  Framing Procedure (GFP) or other adaptation protocols” and is therefore not limited to a specific

  GFP protocol or GFP at all. This means that the term encompasses mapping according to GFP and

  other protocols that arose after the priority date of the patent. Dkt. No. 82 at 11–12.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’151 Patent col.6 ll.22–32, col.11 ll.16–19.

  Extrinsic Evidence: Bortz Decl. ¶ 32 (Dkt. No. 82-11).

       Verizon responds: If the term is construed to cover any adaptation protocol, then the phrase

  “performed using a General Framing Procedure (GFP) or other adaptation protocols” is

  meaningless because the claimed “mapping” is inherently and necessarily performed only by

  adaptation. Given that the only adaptation protocols disclosed in the ’151 Patent are the GFP-T

  and GFP-P protocols and that the performed-using phrase must be given effect for the claims to

  be definite, the mapping must be performed using either the GFP-T or GFP-F protocol. Indeed,




                                                    30
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 31 of 125 PageID #: 16093




  the claims were not allowed until the claims were amended to require “the mapping be performed

  by ‘General Framing Procedure (GFP).’” Dkt. No. 98 at 16–18.

       In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’151 Patent col.3 ll.34–39, col.4 l.32 – col.5

  l.7, col.5 ll.46–62, col.6 ll.11–63, col.8 ll.26–30, col.8 l.49 – col.9 l.7, col.9 ll.24–40, col.9 ll.53–

  58, col.10 ll.2–12, col.10 ll.23–36; ’151 Patent File Wrapper December 22, 2014 Notice of

  Allowability 13 at 2 (Verizon’s Ex. 10, Dkt. Nos. 98-10 at 28–34, 29). Extrinsic evidence: Ralph

  ’151 Decl. 14 ¶ 48 (Verizon’s Ex. 2, Dkt. No. 98-2); Ralph Second ’151 Decl. 15 ¶ 24 (Verizon’s Ex.

  6, Dkt. No. 98-6).

       Huawei replies: Verizon’s proposal entirely omits the claim recitation that mapping may be

  performed with “other adaptation protocols.” The claim language clarifies that the mapping is not

  limited to a GFP adaptation protocol. Dkt. No. 106 at 5–6.

       Analysis

       The issue in dispute is whether the claim-recited mapping must be performed with either the

  GFP-T or GFP-F adaptation protocols, even though the claims recite that the mapping is

  “performed using a General Framing Procedure (GFP) or other adaptation protocols.” The

  mapping is not limited to the GFP-T or GFP-F adaptation protocols.

       The Court rejects Verizon’s invitation to limit the otherwise broad claim language to the GFP-

  T or GFP-F adaptation protocols. The Court is not persuaded that the ’151 Patent’s description of




  13
     Verizon cites page 3 of the Notice of Allowance, but page 3 of that document (Dkt. No. 98-10
  at 25) reflects the patent-term adjustment, not an examiner’s amendment. The Notice of
  Allowability (id. at 28–34) that accompanied the Notice of Allowance includes an examiner’s
  amendment (id. at 29) with the language Verizon quotes.
  14
     Declaration of Stephen E. Ralph, Ph.D. Regarding U.S. Patent No. 9,014,151 (Oct. 16, 2020).
  15
     Declaration of Stephen E. Ralph, Ph.D. Regarding U.S. Patent No. 9,014,151 (Nov. 6, 2020).
                                                     31
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 32 of 125 PageID #: 16094




  embodiments or anything in the prosecution history rises to the exacting standard to warrant

  importing such a limitation, which is clearly not expressed in the examined and issued claim

  language.

       Accordingly, the Court rejects Verizon’s proposed construction and determines that this term

  has its plain and ordinary meaning without the need for further construction.

                 B-2.    “transmitting the ODUk via the OTN” and “transmitting a low-rate
                         traffic signal in an Optical Transport Network (OTN)”

           Disputed Term                Huawei’s Proposed                Verizon’s Proposed
                                           Construction                     Construction
   “transmitting the ODUk via       No construction necessary.      transmitting the ODUk within
   the OTN”                                                         an Optical Transport Network
                                    Alternatively:                  (OTN)
   •   ’151 Patent Claim 1          • transmitting the ODUk in
                                       an Optical Transport
                                       Network
   “transmitting a low-rate         No construction necessary.      transmitting a low-rate traffic
   traffic signal in an Optical                                     signal within an Optical
   Transport Network (OTN)”                                         Transport Network

   •   ’151 Patent Claims 7, 12

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: The meanings of these terms are plain without construction. Dkt. No. 82 at

  12–13.

       Verizon responds: The terms “via” and “in” in the claims mean the that ODUk is transmitted

  “within” the network. “Under Huawei’s proposed construction, the mere existence of an ODUk

  signal in a network would be covered by the claim. However, this is not what is required by the

  claims, as the purpose of the alleged invention is to create and transmit an ODUk signal within an

  Optical Transport Network.” Dkt. No. 98 at 19.

                                                     32
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 33 of 125 PageID #: 16095




       In addition to the claims themselves, Verizon cites the following intrinsic evidence to support

  its position: ’151 Patent, at [57] Abstract, col.9 ll.46–52.

       Huawei replies: “To the extent Verizon contends that the claims requir[e] ‘creating’ an ODUk

  ‘within’ an OTN, it fails to explain or otherwise support reading such a limitation into the claims.”

  Dkt. No. 106 at 6.

       Analysis

       The issue in dispute appears to distill to whether the claim language should be rewritten to

  ensure that the signal is transmitted within the OTN. The claims state “transmitting … via the

  OTN” and “transmitting … in an … OTN” which plainly do not encompass mere existence of a

  signal in an OTN. Verizon’s rewrite of the claims either clarifies nothing or threatens to improperly

  limit the claims by requiring transmitting entirely within the OTN, and thus require the signal is

  created in the OTN.

       Accordingly, the Court rejects Verizon’s proposed constructions and determines that these

  terms have their plain and ordinary meanings without the need for further construction.

                  B-3.   “rate rank”

          Disputed Term                  Huawei’s Proposed                  Verizon’s Proposed
                                            Construction                       Construction
   “rate rank”                       No construction necessary.        the k value of ODUk or
                                                                       OPUk, where k equals 0, 1, 2,
   •   ’151 Patent Claims 1, 6                                         or 3 based on the traffic rate


       The Parties’ Positions

       Huawei submits: The “rate rank” of the claims “refers to the set of bit rates standardized in

  the G.709 standard,” but is not limited to the rate ranks available before the ’151 Patent application

  was filed. Dkt. No. 82 at 13–14.




                                                    33
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 34 of 125 PageID #: 16096




          In addition to the claims themselves, Huawei cites the following intrinsic evidence to support

  its position: ’151 Patent col.4 ll.33–38.

          Verizon responds: The “rate rank” of the claims should be construed to have its meaning as

  of the time of the invention. Thus, the claims are limited to the rate ranks specified in the G.709

  standard “in effect at the time of the effective filing date.” Dkt. No. 98 at 20.

          In addition to the claims themselves, Verizon cites the following intrinsic evidence to support

  its position: ’151 Patent col.4 ll.35–39.

          Huawei replies: The “rate rank” of the claims refers to a class of signals that properly

  encompasses embodiments that arise after the filing of the application. Indeed, the ’151 Patent

  indicates that the standard should be modified to include an additional rate rank. Dkt. No. 106 at

  6–7.

          Huawei cites further intrinsic evidence to support its position: ’151 Patent col.4 l.39 – col.5

  l.21.

          Analysis

          The issue in dispute is whether “rate rank” in the claims is limited to the rate ranks known at

  the filing date of the ’151 Patent application. It is not.

          The Court understands that a claim term should be given the meaning it had as of the effective

  filing date. See, e.g., Schering Corp. v. Amgen Inc., 222 F.3d 1347, 1353 (Fed. Cir. 2000) (“this

  court must determine what the term meant at the time the patentee filed the [patent] application”);

  Kopykake Enters. v. Lucks Co., 264 F.3d 1377, 1381–84 (Fed. Cir. 2001) (“As a general rule, the

  construing court interprets words in a claim as one of skill in the art at the time of invention would

  understand them ….”); Plant Genetic Sys. v. DeKalb Genetics Corp., 315 F.3d 1335, 1344–45

  (Fed. Cir. 2003) (“Claims are to be given their ordinary and objective meaning as of the time of



                                                     34
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 35 of 125 PageID #: 16097




  the invention.”); PC Connector Sols. LLC v. SmartDisk Corp., 406 F.3d 1359, 1361–63 (Fed. Cir.

  2005) (“A claim cannot have different meanings at different times; its meaning must be interpreted

  as of its effective filing date.”); Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en

  banc) (“We have made clear, moreover, that the ordinary and customary meaning of a claim term

  is the meaning that the term would have to a person of ordinary skill in the art in question at the

  time of the invention, i.e., as of the effective filing date of the patent application.”); Mass. Inst. of

  Tech. v. Abacus Software, 462 F.3d 1344, 1352 (Fed. Cir. 2006) (“In determining the meaning of

  a term within the pertinent art, it is appropriate to determine [its use] at the time the patent

  application was filed.”).

      On the other hand, claim scope is not limited to the embodiments described in the patent and

  may encompass future embodiments. See, e.g., SRI Int’l v. Matsushita Elec. Corp of Am., 775 F.2d

  1107, 1122 (Fed. Cir. 1985) (en banc) (“The law does not require the impossible. Hence, it does

  not require that an applicant describe in his specification every conceivable and possible future

  embodiment of his invention.”); Rexnard Corp. v. Laitram Corp., 274 F.3d 1336, 1344 (Fed. Cir.

  2001) (a patent “applicant is not required to describe in the specification every conceivable and

  possible future embodiment of his invention”); SuperGuide Corp. v. DirecTV Enters., 358 F.3d

  870, 878–81 (Fed. Cir. 2004) (“The law does not require that an applicant describe in his

  specification every conceivable and possible future embodiment of his invention.”); Innogenetics,

  N.V. v. Abbott Labs., 512 F.3d 1363, 1371 (Fed. Cir. 2008) (“Our case law allows for after-

  arising technology to be captured within the literal scope of valid claims that are drafted broadly

  enough.”); Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1369 (Fed. Cir. 2012) (“a patentee

  need not describe in the specification every conceivable and possible future embodiment of his

  invention” (quotation marks omitted)).



                                                     35
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 36 of 125 PageID #: 16098




       On balance, it appears that the Federal Circuit allows claim language to literally encompass

  after-arising technology. Here, the ’151 Patent does not explicitly limit the claims to “rate rank”

  at a particular date, which indicates that it can encompass after-arising embodiments of rate rank.

  See SuperGuide, 358 F.3d at 879 (“[The Kopykake] holding, however, does not have relevance

  here because the patentees in Kopykake explicitly limited the claim term to technologies that were

  ‘conventional’ at the time of the invention. In contrast, the '578 patentees did not explicitly limit

  the disputed claim language to technologies that were ‘conventional’ at the time of the invention.”)

       Accordingly, the Court rejects Verizon’s proposed construction and determines that this term

  has its plain and ordinary meaning, as informed by the G.709 standard, without the need for further

  construction.

                  B-4.   “adapted to” and “configured to”

          Disputed Term                  Huawei’s Proposed                  Verizon’s Proposed
                                            Construction                       Construction
   “adapted to”                      No construction necessary.        Plain and ordinary meaning,
                                                                       with the understanding that
   •   ’151 Patent Claims 7–13       Alternatively:                    this means not merely being
                                     • has the capability to           capable of being configured
                                                                       but rather being actually
                                                                       configured.

   “configured to”                   No construction necessary.        Plain and ordinary meaning,
                                                                       with the understanding that
   •   ’151 Patent Claim 12          Alternatively:                    this means not merely being
                                     • has the capability to           capable of being adapted but
                                                                       rather being actually adapted.


       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: These commonly used claim terms refer to a capability to perform some

  limitation. In the claims at issue, the terms “refer to a device’s ability to map low rate data to the

                                                     36
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 37 of 125 PageID #: 16099




  low-rate traffic ODU format described in the ’151 patent (and which corresponds to ODU0 in the

  G.709 standard). … [they] refer to a device’s capability to use ODU0; they are not directed towards

  some requirement that an ODU0-capable device be modified in some way by a user.” Dkt. No. 82

  at 14–15.

         Verizon responds: The terms are directed to actual configuration, not to “the mere capability

  of being configured or adapted.” Dkt. No. 98 at 20–21.

         In addition to the claims themselves, Verizon cites the following intrinsic evidence to support

  its position: ’151 Patent col.11 ll.3–5.

         Huawei replies: “It is unclear if the parties have a claim construction dispute with regard to

  these terms, or whether they may ultimately have an infringement dispute with respect to these

  terms.” Dkt. No. 106 at 7.

         Analysis

         The issue in dispute appears to distill to whether claim language directed to structure “adapted

  to” or “configured to” perform claim-recited functions encompasses structure that may be adapted

  to or configured to perform those functions, but is not in a state to perform those functions. It does

  not.

         The “configured to” and “adapted to” limitations denote actual capability to perform the

  claim-recited function, not merely some potential capability (e.g., capable, but only after

  modification). In other words, “configured to” and “adapted to” plainly do not encompass structure

  that is merely “configurable” or “adaptable” to perform the claim-recited function but is not in a

  state to perform the function. The claims provide significant context that informs the meanings of

  these terms. For instance, Claim 12 of the ’151 Patent provides:

              12. An apparatus for transmitting a low-rate traffic signal in an Optical
             Transport Network (OTN), applicable to network nodes in a reticular or ring

                                                     37
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 38 of 125 PageID #: 16100




           network, comprising: a wavelength dividing/multiplexing unit, an Optical
           channel Transport Unit-k (OTUk) line unit, an Optical Channel Data Unit-k
           (ODUk) switching unit, an low-rate traffic ODU to ODUk adaption unit, and a
           low-rate traffic signal mapping unit,
             wherein the wavelength dividing/multiplexing unit is configured to receive an
              optical signal in the OTN, perform the optic-layer signal processing and
              obtain an OTUk signal;
             wherein the OTUk line unit is configured to conduct line correlation
              processing for the OTUk signal from the wavelength dividing/multiplexing
              unit;
             wherein the ODUk switching unit is configured to conduct the ODUk-rank
              cross dispatching for the ODUk signal from at least one of the OTUk line
              unit;
             wherein the low-rate traffic ODU to ODUk adaptation unit is configured to
              implement asynchronous multiplexing and de-multiplexing between a low-
              rate traffic ODU signal originated from the low-rate traffic signal map­ ping
              unit and an ODUk signal from ODUk switching unit;
             wherein the low-rate traffic signal mapping unit is further adapted to map a
              single low-rate traffic signal to be transmitted to a single low-rate traffic
              Optical channel Payload Unit (OPU), wherein the single low-rate traffic OPU
              includes a payload that has a size of 4x3,808 bytes and a bit rate of
              1,238,954.31 Kbps±20 ppm; and generate overhead bytes and fill the
              overhead bytes in an overhead section of a low-rate traffic ODU, wherein the
              low-rate traffic ODU contains the single low-rate traffic OPU and the
              overhead section of the low-rate traffic ODU, and the low-rate traffic ODU
              has 4x3,824 bytes with a bit rate of 1,244,160 Kbps±20 ppm; wherein the
              overhead bytes are used for end to end management of the low-rate traffic
              signal; and transmit the signal to the ODU switching unit;
             wherein the OTUk line unit is further adapted to conduct line correlation
              processing for the ODUk signal from the ODUk switching unit to obtain the
              OTUk signal;
             wherein the wavelength dividing/multiplexing unit is further adapted to make
              the optic-layer processing of the OTUk signal from the OTUk line unit to
              obtain the optical signal for transmission in the OTN.

  ’151 Patent col.13 l.53 – col.14 l.44 (emphasis added). The claim is plainly directed to an apparatus

  that includes various structural “units” wherein each unit’s structure is defined by its functional

  role within the apparatus. Claims 7–11 and 13 provide similar context.

      The limitations at issue here are similar to limitations addressed by the Federal Circuit in

  Typhoon Touch Techs. v. Dell, Inc., 659 F.3d 1376 (Fed. Cir. 2011) and Nazomi Communs., Inc.

  v. Nokia Corp., 739 F.3d 1339 (Fed. Cir. 2014).

                                                   38
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 39 of 125 PageID #: 16101




      In Typhoon, the Federal Circuit addressed the meaning of “memory for storing” in the

  following claim:

            12. A portable, keyboardless, computer comprising:
            an input/output device for displaying inquiries on a touch-sensitive screen, said
              screen configured for entry of responses to said inquiries;
            a memory for storing at least one data collection application configured to
              determine contents and formats of said inquiries displayed on said screen;
            a processor coupled to said memory and said input/output device for executing
              said data collection application;
            an application generator for generating said data collection application and for
              creating different functional libraries relating to said contents and said
              formats displayed on said screen, said application generator further
              comprising means for cross-referencing responses to said inquiries with
              possible responses from one of said libraries; and
            a run-time utility operating in conjunction with said processor to execute said
              application and said libraries to facilitate data collection operations.

  Typhoon, 659 F.3d at 1379–80 (italic emphasis is in original, bold emphasis added). The Federal

  Circuit rejected that the “memory for storing at least one data collection application” means simply

  that the “memory is capable of being configured to store data collection applications.” Id. at 1380.

  Typhoon invoked precedent governing patent claims to structure through recitation of function

  without invoking 35 U.S.C. § 112, ¶ 6 and held that the functionally-defined structure “must be

  ‘capable’ of performing the recited function, not that it might later be modified to perform that

  function.” Id.

      In Nazomi, the Federal Circuit addressed the meaning of “central processing unit (CPU)

  capable of executing a plurality of instruction sets” in the following claim:

             48. A central processing unit (CPU) capable of executing a plurality of
           instruction sets comprising:
             an execution unit and associated register file, the execution unit to execute
               instructions of a plurality of instruction sets, including a stack-based and a
               register-based instruction set;
             a mechanism to maintain at least some data for the plurality of instruction sets
               in the register file, including maintaining an operand stack for the stack-
               based instructions in the register file and an indication of a depth of the
               operand stack;


                                                   39
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 40 of 125 PageID #: 16102




            a stack control mechanism that includes at least one of an overflow and
             underflow mechanism, wherein at least some of the operands are moved
             between the register file and memory; and
            a mechanism to generate an exception in respect of selected stack-based
             instructions.

  Nazomi, 739 F.3d at 1343–44 (italic emphasis is in original, bold emphasis added). The Federal

  Circuit distinguished between a CPU “capable of” performing functions and one that is

  “programmable” or “capable of being modified” to perform the functions. Id. at 1344–45.

      As instructed in Typhoon and Nazomi, a structural claim element that is defined by the

  function it performs—rather than a function it might be modified or programmed to perform—

  must be in a state capable of performing the function. See also, Aspex Eyewear, Inc. v. Marchon

  Eyewear, Inc., 672 F.3d 1335, 1349 (Fed. Cir. 2012) (noting “configured to” claim language is

  distinct form “capable of” or “suitable for,” and that “members … configured to accomplish [a]

  specified objective” requires more than “simply that they can be made to serve that purpose”);

  Sipco, LLC v. Abb, Inc., No. 6:11-CV-0048 LED-JDL, 2012 U.S. Dist. LEXIS 106659, at *29–

  33 (E.D. Tex. July 30, 2012) (noting that construing “configured to” perform a function as “may

  be configured [to]” perform a function “would eliminate any meaningful limits to the claims”).

      Accordingly, the Court rejects that the plain and ordinary meaning of the “adapted to [perform

  functions]” or “configured to [perform functions]” claim language encompasses structure that is

  merely capable of performing the functions in the abstract. Under their plain and ordinary

  meanings, these terms require structure that is in a state to perform the functions (i.e., structure

  that is “configured to” or “adapted to” perform the functions) and does not encompass structure

  that may be modified to perform that function but is not in that modified state. With this

  understanding, the Court determines that these terms have their plain and ordinary meanings

  without the need for further construction.



                                                  40
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 41 of 125 PageID #: 16103




         C.     U.S. Patent No. 9,312,982 (Huawei-Asserted)

      The ’982 Patent claims priority to a Chinese application filed on March 9, 2009.

      The ’982 Patent is generally directed to Optical Transport Network (OTN) technology for

  mapping Lower Order Optical Channel Data Unit (LO ODU) signals into an Optical Channel

  Data Tributary Unit (ODTU) that will in turn be multiplexed into a Higher Order Optical

  Channel Payload Unit (HO OPU). ’982 Patent col.2 ll.6–22. The technology may be generally

  understood with reference to Figure 2, reproduced and annotated here. In the figure, a HO

  OPU (HO OPU2) is divided into eight tributary slots (numbered 1 through 8) “and eight

  frames of HO OPU2 forms a large multi-frame.” A LO ODU signal may ultimately occupy a

  number (M) of tributary slots of the HO OPU, with the number of slots (M) depending on the

  rates of the LO ODU signal and the HO OPU tributary slot. For example, a 6G LO ODU

  signal may require five 1.25G tributary slots (e.g., slots 2, 3, 5, 7, and 8 (shaded green)). The

  ODTU is constructed based on the number of slots (M) and the LO ODU is mapped to the

  payload area of the ODTU in “M-byte granularity.” Id. at col.3 l.63 – col.4 l.61.

      ’982 Patent fig.2




                                                 41
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 42 of 125 PageID #: 16104




       The abstract of the ’982 Patent provides:

        The embodiments of the present invention disclose methods and apparatuses
        for mapping processing and de-mapping processing in an optical transport
        network. A Lower Order Optical Channel Data Unit (LO ODU) signal is
        mapped into a payload area of an Optical Channel Data Tributary (ODTU)
        signal in units of M bytes. M is equal to the number of tributary slots of a Higher
        Order Optical Channel Payload Unit (HO OPU) that are to be occupied by the
        ODTU signal, and M is an integer larger than 1. Overhead information is
        encapsulated to an overhead area of the ODTU signal. Thereafter, the ODTU
        signal is multiplexed into the HO OPU. In this way, an efficient and universal
        mode for mapping the LO ODU to the HO OPU is provided.

      Claims 1 and 12 of the ’982 Patent, exemplary method and apparatus claims respectively,

  provide as follows (with disputed terms emphasized):

           1. A method for processing data in an Optical Transport Network (OTN),
          comprising:
           mapping, by a processor of an apparatus for processing data, a Lower Order
            Optical Channel Data Unit (LO ODU) signal into a payload area of an
            Optical Channel Data Tributary Unit (ODTU) signal in groups of M bytes,
            wherein M is equal to the number of time slots of a Higher Order Optical
            Channel Payload Unit (HO OPU) that are to be occupied by the ODTU
            signal, and M is an integer larger than 1;
           encapsulating overhead information to an overhead area of the ODTU
            signal; and
           multiplexing the ODTU signal into the HO OPU.

           12. An apparatus for processing data in an Optical Trans- port Network (OTN),
          comprising:
           a processor and a computer readable non-transitory medium having a plurality
             of computer executable instructions stored thereon which, when executed by
             the processor, cause the processor to:
           parse a Higher Order Optical Channel Payload Unit (HO OPU) to obtain an
             Optical Channel Data Tributary Unit (ODTU) signal; and
           de-map a Lower Order Optical Channel Data Unit (LO ODU) signal from a
             payload area of the ODTU signal in groups of M bytes, wherein M is equal
             to the number of tributary slots of the HO OPU that are occupied by the
             ODTU, and M is an integer larger than 1.




                                                42
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 43 of 125 PageID #: 16105




                    C-1.   “in groups of M bytes”

            Disputed Term                  Huawei’s Proposed                Verizon’s Proposed
                                              Construction                     Construction
   “in groups of M bytes”             in a M-byte granularity          Plain and ordinary meaning.

   •     ’982 Patent Claims 1, 5,
         9, 12

         The Parties’ Positions

         Huawei submits: This term refers to “how bytes are mapped from the LO ODU into the

  ODTU” rather than “how bytes are organized within an ODTU or HO OPU.” Specifically, the

  bytes are mapped in M-byte groups. Dkt. No. 82 at 16–17.

         In addition to the claims themselves, Huawei cites the following intrinsic evidence to support

  its position: ’982 Patent col.5 ll.36–46.

         Verizon responds: “Huawei’s proposed construction needlessly complicates this claim by

  rewording the phrase and improperly narrowing it to one example used in the specification.” Dkt.

  No. 98 at 21–22.

         Huawei replies: The Court should clarify that Huawei’s proposal is the correct plain meaning

  of the term because Verizon has taken a different position in an IPR proceeding. Dkt. No. 106 at

  7–8.

         Analysis

         The issue in dispute appears to be whether mapping or de-mapping “in groups of M bytes”

  encompasses mapping / de-mapping in multiple groups each of less than M bytes that aggregate

  to M bytes. It does not.

         Accordingly, the Court construes this term as follows:

               •    “in groups of M bytes” means “in a M-byte granularity.”



                                                    43
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 44 of 125 PageID #: 16106




                 C-2.    “Lower Order Optical Channel Data Unit (LO ODU) signal” and
                         “Higher Order Optical Channel Payload Unit (HO OPU)”

           Disputed Term                 Huawei’s Proposed                Verizon’s Proposed
                                            Construction                      Construction
   “Lower Order Optical Channel       No construction necessary.     ODUk (k=0, 1, 2, 2e, 3, 3e),
   Data Unit (LO ODU) signal”                                        where k is less than a k value
                                                                     for a higher order OPU
   •   ’982 Patent Claims 1, 5, 9,
       12
   “Higher Order Optical Channel No construction necessary.          OPUk (k=1, 2, 3, 3e, 4),
   Payload Unit (HO OPU)” 16                                         where k is greater than the k
                                                                     value for the lower order
   •   ’982 Patent Claims 1, 5, 9,                                   ODU
       12

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: These terms are well-understood terms of art. Verizon’s proposed

  construction improperly limits the terms to ODU and OPU rates set forth in the 2009 version of

  the relevant standard. “As with the term ‘rate rank,’ the Court should not limit the scope of the

  claims to exclude more recent versions of the G.709 standard.” Indeed, the ’982 Patent indicates

  that the standard should be modified. Dkt. No. 82 at 17–18.

       In addition to the claims themselves, Huawei cites the following intrinsic evidence to support

  its position: ’982 Patent col.1 ll.39–55.

       Verizon responds: “For the reasons set forth above for the ‘rate rank’ term of the ’151 patent,

  these terms should be construed as the G.709 defines these terms at the time of the ’982 patent’s

  invention.” Dkt. No. 98 at 22.



  16
     The parties identified “Higher Order Optical Channel Payload Unit (HO OPU) signal” but the
  terms in the claims do not include “signal.”
                                                     44
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 45 of 125 PageID #: 16107




       In addition to the claims themselves, Verizon cites the following intrinsic evidence to support

  its position: ’982 Patent col.1 ll.49–55.

       Huawei replies: “This dispute is similar to the ‘rate rank’ dispute with respect to the ’151

  patent.” Dkt. No. 106 at 8.

       Analysis

       The issue in dispute distills to whether the claims are limited to the G.709 standard in effect

  at the effective filing date of the ’982 Patent. For the reasons provided above with respect to “rate

  rank,” the Court declines to limit the meanings of these terms to the embodiments in a particular

  version of the G.709 standard.

       Accordingly, the Court rejects Verizon’s proposed constructions and determines that these

  terms have their plain and ordinary meanings without the need for further construction.

                  C-3.   “[encapsulating / encapsulate] overhead information to an overhead
                         area of the ODTU signal”

          Disputed Term               Huawei’s Proposed                    Verizon’s Proposed
                                         Construction                         Construction
   “[encapsulating / encapsulate] No construction necessary.          [embedding/embed] overhead
   overhead information to an                                         information from another
   overhead area of the ODTU                                          protocol or layer into the
   signal”                                                            overhead area of the ODTU
                                                                      signal
   •   ’982 Patent Claims 1, 5

       The Parties’ Positions

       Huawei submits: Nothing in the intrinsic record justifies rewriting these terms to require

  embedding information from another protocol or layer. Dkt. No. 82 at 18.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’982 Patent col.6 ll.20–23. Extrinsic

  evidence: Bortz Decl. ¶ 43 (Dkt. No. 82-11).


                                                   45
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 46 of 125 PageID #: 16108




         Verizon responds: As indicated by prior-art references cited by the examiner during

  prosecution and by an extrinsic networking dictionary from 1996, encapsulating necessarily

  requires embedding overhead information from another protocol or layer. Dkt. No. 98 at 22–23.

         In addition to the claims themselves, Verizon cites the following extrinsic evidence to support

  its position: Ralph ’982 Decl. 17 ¶¶ 42–46 (Verizon’s Ex. 8, Dkt. No. 98-8).

         Huawei replies: The prior-art references cited by Verizon’s expert do not use the terminology

  Verizon proposes, and there is no indication how either the examiner or the applicant viewed those

  references. The 1996 dictionary does not establish a meaning of these terms in a patent filed twelve

  years later. Dkt. No. 106 at 8.

         Analysis

         The issue in dispute is whether encapsulating overhead information necessarily requires

  embedding overhead information from another protocol or layer. It does not.

         The evidence presented by Verizon does not support rewriting the claims as Verizon proposes.

  First, Verizon’s expert merely quotes passages from two prior-art references cited by the examiner

  during prosecution (Ralph ’982 Decl. ¶ 44, Dkt. No. 98-8). Neither the expert nor Verizon cite any

  applicant or examiner statements that suggest the terms at issue are coextensive with the subject

  matter of the quoted passages. Even were the Court to interpret those passages to suggest that

  encapsulating overhead information from another protocol or layer into the overhead area of the

  ODTU was known in the art, there is nothing to suggest that encapsulating necessarily involves

  information from another protocol or layer. Further, neither reference mentions “embedding.”

  Second, the mere fact that a 1996 technical dictionary 18 may have offered a definition of




  17
       Declaration of Stephen E. Ralph, Ph.D. Regarding U.S. Patent No. 9,312,982 (Nov. 6, 2020).
  18
       Neither Verizon nor its expert submitted any portion of the cited dictionary as an exhibit.
                                                    46
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 47 of 125 PageID #: 16109




  “encapsulation” that involves a “process by which each layer subsumes the PDU (protocol data

  unit) from the layer above into a larger PDU by adding a header to the higher-layer PDU,” is not

  sufficient to limit the otherwise plain meaning of “encapsulating overhead information to an

  overhead area of the ODTU signal” to “embedding overhead information from another protocol

  or layer into the overhead area of the ODTU signal.” Notably, the ’982 Patent does not use

  “protocol” or “layer” in describing the invention or the prior art.

       Accordingly, the Court rejects Verizon’s proposed construction and determines that these

  terms have their plain and ordinary meanings without the need for further construction.

                 C-4.    “time slot”

          Disputed Term                  Huawei’s Proposed                   Verizon’s Proposed
                                            Construction                        Construction
   “time slot”                       No construction necessary.         fixed period of time during
                                                                        which data is transmitted or
   •   ’982 Patent Claims 1          Alternatively:                     received
                                     • tributary slot

       The Parties’ Positions

       Huawei submits: In the context of the ’982 Patent and the relevant art, “time slot” and

  “tributary slot” are used interchangeably. Both Huawei’s expert and Verizon’s expert testified to

  this fact. The “time slots” (or “tributary slots”) in the OTN are discontinuous in time, and Verizon’s

  proposed construction improperly threatens to exclude the OTN devices from the patent which is

  directed to improving the OTN. Dkt. No. 82 at 18–20.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’982 Patent col.1 ll.35–48, col.2 ll.15–18,




                                                   47
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 48 of 125 PageID #: 16110




  col.4 ll.12–14. Extrinsic evidence: Bortz Decl. ¶¶ 46–48 (Dkt. No. 82-11); Min IPR Decl. 19 ¶ 34

  (Huawei’s Ex. 8, Dkt. No. 82-9).

       Verizon responds: The term “time slot” has a customary meaning in the art and, as “time slot”

  is used only in the claim, there is no suggestion in the ’982 Patent that it is used other than

  according to that meaning. Indeed, because some claims use “time slot” and others use “tributary

  slot,” there is a presumption that the terms have different meanings. The distinction between “time

  slot” and “tributary slot” is further evinced by related U.S. Application No. 12/712,675, which

  uses “time slot” instead of “tributary slot.” Dkt. No. 98 at 23–24.

       In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’982 File Wrapper (Verizon’s Ex. 11, Dkt.

  Nos. 98-13 and 98-14). Extrinsic evidence: Ralph ’982 Decl. ¶¶ 47–49 (Verizon’s Ex. 8, Dkt. No.

  98-8); Min IPR Decl. ¶ 40 (Verizon’s Ex. 14, Dkt. No. 98-17).

       Huawei replies: That the related patent application (U.S. Application No. 12/712,675, which

  issued as U.S. Patent No. 8,948,205 20) and the ’982 Patent “are nearly identical except that the

  term ‘tributary slot’ replaces the term ‘time slot’” indicates that the terms are interchangeable. In

  fact, the examiner held that the claims of the two patents were not patentably distinct. Dkt. No.

  106 at 8–9.




  19
     Declaration of Dr. Paul S. Min, Verizon Business Network Services LLC v. Huawei Technologies
  Co. Ltd., IPR2020-01278 (P.T.A.B. July 13, 2020), Exhibit No. 1003.
  20
     The parties do not directly make the connection between the application cited by Verizon and
  the “’205 Patent” cited by Huawei. The U.S. Patent Office database provides this link.
  https://patentcenter.uspto.gov/#!/applications/12712675           (or        navigate        to
  https://patentcenter.uspto.gov and search for application no. 12712675).
                                                   48
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 49 of 125 PageID #: 16111




      Huawei cites further intrinsic and extrinsic evidence to support its position: Intrinsic

  evidence: ’982 File Wrapper April 1, 2015 Office Action at 4–5 (Verizon’s Ex. 11, Dkt. No. 98-13

  at 188–95, 192–93). Extrinsic evidence: Bortz Decl. ¶ 49 (Dkt. No. 82-11).

      Analysis

      The issue in dispute distills to whether “time slot” in OTN and the ’982 Patent is

  interchangeable with “tributary slot” or rather has a customary meaning set forth in a

  telecommunications dictionary. In context, “time slots” in Claim 1 refers to tributary slots.

      The claims of the ’982 Patent provide significant context informing the meaning of “time

  slots” in Claim 1. Claim 1 recites an OTN processing method that includes mapping,

  encapsulating, and multiplexing:

            1. A method for processing data in an Optical Transport Network (OTN),
           comprising:
            mapping, by a processor of an apparatus for processing data, a Lower Order
             Optical Channel Data Unit (LO ODU) signal into a payload area of an Optical
             Channel Data Tributary Unit (ODTU) signal in groups of M bytes, wherein
             M is equal to the number of time slots of a Higher Order Optical Channel
             Payload Unit (HO OPU) that are to be occupied by the ODTU signal, and
             M is an integer larger than 1;
            encapsulating overhead information to an overhead area of the ODTU signal;
             and
            multiplexing the ODTU signal into the HO OPU.

  ’982 Patent col.9 ll.44–56 (emphasis added). Claim 5 recites an apparatus with computer-

  executable instruction to cause a method similar to that recited in Claim 1:

            5. An apparatus for processing data in an Optical Transport Network (OTN),
           comprising:
            a processor and a computer readable non-transitory medium having a plurality
              of computer executable instructions stored thereon which, when executed by
              the processor, cause the processor to:
            map a Lower Order Optical Channel Data Unit (LO ODU) signal into a
              payload area of an Optical Channel Data Tributary Unit (ODTU) signal in
              groups of M bytes, wherein M is equal to the number of tributary slots of a
              Higher Order Optical Channel Payload Unit (HO OPU) that are to be
              occupied by the ODTU signal, and M is an integer larger than 1;
            encapsulate overhead information to an overhead area of the ODTU signal; and
                                                  49
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 50 of 125 PageID #: 16112




              multiplex the ODTU signal into the HO OPU.

  Id. at col.10 ll.1–17 (emphasis added). As explained in the patent:

            In the mapping method provided by the embodiments of the present invention, first,
            a Lower Order Optical Channel Data Unit (LO ODU) signal is mapped into a
            payload area of an Optical Channel Data Tributary Unit (ODTU) signal in units,
            each unit including M bytes, where M is equal to the number of tributary slots of
            a Higher Order Optical Channel Payload Unit (HO OPU) that are to be occupied
            by the ODTU signal, and M is an integer larger than 1.

            And, overhead information is encapsulated to an overhead area of the ODTU signal.

            Finally, the ODTU signal is multiplexed into the HO OPU.

            The apparatus for processing data in an OTN, provided by the embodiments of
            the present invention, includes a processor and a computer readable medium having
            a plurality of computer executable instructions stored thereon. The instructions,
            when executed by the processor, cause the processor to perform the steps of the
            above mapping method.

  Id. at col.2 ll.12–28 (emphasis added). There is no description of “time slots” in the patent and

  there is no description of mapping LO ODU to the payload area of an ODTU except according to

  the number of tributary slots in the HO OPU. In this context, it appears that “time slots” in Claim

  1 may be used synonymously with “tributary slots” in the description of the invention and the other

  claims.

      On the extrinsic evidence of record, it appears that “time slots” is customarily used in the art

  of OTN to refer to tributary slots, whatever other customary meaning the phrase may hold. For

  example, Huawei’s expert explains how the phrase “time slots” is used in OTN documentation to

  refer to tributary slots. Bortz Decl. ¶¶ 48, Dkt. No. 82-11. One such document, the G.798 standard,

  explains: “Multiplexing: The function assigns the individual ODTUjk[/ik] to specific time slots of

  the OPUk payload area as defined by the multiplex structure (see clauses 19.3 and 19.4.1 of [ITU-

  T G.709]).” ITU-T, Recommendation ITU-T G.798 at 187 (Dec. 2006) (brackets in original,

  emphasis added), Dkt. No. 82-11 at 68. Clause 19.3 of the G.709 standard, provides, for example:


                                                   50
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 51 of 125 PageID #: 16113




  “Multiplexing an ODTU01 signal into an OPU1 is realized by mapping the ODTU01 signal in one

  of the two OPU1 1.25G tributary slots.” ITU-T, Recommendation ITU-T G.709/Y.1331 at 120

  (Dec. 2009), Dkt. No. 82-10 at 129. Verizon’s IPR expert similarly explains: “The G.709 standard

  also defines a time-division multiplexing methodology to multiplex multiple client signals. The

  G.709 standard multiplexes signals by combining multiple transport structures of one ‘k’ index

  into a single transport structure of a higher ‘k’ index (i.e., higher bit rate) which has been divided

  into time slots (known as ‘tributary slots’).” In contrast, however, Verizon’s litigation expert

  explains that “time slot” has a customary meaning in telecommunications of: “the slot (brief

  moment in time) committed to a voice, data or video conversation. It can be occupied with

  conversation of [sic] left blank. But the slot is always present. You can tell the capacity of the

  switch or the transmission channel by figuring how many slots are present.” Ralph ’982 Decl. ¶

  49 (quoting Newton’s Telecom Dictionary (19th ed. 2003) 21), Dkt. No. 98-8.

         Ultimately, the intrinsic record suggests that “time slots” in Claim 1 of the ’982 Patent is used

  according to its customary meaning of “tributary slots” in the OTN art rather than according to

  some other customary meaning in the telecommunications art. See Phillips v. AWH Corp., 415

  F.3d 1303, 1316 (Fed. Cir. 2005) (en banc) (“The construction that stays true to the claim language

  and most naturally aligns with the patent’s description of the invention will be, in the end, the

  correct construction.” (quotation marks omitted)); Trs. of Columbia Univ. v. Symantec Corp., 811

  F.3d 1359, 1363 (Fed. Cir. 2016) (“The only meaning that matters in claim construction is the

  meaning in the context of the patent.”).

         Accordingly, the Court construes “time slot” as follows:

                •   “time slot” means “tributary slot.”



  21
       Neither Verizon nor its expert submitted any portion of the cited dictionary as an exhibit.
                                                     51
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 52 of 125 PageID #: 16114




                  C-5.   “tributary slot”

          Disputed Term                  Huawei’s Proposed                 Verizon’s Proposed
                                            Construction                       Construction
   “tributary slot”                  No construction necessary.       a slot interleaved within the
                                                                      OPUk that includes a part of
   •   ’982 Patent Claims 4–5,                                        the OPUk OH area and a part
       8–9, 11-12, 14                                                 of the OPUk payload area


       The Parties’ Positions

       Huawei submits: “As used in the G.709 standard, the term ‘tributary slot’ can refer to a slot

  of payload information, or it can refer to a slot of payload information plus overhead (OH)

  information.” Dkt. No. 82 at 20.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’981 Patent col.1 ll.35–55. Extrinsic

  evidence: Bortz Decl. ¶¶ 51–52 (Dkt. No. 82-11).

       Verizon responds: “This term should be construed as Verizon proposes for the same reasons

  described above with respect to the ‘rate rank’ term of the ’151 patent.” Dkt. No. 98 at 24.

       In addition to the claims themselves, Verizon cites the following extrinsic evidence to support

  its position: ITU-T, Recommendation ITU-T G.709/Y.1331 at § 19.1 (Dec. 2009) (Verizon’s Ex.

  12, Dkt. No. 98–15 at 120).

       Huawei replies: “Verizon does not attempt to justify its construction, instead confusing this

  term with the ‘rate rank’ terms. Accordingly, the Court should find that no construction is

  necessary.” Dkt. No. 106 at 9.

       Analysis

       The issue in dispute distills to whether the claims are limited to the G.709 standard in effect

  at the effective filing date of the ’982 Patent. For the reasons provided above with respect to “rate



                                                   52
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 53 of 125 PageID #: 16115




  rank,” the Court declines to limit the meaning of this term to the embodiments in a particular

  version of the G.709 standard.

        Accordingly, the Court rejects Verizon’s proposed construction and determines that this term

  has its plain and ordinary meaning without the need for further construction.

                   C-6.   “Optical Channel Data Tributary Unit (ODTU) signal”

           Disputed Term                 Huawei’s Proposed                 Verizon’s Proposed
                                            Construction                      Construction
   “Optical Channel Data             No construction necessary.       Optical Channel Data
   Tributary Unit (ODTU)                                              Tributary Unit, as defined in
   signal”                                                            Section 19.2 of the G.709
                                                                      standard (12/2009)
   •    ’982 Patent Claims 1, 5,
        9, 12

        The Parties’ Positions

        Huawei submits: “As with the terms rate rank, LO ODU, and HO OPU, Verizon’s proposal

  improperly limits the claims to covering a particular version of the standard.” Dkt. No. 82 at 20–

  21.

        Verizon responds: “For the reasons set forth above for the ‘rate rank’ term of the ’151 patent,

  these terms should be construed as the G.709 defines these terms at the time of the ’982 patent’s

  invention.” Dkt. No. 98 at 24.

        In addition to the claims themselves, Verizon cites the following intrinsic evidence to support

  its position: Ralph ’982 Decl. ¶¶ 51–53 (Verizon’s Ex. 8, Dkt. No. 98-8).

        Huawei replies: “This dispute is similar to the ‘rate rank’ dispute with respect to the ’151

  patent.” Dkt. No. 106 at 9.

        Analysis

        The issue in dispute distills to whether the claims are limited to the G.709 standard in effect

  at the effective filing date of the ’982 Patent. For the reasons provided above with respect to “rate

                                                   53
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 54 of 125 PageID #: 16116




  rank,” the Court declines to limit the meaning of this term to the embodiments in a particular

  version of the G.709 standard.

      Accordingly, the Court rejects Verizon’s proposed construction and determines that this term

  has its plain and ordinary meaning without the need for further construction.

          D.     U.S. Patent No. 8,406,236 (Huawei-Asserted)

      The ’236 Patent claims priority to a Chinese application filed on June 15, 2007.

      The ’236 Patent is generally directed to Optical Transport Network (OTN) technology for

  transporting client signals. The technology may be generally understood with reference to

  Figure 7, reproduced here. A client signal unit (71) writes a client signal into a buffer (72)

  according to a client signal clock rate. The buffer “write[s] the client signal in the buffer unit

  to an OPUk payload area of a next OTN frame according to the system clock rate.” The client

  signal in the buffer may be above or below a threshold. If above a threshold, a Cn value

  generating        unit      (74)
                                        ’236 Patent fig.7
  “generate[s] the demand of

  increasing the client signal byte

  number Cn born by the OPUk.”

  If below a threshold, the Cn

  value        generating      unit

  “generate[s] the demand of

  decreasing the client signal

  byte number Cn born by the

  OPUk.” ’236 Patent col.8 l.32 – col.9 l.23.

      For example, a client signal may be transmitted in an OTN as follows: A client signal is

  acquired, its clock extracted, and the signal stored in the buffer. The client signal byte number
                                                 54
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 55 of 125 PageID #: 16117




  Cn is determined according to the client clock and the system clock. If Cn is outside a range,

  a new client signal type occurs. Whether a new client signal type occurs is identified in certain

  bit positions of the Cbyte area of the OPUk. If a new client signal is detected, then the

  demanded increase or decrease results in reversing a first set of bit positions in the OPUk

  (increase) or a second set of bit positions in the OPUk (decrease). The client signal is

  eventually mapped to the OPUk payload areas and “the OPUk is transmitted to the OTN

  network.” Id. at col.11 ll.1–59. A process for receiving a client signal in an OTN is also

  described. Id. at col.13 l.49 – col.14 l.42.

      The abstract of the ’236 Patent provides:

         A method for transporting a client signal in an optical transport network (OTN)
         includes steps as follows. A byte number Cn of a client signal transported in a
         OTN frame period is generated according to a client signal clock and a system
         clock. If the Cn of the OTN frame falls in a certain range, a predetermined area
         in an optical channel payload unit-k (OPUk) overhead field is identified as
         normal, and the Cn is filled in the OPUk overhead field of the OTN frame.
         Therefore, the reliability for transporting the client byte number can be
         improved and an OPUk overhead byte space needed for transporting the client
         signal byte number can be saved.

      Claims 1 and 7 of the ’236 Patent, exemplary method and apparatus claims respectively,

  provide as follows (with disputed terms emphasized):

            1. A method for transmitting a client signal in an optical transport network
           (OTN), comprising:
            acquiring the client signal;
            extracting a client signal clock from the client signal;
            generating a client signal byte number Cn transported in an OTN frame
              period according to a client signal clock and a system clock;
            if the Cn transported in the OTN frame needs to be increased, reversing,
              values of a first series of bit positions of a second area in an optical
              channel payload unit-k (OPUk) of the OTN frame, and filling values of a
              second series of bit positions of the second area in the OPUk with a Cn
              filled in a previous OTN frame;
            if the Cn transported in the OTN frame needs to be decreased, reversing,
              values of the second series of bit positions of the second area in the OPUk
              overhead field of the OTN frame, and filling values of the first series of


                                                  55
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 56 of 125 PageID #: 16118




              bit positions of the second area in the OPUk with the Cn filled in the
              previous OTN frame.

            7. An apparatus for transmitting a client signal in an optical transport
           network (OTN), comprising:
            an acquiring unit configured to acquire the client signal, and extract a
              client signal clock from the client signal;
            a client signal byte number Cn generating unit configured to generate a
              client signal byte number Cn transported in an OTN frame period
              according to the client signal clock and a system clock;
            a first processing unit configured to reverse, if the Cn transported in the
              OTN frame needs to be increased, values of a first series of bit positions
              of a second area in an optical channel payload unit-k (OPUk) of the OTN
              frame, and fill values of a second series of bit positions of the second area
              in the OPUk with a Cn filled in a previous OTN frame; and
            a second processing unit configured to reverse, if the Cn transported in
              the OTN frame needs to be decreased, values of a second series of bit
              positions of the second area in the OPUk overhead field of the OTN
              frame, and fill values of the first series of bit positions of the second area
              in the OPUk with the Cn filled in the previous OTN frame.

                 D-1.    “client signal byte number Cn”

          Disputed Term                  Huawei’s Proposed                Verizon’s Proposed
                                            Construction                      Construction
   “client signal byte number       the number of client signal      Cn as defined in Equation D-
   Cn”                              bytes in one OTN frame           1 of the G.709 Standard
                                                                     (12/2009)
   •   ’236 Patent Claims 1, 7,
       13–15 22

       The Parties’ Positions

       Huawei submits: There is nothing in the intrinsic record that justifies limiting “Cn” to that

  determined by equation D-1 in the G.709 standard. Further, the standard itself does not limit Cn to

  that equation but rather also provides equation D-2 and D-6. Dkt. No. 82 at 21–22.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’236 Patent, at [57] Abstract, col.1 ll.64–65,


  22
    The parties identified Claims 1–15 in the P.R. 4-5(d) chart, but the term does not appear in
  Claims 4–6 or 10–12. The Court identifies only those independent claims in which the term
  appears.
                                                  56
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 57 of 125 PageID #: 16119




  col.3 ll.1–3, col.10 ll.24–30, col.11 ll.65–67, col.14 ll.1–19. Extrinsic evidence: Bortz Decl. ¶¶

  55–58 (Dkt. No. 82-11); ITU-T, Recommendation ITU-T G.709/Y.1331 at Annex D (Dec. 2009)

  (Huawei’s Ex. 9, Dkt. No. 82-10 at 172–82).

       Verizon responds: The term “Cn” has meaning only in the context of the G.709 standard and

  the standard defines the term using equation D-1 (and with minor variations, equations D-2 and

  D-6). The ’236 Patent explicitly invokes this context in describing the invention (citing ’236 Patent

  col.5 ll.17–34). Dkt. No. 98 at 25–26.

       In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’236 Patent col.5 ll.17–34. Extrinsic

  evidence: Ralph Second ’236 & ’505 Decl. 23 ¶¶ 27–29, 31, 33–34 (Verizon’s Ex. 7, Dkt. No.

  98-7); Bortz Decl. ¶ 57 (Dkt. No. 82-11); ITU-T, Recommendation ITU-T G.709/Y.1331 at Annex

  D (Dec. 2009) (Verizon’s Ex. 12, Dkt. No. 98–15 at 163–73).

       Huawei replies: The ’236 Patent specifies that Cn is calculated using a client signal clock and

  a system clock; thus, incorporating the G.709 Annex D equation into a construction would render

  claim language superfluous. Dkt. No. 106 at 9–10.

       Huawei cites further intrinsic and extrinsic evidence to support its position: Intrinsic

  evidence: ’236 Patent col.3 ll.1–6. Extrinsic evidence: Bortz Decl. ¶ 59 (Dkt. No. 82-11).

       Analysis

       The issue in dispute distills to whether “client signal byte number Cn” is necessarily the “cn”

  set forth in equation D-1 of the G.709 standard. It is not.




  23
    Declaration of Stephen E. Ralph, Ph.D. Regarding U.S. Patent Nos. 8,406,236 and 8,824,505
  (Nov. 6, 2020).
                                                   57
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 58 of 125 PageID #: 16120




      The “Cn” of the claims is not coextensive with “cn” in the G.709 standard. All the claims at

  issue essentially define the phrase with surrounding claim language. Claims 1, 7, and 15 each

  provides “a client signal byte number Cn transported in an OTN frame period.” ’236 Patent

  col.17 ll.36–38, col.18 ll.48–51, col.20 ll.51–52. Claims 13 and 14 each provides “a client signal

  byte number Cn of a client signal transported in one OTN frame period.” Id. at col.20 ll.6–7, col.20

  ll.28–29. After the first reference to “client signal byte number Cn,” the claims often recite only

  “Cn” as shorthand. See, e.g., id. at col.17 ll.39–40 (“if the Cn transported in the OTN frame needs

  to be increased …”).

      While the use of Cn in the ’236 Patent substantially comports with the meaning of cn set forth

  in the G.709 standard, there are differences. The G.709 standard provides: “cn: number of client n-

  bit data entities per server frame or server multiframe.” ITU-T, Recommendation ITU-T

  G.709/Y.1331 at 163 (Dec. 2009), Dkt. No. 82-10 at 172. One difference between the “cn” of the

  standard and the “Cn” of the claims is that the claims refer to a “byte” number whereas the G.709

  standard refers to a number of “n-bit” data entities, where “e.g., n = 1/8, 1, 8.” If a byte is 8-bits,

  it seems that the G.709 version of a byte number would be c8 rather than cn. In other words, Cn in

  the claims refers to a number of bytes whereas cn in the G.709 standard does not necessarily refer

  to the number of “bytes.” The terms, therefore, are not coextensive.

      Given the facial differences between “Cn” in the claims and “cn” in the standard, the Court

  declines to limit calculation of “Cn” in the claims to the equation(s) set forth for “cn” in the G.709

  standard.

      The Court also rejects Huawei’s proposed construction as it is potentially confusing. For

  instance, it threatens to confuse rather than clarify claim scope in that it specifies “the number of




                                                    58
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 59 of 125 PageID #: 16121




  client signal bytes in one OTN frame” when the claims already specify “a client signal byte

  number Cn transported in an OTN frame period” or “transported in one OTN frame period.”

       Accordingly, the Court construes this term as follows:

             •   “client signal byte number Cn” means “number of client signal bytes.”

                 D-2.    “if the Cn transported in the OTN frame needs to be [increased /
                         decreased]” and “the Cn transported in the OTN frame doesn’t need
                         to be increased or decreased”

          Disputed Term                  Huawei’s Proposed                 Verizon’s Proposed
                                            Construction                       Construction
   “if the Cn transported in the     No construction necessary.        indefinite
   OTN frame needs to be
   [increased / decreased]”          Alternatively:
                                     • if the Cn transported in
   •   ’236 Patent Claims 1–3,           the OTN frame needs to
       7–9, 15                           be increased/ decreased
                                         relative to a Cn in a
   “the Cn transported in the
                                         previous OTN frame
   OTN frame doesn’t need to
   be increased or decreased”

   •   ’236 Patent Claims 1, 9

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: The ’236 Patent describes that the Cn may need to be increased or decreased

  and provides examples. This is sufficient for one of ordinary skill in the art to understand the claims

  with reasonable certainty. Dkt. No. 82 at 22–23.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’236 Patent col.14 ll.1–19. Extrinsic

  evidence: Bortz Decl. ¶¶ 60–62 (Dkt. No. 82-11).




                                                     59
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 60 of 125 PageID #: 16122




       Verizon responds: It is not reasonably certain what it means that Cn “needs to be” increased

  or decreased. Dkt. No. 98 at 26–27.

       In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’236 Patent col.7 ll.62–67, col.8 ll.11–16.

  Extrinsic evidence: Ralph ’236 & ’505 Decl. 24 ¶¶ 46–47, 49–53 (Verizon’s Ex. 3, Dkt. No. 98-3).

       Huawei replies: The ’236 Patent includes examples of when Cn “needs to be” increased or

  decreased. “For example, the specification explains that a request to increase the Cn is generated

  when client signal data written into a buffer reaches or exceeds an upper threshold, and a request

  to decrease the Cn is generated when client signal data written into a buffer reaches or drops below

  a lower threshold.” Dkt. No. 106 at 10.

       Huawei cites further intrinsic evidence to support its position: ’236 Patent col.8 l.44 – col.9

  l.2, col.9 ll.48–63, col.15 l.48 – col.16 l.5.

       Analysis

       The issue is whether the meanings of these terms are reasonably certain in the context of the

  claims and the description of the invention. They are.

       In the context of the ’236 Patent, a Cn needs to be increased if a determination of such was

  made at some point. Notably, the claims do not require determining if Cn needs to be increased

  (or not), but rather only to effect certain steps if such a condition exists. (See Section H-3 below

  for a similar issue.)




  24
     Verizon cited “Ex. 7,” which is the second Ralph declaration regarding the ’236 & ’505 Patents
  (Dkt. No. 98-7), but the paragraphs cited from that declaration do not refer to the issue or term in
  dispute. The cited paragraphs when taken from the first Ralph declaration, which is Verizon’s Ex.
  3 (Dkt. No. 98-3), do correspond to the indefiniteness issue in dispute.
                                                   60
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 61 of 125 PageID #: 16123




       Accordingly, Verizon has not proven any claim is indefinite for including either of the terms

  in dispute. The Court determines that these terms have their plain and ordinary meanings without

  the need for further construction.

                 D-3.    Alleged Means-Plus-Function Terms

         Disputed Term 25                  Huawei’s Proposed               Verizon’s Proposed
                                               Construction                    Construction
   “an acquiring unit”                 Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                                       § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claims 7, 11,       construction.
       12                                                              function: acquire the client
                                       Alternatively:                  signal
                                       • structure: hardware
                                          and/or software              structure: none disclosed
                                          programmed to perform
                                          the algorithm described at
                                          15:3-5, and equivalents
                                          thereof
   “a client signal byte number        Not governed by 35 U.S.C.       Governed by 35 U.S.C.
   Cn generating unit”                 § 112, ¶ 6, needs no            § 112, ¶ 6.
                                       construction.
   •   ’236 Patent Claim 7                                             function: generate a client
                                       Alternatively:                  signal byte number Cn
                                       • structure: hardware
                                          and/or software              structure: none disclosed
                                          programmed to perform
                                          the algorithm described at
                                          15:24-26, and equivalents
                                          thereof




  25
    The parties identified Claims 7–12 for these terms in the aggregate. P.R. 4-5(d) Chart. The Court
  here identifies only the claims within that range that recite the term.
                                                    61
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 62 of 125 PageID #: 16124




         Disputed Term 25           Huawei’s Proposed               Verizon’s Proposed
                                        Construction                    Construction
   “a first processing unit”    Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                                § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 7      construction.
                                                                function: reverse, if the Cn
                                Alternatively:                  transported in the OTN frame
                                • structure: hardware           needs to be increased, values
                                   and/or software              of a first series of bit
                                   programmed to                positions of a second area in
                                • perform the algorithm         an optical channel payload
                                   described at 15:56-60,       unit-k (OPUk) of the OTN
                                   and equivalents thereof      frame, and fill values of a
                                                                second series of bit positions
                                                                of the second area in the
                                                                OPUk with a Cn filled in a
                                                                previous OTN frame

                                                                structure: none disclosed

   “a second processing unit”   Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                                § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 7      construction.
                                                                function: reverse, if the Cn
                                Alternatively:                  transported in the OTN frame
                                • structure: hardware           needs to be decreased, values
                                   and/or software              of a second series of bit
                                   programmed to perform        positions of the second area
                                   the algorithm described at   in the OPUk overhead field of
                                   15:61-65, and equivalents    the OTN frame, and fill
                                   thereof                      values of the first series of bit
                                                                positions of the second area
                                                                in the OPUk with the Cn
                                                                filled in the previous OTN
                                                                frame

                                                                structure: none disclosed




                                             62
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 63 of 125 PageID #: 16125




         Disputed Term 25              Huawei’s Proposed               Verizon’s Proposed
                                           Construction                    Construction
   “a determining unit”            Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                                   § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 8, 9      construction.
                                                                   function: determine whether
                                   Alternatively:                  the client signal byte number
                                   • structure: hardware           Cn exceeds a range of client
                                      and/or software              signal byte number
                                      programmed to perform        transported in an OTN frame
                                      the algorithm described at   period
                                      15:30-34, and equivalents
                                      thereof 26                   structure: none disclosed

   “an identifying unit”           Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                                   § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 8         construction.
                                                                   function: identify a new
                                   Alternatively:                  client signal in a first area in
                                   • structure: hardware and/or    the OPUk overhead field of
                                      software programmed to       the OTN frame
                                      perform the algorithm
                                      described at 15:30-34,       •   structure: none disclosed
                                      and equivalents thereof
   “an identifying unit”           Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                                   § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 9         construction.
                                                                   function: identify the Cn is
                                   Alternatively:                  normal in a first area in a n
                                   • structure: hardware           optical channel payload unit-
                                      and/or software              k (OPUk) overhead field of
                                      programmed to perform        the OTN frame
                                      the algorithm described at
                                      15:30-34, and equivalents    structure: none disclosed
                                      thereof




  26
    Huawei separately lists two structures in the P.R. 4-5(d) Chart for the “determining unit”: (1)
  “hardware and/or software programmed to perform the algorithm described at 15:30-34, and
  equivalents thereof,” Dkt. No. 112 at 29–30 and (2) “hardware and/or software programmed to
  perform the algorithm described at 15:36-39, and equivalents thereof,” id. at 30.
                                                 63
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 64 of 125 PageID #: 16126




         Disputed Term 25         Huawei’s Proposed               Verizon’s Proposed
                                      Construction                    Construction
   “a filling unit”           Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                              § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 8    construction.
                                                              function: fill the Cn in the
                              Alternatively:                  second area of the OTN
                              • structure: hardware           frame
                                 and/or software
                                 programmed to perform        structure: none disclosed
                                 the algorithm described at
                                 15:41-43, and equivalents
                                 thereof
   “a filling unit”           Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                              § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 9    construction.
                                                              function: fill a second area in
                              Alternatively:                  the OPUk overhead field of
                              • structure: hardware           the OTN frame with a Cn
                                 and/or software              filled in a previous OTN
                                 programmed to perform        frame
                                 the algorithm described at
                                 15:41-43, and equivalents    structure: none disclosed
                                 thereof
   “a parsing unit”           Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                              § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 11   construction.
                                                              function: parse an optical
                              Alternatively:                  channel payload unit-k
                              • structure: hardware           (OPUk) of an OTN frame to
                                 and/or software              acquire a second area in an
                                 programmed to perform        OPUk overhead field
                                 the algorithm described at
                                 16:23-25, and equivalents    structure: none disclosed
                                 thereof




                                           64
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 65 of 125 PageID #: 16127




         Disputed Term 25               Huawei’s Proposed               Verizon’s Proposed
                                            Construction                    Construction
   “a restoring unit”               Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                                    § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’236 Patent Claim 10         construction.
                                                                    function: restore data of the
                                    Alternatively:                  OPUk payload area of a next
                                    • structure: hardware           OTN frame to acquire a client
                                       and/or software              signal data stream
                                       programmed to perform
                                       the algorithm described at   structure: none disclosed
                                       16:20-23, and equivalents
                                       thereof

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: Each of these terms lacks the term “means” and, therefore, there is a

  presumption against applying 35 U.S.C. § 112, ¶ 6. When the claims are read in the appropriate

  context, these limitations sufficiently denote structure and the presumption cannot be overcome.

  Specifically the context of claims’ intended environment—“known G.709 or G.8032

  equipment”—and claim-recited objectives and operations of the terms sufficiently connote the

  structural nature of the terms. Dkt. No. 82 at 34–37.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’433 Patent col.4 ll.30–40, col.12 ll.29–65,

  col.14 ll.32–60; ’236 Patent col.2 ll.59–60, col.11 ll.60–63; ’253 Patent col.2 ll.6–10. Extrinsic

  evidence: Bortz Decl. at ¶¶ 106–12 (Dkt. No. 82-11); Melendez Decl. ¶¶ 17, 48–54 (Dkt. No.

  82-12); ITU-T, ITU-T Recommendation Y.1731 (Melendez Decl. Ex. 2, Dkt. No. 82-12 at 58–69).

       Verizon responds: These terms are properly governed by § 112, ¶ 6 because “none of the

  recited ‘units,’ ‘subunits,’ or “modules” would have been understood by a POSITA to describe a


                                                     65
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 66 of 125 PageID #: 16128




  particular structure for performing the recited functions.” Specifically, the recited units and

  subunits “have no established meaning in the art and lack any structural significance.” Even when

  read in the context of the intended environment, the standards defining the environment do not

  dictate structure but rather merely provide functional interfaces. Dkt. No. 98 at 9–12.

      In addition to the claims themselves, Verizon cites the following extrinsic evidence to support

  its position: Ralph ’433 Decl. ¶¶ 52–58, 60–62, 64–67, 70–72, 79–81, 84–85 (Verizon’s Ex. 1,

  Dkt. No. 98-1); Ralph ’236 & ’505 Decl. ¶¶ 56–90, 92–107 (Verizon’s Ex. 3, Dkt. No. 98-3);

  Almeroth Decl. ¶¶ 41–46, 54–55, 60–61, 66–67, 70–71, 75–76 (Verizon’s Ex. 4, Dkt. No. 98-4);

  ITU-T, Recommendation ITU-T G.709/Y.1331 at § 1 (Dec. 2009) (Verizon’s Ex. 12, Dkt. No. 98–

  15 at 10).

      Huawei replies: As Verizon’s expert agrees, one of ordinary skill in the art would be familiar

  with G.709 and G.8032 equipment and would understand that every interface in a G.709 network

  includes certain structural components. When read in this context, the terms at issue are

  sufficiently structural. Dkt. No. 106 at 14.

      Huawei cites further extrinsic evidence to support its position: Min Decl. ¶¶ 88, 90 (Verizon’s

  Counterclaim Ex. 3, Dkt. No. 85-3).

      Analysis

      There are two issues in dispute. First, whether these terms should be governed by 35 U.S.C.

  § 112, ¶ 6. Second, if the terms are governed by § 112, ¶ 6, whether the ’236 Patent satisfies the

  disclosure requirements of the statute. The Court determines that these terms are not governed by

  § 112, ¶ 6 and therefore does not address the second issue.




                                                  66
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 67 of 125 PageID #: 16129




      This issue is similar to that addressed in the alleged means plus function terms from the ’433

  Patent. For reasons similar to those stated there, the Court determines that the claims of the ’236

  Patent provide sufficient structural context to sustain the presumption against applying § 112, ¶ 6.

      Accordingly, the Court determines that Defendant has failed to establish that these terms

  should be governed by § 112, ¶ 6 or that any claim is indefinite for including any of the terms.

         E.      U.S. Patent No. 8,824,505 (Huawei-Asserted)

      The ’505 Patent claims priority to a Chinese application filed on April 17, 2007.

      The ’505 Patent is generally directed to Optical Transport Network (OTN) technology for

  mapping client signals comprising n-bit data units to an Optical Channel Payload Unit (OPU)

  utilizing an Optical Channel Data Tributary Unit (ODTU). ’505 Patent col.2 ll.51–65.

      The abstract of the ’505 Patent provides:

         Method and apparatus for transporting client signals in an OTN are illustrated.
         In one embodiment, the method includes: receiving a client signal; determining
         a quantity of n-bit data units of the client signal based on a clock of the client
         signal and a local clock; mapping the quantity of n-bit data units of the client
         signal to an overhead of a first Optical Channel Data Tributary Unit (ODTU)
         frame; mapping the n-bit data units of the client signal to a payload area of a
         second ODTU frame next to the first ODTU frame according to the quantity of
         n-bit data units mapped in the overhead of the first ODTU frame; mapping each
         n-bit data unit of the second ODTU frame to an Optical Channel Payload Unit-
         k Tributary Slot (OPUk TS) in an OPUk frame; and forming an Optical Channel
         Transport Unit-k (OTUk) frame including the OPUk frame for transmission.

      Claims 1 and 3 of the ’505 Patent, exemplary method and apparatus claims respectively,

  provide as follows (with disputed terms emphasized):

            1. A method for transmitting client signals in an Optical Transport Network
           (OTN), comprising:
            receiving a client signal;
            determining a quantity of n-bit data units of the client signal based on a clock
              of the client signal and a local clock;
            mapping information of the quantity of n-bit data units of the client signal to
              an overhead of a first Optical Channel Data Tributary Unit (ODTU) frame;
            mapping the n-bit data units of the client signal to a payload area of a second
              ODTU frame next to the first ODTU frame according to the information of

                                                  67
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 68 of 125 PageID #: 16130




            the quantity of n-bit data units mapped in the overhead of the first ODTU
            frame;
          mapping each byte of the second ODTU frame to at least one Optical
            Channel Payload Unit-k Tributary Slot (OPUk TS) in an OPUk frame,
            wherein the OPUk frame includes an overhead containing a tributary slot
            Multi­ Frame Indicator (MFI-TS) byte, which increases by 1 for every frame
            until its number is the same as the number of the OPUk TSs in the OPUk
            frame; and
          forming an Optical Channel Transport Unit-k (OTUk) frame including the
            OPUk frame for transmission.

          3. A transmitter for transmitting client signals in an Optical Transport Network
         (OTN), comprising:
          a first unit configured to receive a client signal;
          a second unit configured to determine a quantity of n-bit data units of the
            client signal based on a clock of the client signal and a local clock;
          a third unit configured to map information of the quantity of n-bit data units
            of the client signal to an overhead of a first Optical Channel Data Tributary
            Unit (ODTU) frame;
          a fourth unit configured to map then-bit data units of the client signal to a
            payload area of a second ODTU frame next to the first ODTU frame
            according to the information of the quantity of n-bit data units mapped in the
            overhead of the first ODTU frame;
          a fifth unit configured to map each byte of the second ODTU frame to at
            least one Optical Channel Payload Unit-k Tributary Slot (OPUk TS) in an
            OPUk frame, wherein the OPUk payload area includes a total of 4 rows and
            3808 columns, the 3808 columns of the OPUk payload area being divided
            into multiple OPUk TSs, and the first and second ODTU frames each
            including a payload area that consists of 4n rows and int(3808/n) columns,
            int(3808/n) being an integer portion of the quotient of 3808/n, n indicating
            the number of the multiple OPUk TSs; and
          a sixth unit configured to form an Optical Channel Transport Unit-k (OTUk)
            frame including the OPUk frame for transmission,
          wherein the first unit, second unit, third unit, fourth unit, fifth unit and sixth
            unit are structural entities collectively comprising one or more processors
            instructed by one or more software programs.




                                                 68
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 69 of 125 PageID #: 16131




                 E-1.    “Optical Channel Data Tributary Unit (ODTU) [frame]” and “ODTU
                         [frame]”

          Disputed Term                   Huawei’s Proposed                  Verizon’s Proposed
                                              Construction                      Construction
   “Optical Channel Data             No construction necessary,         Optical Channel Data
   Tributary Unit (ODTU)             however the Court should           Tributary Unit, as defined in
   [frame]”                          clarify that the ODTU frame        Section 19.2 of the G.709
                                     referred to in the claims is not   standard (12/2009)
   •   ’505 Patent Claims 1–4        synonymous with the
   “ODTU [frame]”                    ODTUjk structure criticized
                                     in the patent
   •   ’505 Patent Claims 1–4

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: As used in the ’505 Patent, these terms do not encompass the prior-art

  ODTUjk structure. The prior-art structure is disparaged in the patent and is distinguished in the

  claims, which contemplate mapping information from a Cn byte to an ODTU frame, and the

  ODTUjk structure does not accommodate Cn bytes. Dkt. No. 82 at 27–28.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’505 Patent at col.1 l.25 – col.2 l.45. Extrinsic

  evidence: Bortz Decl. ¶¶ 86–88 (Dkt. No. 82-11); ITU-T, Recommendation ITU-T G.709/Y.1331

  at 128–38 (Dec. 2009) (Huawei’s Ex. 9, Dkt. No. 82-10 at 137–47).

       Verizon responds: The term “ODTU” has well-known meaning in the context of the G.709

  standard. This customary meaning encompasses the ODTUjk structure and there is no

  lexicography or disclaimer that justifies straying from this meaning. Dkt. No. 98 at 32–33.

       In addition to the claims themselves, Verizon cites the following extrinsic evidence to support

  its position: Ralph Second ’236 & ’505 Decl. ¶¶ 42, 49–51, 55–56 (Verizon’s Ex. 7, Dkt. No.


                                                     69
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 70 of 125 PageID #: 16132




  98-7); Bortz Decl. ¶ 54 (Dkt. No. 82-11); ITU-T, Recommendation ITU-T G.709/Y.1331 at § 17.7

  (Dec. 2009) (Verizon’s Ex. 12, Dkt. No. 98–15 at 90–91).

       Huawei replies: “Verizon’s position conflicts with the claims, which explicitly recite mapping

  Cn information to an ODTU frame.” Dkt. No. 106 at 12.

       Analysis

       The issue in dispute distills to whether ODTU should be construed to exclude the ODTUjk

  embodiment of that structure. It should not. The term ODTU is neither coextensive with nor

  exclusive of ODTUjk.

       Huawei has not established any reason to stray from the customary meaning of these terms,

  which the parties agree is set forth in the G.709 standard. (See above on the similar term in the

  ’982 Patent for the dispute regarding whether the term is limited to a particular version of the

  standard.) The background section does not include the specific disparagement of any particular

  ODTU structure, including the ODTUjk structure, required to rise to the level of disclaimer or

  lexicography. Further, while the claims may require mapping of certain information to the

  overhead of an ODTU frame, whether the ODTUjk structure enables that mapping is a factual

  issue of validity or infringement rather than an issue of claim construction.

       Accordingly, the Court determines that these terms have their plain and ordinary meaning

  without the need for further construction.

                  E-2.   “n-bit data units” and “n indicating the number of the multiple OPUk
                         TSs”

          Disputed Term                   Huawei’s Proposed               Verizon’s Proposed
                                             Construction                    Construction
   “n-bit data units”               No construction necessary,
                                    but the Court should clarify
   •   ’505 Patent Claims 2, 3      that the word “n-bit data unit”




                                                  70
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 71 of 125 PageID #: 16133




          Disputed Term                    Huawei’s Proposed                 Verizon’s Proposed
                                              Construction                      Construction
   “n indicating the number of       refers to a data unit             units of data comprising n
   the multiple OPUk TSs”            containing some number of         bits, where the value ‘n’ is the
                                     bits, not a data unit with bits   same throughout the claim
   •   ’505 Patent Claims 2, 3       equal to the number of the
                                     multiple OPUk TSs.


       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: As explained in the ’505 Patent, the number of tributary slots is not related

  to the number of bits in a data unit. Thus, “n” in “n-bit data unit” and “n indicating the number of

  the multiple OPUk TSs” are not the same terms. Dkt. No. 82 at 28–29.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’505 Patent col.2 l.54, col.5 ll.18–19, col.5

  l.28, col.5 l.45–50, col.11 l.2. Extrinsic evidence: Bortz Decl. ¶¶ 94–98 (Dkt. No. 82-11).

       Verizon responds: “If the two values of ‘n’ were intended to take different values in the same

  claim, then different variable names should have been used.” Dkt. No. 98 at 34.

       Huawei replies: “A POSITA would understand ‘n’ to mean different things in different terms,

  and the specification uses the same letter in many contexts.” Dkt. No. 106 at 13.

       Analysis

       The issue in dispute is whether the “n” of “n-bit data units” is necessarily the same “n” as the

  “n indicating the number of the mulitple OPUk TSs.” It is not.

       The term “n-bit data unit” is distinct from the “n indicating the number of the multiple OPUk

  TSs” separately recited in the claims. The claims provide significant context informing the

  meaning of these terms. For instance, Claim 2 of the ’505 Patent provides:


                                                     71
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 72 of 125 PageID #: 16134




              2. A method for transmitting client signals in an Optical Transport Network
             (OTN), comprising:
              receiving a client signal;
              determining a quantity of n-bit data units of the client signal based on a clock
                of the client signal and a local clock;
              mapping information of the quantity of n-bit data units of the client signal to
                an overhead of a first Optical Channel Data Tributary Unit (ODTU) frame;
              mapping the n-bit data units of the client signal to a payload area of a second
                ODTU frame next to the first ODTU frame according to the information of
                the quantity of n-bit data units mapped in the overhead of the first ODTU
                frame;
              mapping each byte of the second ODTU frame to at least one Optical Channel
                Payload Unit-k Tributary Slot (OPUk TS) in an OPUk frame, wherein the
                OPUk frame includes an OPUk payload area that includes a total of 4 rows
                and 3808 columns, the 3808 columns of the OPUk payload area being divided
                into multiple OPUk TSs, and the first and second ODTU frames each
                includes a payload area that consists of 4n rows and int(3808/n) columns,
                int(3808/n) being an integer portion of the quotient of 3808/n, n indicating
                the number of the multiple OPUk TSs; and
              forming an Optical Channel Transport Unit-k (OTUk) frame including the
                OPUk frame for transmission.

  ’505 Patent col.17 ll.10–36 (emphasis added). The client signal has a quantity of “n-bit data units,”

  plainly referring to a quantity of data units all of the same number of bits. The payload areas of the

  two ODTU frame each include a number of rows and columns related to the number of the multiple

  OPUk tributary slots. Plainly, “n-bit” in the “determining” clause refers to the number of bits in

  each data unit and “n” in the “mapping each byte …” refers to the number tributary slots in the

  OPUk. Thus, “n” and “n-bit” are two distinct and separately recited terms and should not be

  equated.

      Accordingly, the Court rejects Verizon’s proposed construction and determines that these

  terms have their plain and ordinary meanings without the need for further construction.




                                                    72
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 73 of 125 PageID #: 16135




                  E-3.   “Optical Channel Payload Unit-k Tributary Slot (OPUk TS)”

          Disputed Term                  Huawei’s Proposed               Verizon’s Proposed
                                            Construction                     Construction
   “Optical Channel Payload          No construction necessary.      Optical Channel Payload
   Unit-k Tributary Slot (OPUk                                       Unit-k Tributary Slot (OPUk
   TS)”                                                              TS), where k = 1, 2, 3, or 4

   •   ’505 Patent Claims 1–4

       The Parties’ Positions

       Huawei submits: There is no lexicography or disclaimer that justifies limiting “k” to 1, 2, 3,

  or 4. Dkt. No. 82 at 29–30.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’505 Patent col.1 ll.42–59, col.5 ll.36–44.

  Extrinsic evidence: Bortz Decl. ¶¶ 99–101 (Dkt. No. 82-11).

       Verizon responds: The ’505 Patent “only describes bit rates (j, k) that can take the values 1,

  2, or 3, and therefore, a POSITA would understand that k can only take these values.” The patent

  also notes that the G.709 standard defines the Optical Channel Payload Unit-k Tributary Slot

  (OPUk TS), and “at the time of the ’505 Patent” the standard included k=4. Dkt. No. 98 at 34–35.

       In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’505 Patent col.1 ll.42–59, col.5 ll.36–44.

  Extrinsic evidence. ITU-T, Recommendation ITU-T G.709/Y.1331 at § 13 (Dec. 2009) (Verizon’s

  Ex. 12, Dkt. No. 98–15 at 90–91)

       Huawei replies: “See ‘rate rank’ dispute with respect to the ’151 patent.” Dkt. No. 106 at 13.

       Analysis

       The issue in dispute appears to be whether “k” in “Optical Channel Payload Unit-k Tributary

  Slot (OPUk TS)” is necessarily less than or equal to four, since neither the G.709 standard nor the


                                                  73
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 74 of 125 PageID #: 16136




  ’505 Patent describe OPUk for k greater than four. It is not. Verizon has not identified anything in

  the intrinsic record that properly limits k as Verizon proposes and, as explained above, the Court

  declines to limit the meaning of this term to the embodiments in a particular version of the G.709

  standard.

       Accordingly, the Court rejects Verizon’s proposed construction and determines that this term

  has its plain and ordinary meaning without the need for further construction.

                 E-4.    Alleged Means-Plus-Function Terms

          Disputed Term                 Huawei’s Proposed                Verizon’s Proposed
                                            Construction                     Construction
   “a first unit configured to …”   Not governed by 35 U.S.C.        Governed by 35 U.S.C.
                                    § 112, ¶ 6, needs no             § 112, ¶ 6.
   •   ’505 Patent Claims 3, 4      construction.
                                                                     function: receive a client
                                    Alternatively:                   signal
                                    • structure: hardware
                                       and/or software               structure: none disclosed
                                       programmed to perform
                                       the algorithm described at
                                       12:37-38, and equivalents
                                       thereof
   “a second unit configured to     Not governed by 35 U.S.C.        Governed by 35 U.S.C.
   …”                               § 112, ¶ 6, needs no             § 112, ¶ 6.
                                    construction.
   •   ’505 Patent Claims 3, 4                                       function: determine a
                                    Alternatively:                   quantity of n-bit data units of
                                    • structure: hardware            the client signal based on a
                                       and/or software               clock of the client signal and
                                       programmed to perform         a local clock
                                       the algorithm described at
                                        12:38-40, and equivalents    structure: none disclosed
                                        thereof




                                                  74
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 75 of 125 PageID #: 16137




          Disputed Term                Huawei’s Proposed               Verizon’s Proposed
                                           Construction                    Construction
   “a third unit configured to     Not governed by 35 U.S.C.       Governed by 35 U.S.C.
   …”                              § 112, ¶ 6, needs no            § 112, ¶ 6.
                                   construction.
   •   ’505 Patent Claims 3, 4                                     function: map information of
                                   Alternatively:                  the quantity of n-bit data units
                                   • structure: hardware           of the client signal to an
                                      and/or software              overhead of the first Optical
                                      programmed to perform        Channel Data Tributary Unit
                                      the algorithm described at   (ODTU) frame
                                       12:40-41, and equivalents
                                       thereof                     structure: none disclosed

   “a fourth unit configured to    Not governed by 35 U.S.C.       Governed by 35 U.S.C.
   …”                              § 112, ¶ 6, needs no            § 112, ¶ 6.
                                   construction.
   •   ’505 Patent Claims 3, 4                                     function: map information of
                                   Alternatively:                  the quantity of n-bit data units
                                   • structure: hardware           of the client signal to an
                                      and/or software              overhead of the first Optical
                                      programmed to perform        Channel Data Tributary Unit
                                      the algorithm described at   (ODTU) frame
                                       12:41-43, and equivalents
                                       thereof                     structure: none disclosed

   “a fifth unit configured to…”   Not governed by 35 U.S.C.       Governed by 35 U.S.C.
                                   § 112, ¶ 6, needs no            § 112, ¶ 6.
   •   ’505 Patent Claims 3, 4     construction.
                                                                   function: map each byte of
                                   Alternatively:                  the second ODTU frame to at
                                   • structure: hardware           least one Optical Channel
                                      and/or software              Payload Unit-k Tributary Slot
                                      programmed to perform        (OPUk TS) in an OPUk
                                      the algorithm described at   frame
                                      12:43-45, and equivalents
                                      thereof                      structure: none disclosed




                                                75
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 76 of 125 PageID #: 16138




             Disputed Term                 Huawei’s Proposed                 Verizon’s Proposed
                                               Construction                      Construction
   “a sixth unit configured to         Not governed by 35 U.S.C.         Governed by 35 U.S.C.
   …”                                  § 112, ¶ 6, needs no              § 112, ¶ 6.
                                       construction.
   •     ’505 Patent Claims 3, 4                                         function: form an Optical
                                       Alternatively:                    Channel Transport Unit-k
                                       • structure: hardware             (OTUk) frame including the
                                          and/or software                OPUk frame for transmission
                                          programmed to perform
                                          the algorithm described at     structure: none disclosed
                                          12:53-54, and equivalents
                                          thereof
   “wherein the first unit, second Not governed by 35 U.S.C.             Governed by 35 U.S.C.
   unit, third unit, fourth unit,   § 112, ¶ 6, needs no                 § 112, ¶ 6.
   fifth unit and sixth unit are    construction.
   structural entities collectively
   comprising one or more
   processors instructed by one
   or more software programs” 27

   •     ’505 Patent Claims 3, 4

         Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

         The Parties’ Positions

         Huawei submits: Each of these terms lacks the term “means” and, therefore, there is a

  presumption against applying 35 U.S.C. § 112, ¶ 6. When the claims are read in the appropriate

  context, these limitations sufficiently denote structure and the presumption cannot be overcome.

  Specifically the context of claims’ intended environment—“known G.709 or G.8032

  equipment”—and claim-recited objectives and operations of the terms sufficiently connote the

  structural nature of the terms. Dkt. No. 82 at 34–37.




  27
       The parties list this term in the P.R. 4-5(d) Chart, but do not propose and specific constructions.
                                                     76
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 77 of 125 PageID #: 16139




      In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’433 Patent col.4 ll.30–40, col.12 ll.29–65,

  col.14 ll.32–60; ’236 Patent col.2 ll.59–60, col.11 ll.60–63; ’253 Patent col.2 ll.6–10. Extrinsic

  evidence: Bortz Decl. at ¶¶ 106–12 (Dkt. No. 82-11); Melendez Decl. ¶¶ 17, 48–54 (Dkt. No.

  82-12); ITU-T, ITU-T Recommendation Y.1731 (Melendez Decl. Ex. 2, Dkt. No. 82-12 at 58–69).

      Verizon responds: These terms are properly governed by § 112, ¶ 6 because “none of the

  recited ‘units,’ ‘subunits,’ or “modules” would have been understood by a POSITA to describe a

  particular structure for performing the recited functions.” Specifically, the recited units and

  subunits “have no established meaning in the art and lack any structural significance.” Even when

  read in the context of the intended environment, the standards defining the environment do not

  dictate structure but rather merely provide functional interfaces. Dkt. No. 98 at 9–12.

      In addition to the claims themselves, Verizon cites the following extrinsic evidence to support

  its position: Ralph ’433 Decl. ¶¶ 52–58, 60–62, 64–67, 70–72, 79–81, 84–85 (Verizon’s Ex. 1,

  Dkt. No. 98-1); Ralph ’236 & ’505 Decl. ¶¶ 56–90, 92–107 (Verizon’s Ex. 3, Dkt. No. 98-3);

  Almeroth Decl. ¶¶ 41–46, 54–55, 60–61, 66–67, 70–71, 75–76 (Verizon’s Ex. 4, Dkt. No. 98-4);

  ITU-T, Recommendation ITU-T G.709/Y.1331 at § 1 (Dec. 2009) (Verizon’s Ex. 12, Dkt. No. 98–

  15 at 10).

      Huawei replies: As Verizon’s expert agrees, one of ordinary skill in the art would be familiar

  with G.709 and G.8032 equipment and would understand that every interface in a G.709 network

  includes certain structural components. When read in this context, the terms at issue are

  sufficiently structural. Dkt. No. 106 at 14.

      Huawei cites further extrinsic evidence to support its position: Min Decl. ¶¶ 88, 90 (Verizon’s

  Counterclaim Ex. 3, Dkt. No. 85-3).



                                                  77
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 78 of 125 PageID #: 16140




      Analysis

      There are two issues in dispute. First, whether these terms should be governed by 35 U.S.C.

  § 112, ¶ 6. Second, if the terms are governed by § 112, ¶ 6, whether the ’505 Patent satisfies the

  disclosure requirements of the statute. The Court determines that these terms are not governed by

  § 112, ¶ 6 and therefore does not address the second issue.

      This issue is similar to that addressed in the alleged means plus function terms from the ’433

  Patent. For reasons similar to those stated there, the Court determines that the claims of the ’505

  Patent provide sufficient structural context to sustain the presumption against applying § 112, ¶ 6.

      Accordingly, the Court determines that Defendant has failed to establish that these terms

  should be governed by § 112, ¶ 6 or that any claim is indefinite for including any of the terms.

         F.       U.S. Patent No. 8,995,253 (Huawei-Asserted)

      The ’253 Patent claims priority to a Chinese application filed on January 23, 2007.

      The ’253 Patent is generally directed to Ethernet technology for protecting an Ethernet

  network in a ring topology (an “Ethernet Ring”).

      The abstract of the ’253 Patent provides:

         A method, apparatus and system for Ethernet Ring Protection (ERP) are
         disclosed. The method includes: detecting, by a node, a link fault on a ring;
         blocking, by the node, a port connected with the faulty link after detecting the
         link fault, and sending a fault alarm message to other nodes on the ring, wherein
         the fault alarm message contains a fault identifier; and judging, by a node which
         receives the fault alarm message, whether the fault identifier changes; if the
         fault identifier changes, the node which receives the fault alarm message storing
         the fault identifier contained in the fault alarm message and clearing a
         forwarding table of the node which receives the fault alarm message.

      Claims 1 and 4 of the ’253 Patent, exemplary method and apparatus claims respectively,

  provide as follows (with disputed terms emphasized):

              1. A ring protection method, comprising:
              detecting, by a first node in a ring, a link fault occurring in a link connected to
               a port of the first node;

                                                     78
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 79 of 125 PageID #: 16141




            blocking, by the first node, the port connected to the link after detecting the
              link fault, and sending a fault alarm message to other nodes in the ring,
              wherein the fault alarm message contains an identifier that indicates the first
              node detecting the link fault;
            judging, by a second node which receives the fault alarm message, whether
              the identifier contained in the fault alarm message is different from a fault
              identifier record stored in the second node; and
            if the identifier contained in the fault alarm message is different from the fault
              identifier record stored in the second node, storing, by the second node which
              receives the fault alarm message, the identifier contained in the fault alarm
              message and clearing a forwarding table of the second node which receives
              the fault alarm message.

            4. A ring protection apparatus in a first node in a ring, the apparatus
           comprising:
            an alarm message processing module, configured to: receive a fault alarm
              message; forward the fault alarm message downstream; extract, from the
              received fault alarm message, an identifier indicating a second node that
              detects a link fault occurring in a link connected to a port of the second
              node; and send the identifier to a judging module;
            a fault information storing module, configured to store fault information
              which includes a collection of identifiers of received fault alarm messages;
              and
            the judging module, configured to: judge, according to the identifier
              extracted from the received fault alarm message and the fault information
              stored in the fault information storing module, whether the identifier
              extracted from the fault alarm message is different from the fault
              information stored in the fault information storing mod­ ule; and if the
              identifier extracted from the fault alarm message is different from the fault
              information stored in the fault information storing module, instruct a
              forward­ ing table flushing module to clear a forwarding table of the first
              node in which the ring protection apparatus locates.

                 F-1.    “judging … whether …,” “judge … whether,” “determining whether
                         …” and “determine whether …”

          Disputed Term               Huawei’s Proposed         Verizon’s Proposed Construction
                                         Construction
   “judging … whether the            No construction           judging whether the identifier
   identifier contained in the       necessary.                contained in the fault alarm message
   fault alarm message is                                      is different from an identifier stored
   different from a fault                                      in the second node for the port on
   identifier record stored in the                             which the message is received
   second node”
                                                               Alternatively:
   •   ’253 Patent Claim 1                                     • indefinite


                                                  79
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 80 of 125 PageID #: 16142




          Disputed Term              Huawei’s Proposed      Verizon’s Proposed Construction
                                       Construction
   “judge … whether the                                    judge whether the identifier
   identifier extracted from the                           extracted from the fault alarm
   fault alarm message is                                  message is different from an
   different from the fault                                identifier stored in the fault
   information stored in the fault                         information storing module for the
   information storing module”                             port on which the message is
                                                           received
   •   ’253 Patent Claim 4
                                                           Alternatively:
                                                           • indefinite
   “judge … whether the                                    judge whether the identifier
   identifier contained in the                             contained in the fault alarm message
   fault alarm message is                                  is different from an identifier stored
   different from a fault                                  in the second node for the port on
   identifier record stored in the                         which the message is received
   second node”
                                                           Alternatively:
   •   ’253 Patent Claim 6                                 • indefinite
   “determining … whether the                              determining whether the identifier
   identifier contained in the                             contained in the fault alarm message
   fault alarm message is                                  is different from an identifier stored
   different from a fault                                  in the first node for the port on
   identifier record stored in the                         which the message is received
   first node”
                                                           Alternatively:
   •   ’253 Patent Claim 9                                 • indefinite
   “determine whether the                                  determine whether the identifier
   identifier contained in the                             contained in the fault alarm message
   fault alarm message is                                  is different from an identifier stored
   different from a fault                                  in the first node for the port on
   identifier record stored in the                         which the message is received
   first node”
                                                           Alternatively:
   •   ’253 Patent Claim 14                                • indefinite

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.




                                                     80
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 81 of 125 PageID #: 16143




      The Parties’ Positions

      Huawei submits: There is no lexicography or disclaimer of claim scope requiring that the

  identifier with which the fault alarm message is compared is for the same port on which the

  message is received. Rather, the ’253 Patent teaches that the invention is “not limited to

  information for a specific port for judging whether the identifier is different.” Indeed, Verizon did

  not propose this narrowing same-port construction in its petitions for IPR of the ’253 Patent.

  Further, Verizon would improperly exclude the embodiment in which the identifier is a null. Dkt.

  No. 82 at 30–32.

      In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’253 Patent col.4 l.66 – col.5 l.4, col.6 ll.54–

  56. Extrinsic evidence: Melendez Decl. ¶¶ 32–38 (Dkt. No. 82-12).

      Verizon responds: The ’253 Patent describes stored identifiers that are pairs of values, “a first

  identifier (e.g., a source address) for fault alarm messages received at one ring port, and a second

  identifier for messages received at a second ring port.” As consistently described in the patent, a

  node judges whether an identifier in a fault alarm message received at a port is different than a

  stored identifier for the “corresponding port.” The patent “provides no guidance as to whether (or

  how) an identifier for the other, non-receiving port could be used.” In fact, without clarifying that

  the comparison of the received identifier is with the stored identifier for the receiving port, these

  terms would have no meaningful scope. The mere fact that the stored identifier has two values and

  the received identifier has only one indicates a difference. Dkt. No. 98 at 35–37.

      In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’253 Patent figs.4–7, col.3 ll.30–37, col.4

  ll.36–38, col.4 ll.52–62, col.5 ll.22–26, col.6 ll.3–24, col.6 ll.56–57. Extrinsic evidence: Almeroth



                                                   81
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 82 of 125 PageID #: 16144




  Supp. Decl. 28 ¶¶ 11–16 (Verizon’s Ex. 9, Dkt. No. 98-9); ’253 IPR Petition29 at 24–25 (Verizon’s

  Ex. 17, Dkt. No. 98-20 at 36–37).

       Huawei replies: The claims simply require judging based on a fault identifier stored in a node,

  regardless of whether there are multiple stored identifier values. Dkt. No. 106 at 13.

       Analysis

       The issue in dispute is whether judging or determining whether an identifier in a received fault

  alarm message is different from a stored fault identifier record or fault information necessarily

  requires that the stored fault identifier record or fault information is “for the port on which the

  message is received.” It is not.

       The Court rejects Verizon’s invitation to inject a “for the port on which the message is

  received” limitation into the claims. The Court is not persuaded that the ’253 Patent’s description

  of embodiments rises to the exacting standard to warrant importing such a limitation, which is

  clearly not expressed in the examined and issued claim language.

       Accordingly, the Court rejects Verizon’s proposed constructions and determines that these

  terms have their plain and ordinary meanings without the need for further construction.

                  F-2.   “configured to”

          Disputed Term                  Huawei’s Proposed                 Verizon’s Proposed
                                            Construction                      Construction
   “configured to”                   No construction necessary.       Plain and ordinary meaning,
                                                                      with the understanding that
   •   ’253 Patent Claims 4, 6,                                       this means not merely being
       14                                                             capable of being configured
                                                                      but rather being actually
                                                                      configured.



  28
     Supplemental Declaration of Kevin C. Almeroth, Ph. D. (Nov. 6, 2020).
  29
     Petition for Inter Partes Review of U.S. Patent No. 8,995,253, Cellco Partnership d/b/a Verizon
  Wireless v. Huawei Technologies Co. Ltd., IPR2020-01352 (P.T.A.B. July 23, 2020), Paper No.
  1.
                                                   82
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 83 of 125 PageID #: 16145




       The Parties’ Positions

       Huawei submits: “The dispute here is identical to the ‘configured to’ dispute of the ’151

  patent. The Court should reject Verizon’s proposal for the same reasons.” Dkt. No. 82 at 32.

       In addition to the claims themselves, Huawei cites the following extrinsic evidence to support

  its position: Melendez Decl. ¶¶ 40–44 (Dkt. No. 82-12).

       Verizon responds: “Verizon proposes the same construction for this term in the ’253 patent as

  for the ’151 patent, and Verizon’s construction should be adopted for the same reasons described

  above.” Dkt. No. 98 at 37.

       Huawei replies: “See the term ‘configured to’ in the ’151 patent.” Dkt. No. 106 at 13.

       Analysis

       This is the same issue as addressed above in the section on “adapted to” and “configured to”

  in the ’151 Patent; essentially, whether “configured to” encompasses “configurable to.” For the

  reasons stated there, the Court rejects that the plain and ordinary meaning of the “configured to

  [perform functions]” claim language encompasses structure that is merely capable of performing

  those functions in the abstract. Under its plain and ordinary meaning, “configured to [perform

  functions]” requires structure that is in a state to perform the functions and does not encompass

  structure that may be modified to perform that function but is not in that modified state. With this

  understanding, the Court determines that this term has its plain and ordinary meaning without the

  need for further construction.

                  F-3.   “null”

            Disputed Term               Huawei’s Proposed                Verizon’s Proposed
                                           Construction                      Construction
   “null”                           No construction necessary.       no value

   •   ’253 Patent Claim 12



                                                  83
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 84 of 125 PageID #: 16146




      The Parties’ Positions

      Huawei submits: “[T]he term ‘null’ can mean a lack of a value, such as an empty string, or

  can mean a value that is non-consequential, such as a zero, and treated by the system in a particular

  manner.” Verizon’s proposed construction improperly limits to the former meaning, which would

  improperly exclude a fault identifier record that “contains a zero value or sequence of all zeroes.”

  Indeed, Verizon did not propose such a narrow construction in its petitions for IPR of the ’253

  Patent. Dkt. No. 82 at 32–33.

      In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’505 Patent col.4 ll.66–67, col.5 ll.7–9.

  Extrinsic evidence: Melendez Decl. ¶¶ 45–48 (Dkt. No. 82-12).

      Verizon responds: The ordinary meaning of “null” refers to a character having no value, and

  nothing in the ’253 Patent strays from this ordinary meaning. Indeed, “the patent never describes

  a ‘null’ value as a zero or sequence of zeroes.” Dkt. No. 98 at 37–38.

      In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’253 Patent col.4 l.66 – col.5 l.21. Extrinsic

  evidence: Microsoft Computer Dictionary at 370, 587 (5th ed. 2002), “null character” and ANSI

  Character “NUL” (Verizon’s Ex. 13, Dkt. No. 98-16 at 4–5).

      Huawei replies: “Verizon relies on a definition of a different term ‘null character’ and the

  purported lack of examples in the specification. These arguments cannot override the plain claim

  language.” Dkt. No. 106 at 13.

      Analysis

      The issue in dispute is whether “null” in the ’253 Patent is limited to “no value.” It is not.




                                                   84
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 85 of 125 PageID #: 16147




      The Court is not persuaded that “null” has a limited ordinary meaning of “no value,” as

  Verizon suggests. The only evidence of record on this issue is a computer-dictionary definition of

  “null character,” not of “null.” Indeed, that very dictionary suggests that “null” is not coextensive

  with “null character” in that it provides a definitions for “null cycle,” “null modem,” “null modem

  cable,” “null pointer,” “null string,” and “null-terminated string.” Microsoft Computer Dictionary

  at 370 (5th ed. 2002), Dkt. No. 98-16 at 4. Likewise, nothing in the ’253 Patent suggests that “null”

  is limited to “no value.” In fact, the patent rather suggests that a null may be a value. See, e.g.,

  ’253 Patent col.5 ll.7–9 (“whereas the source address of the alarm message corresponding to a port

  changes from a null value to a non-null value”). Ultimately, the Court will not limit “null” to “no

  value” on the evidence of record.

      Accordingly, the Court rejects Verizon’s proposed construction and determines that this term

  has its plain and ordinary meaning without the need for further construction.

                 F-4.    Alleged Means-Plus-Function Terms

             Disputed Term                   Huawei’s Proposed               Verizon’s Proposed
                                                 Construction                   Construction
   “an alarm message processing           Not governed by 35 U.S.C.       Governed by 35 U.S.C.
   module, configured to: receive a       § 112, ¶ 6, needs no            § 112, ¶ 6.
   fault alarm message; forward the       construction.
   fault alarm message downstream;                                        function: receive a fault
   extract, from the received fault     Alternatively:                    alarm message; forward
   alarm message, an identifier         • structure: hardware             the fault alarm message
   indicating a second node that            and/or software               downstream; extract, from
   detects a link fault occurring in a      programmed to                 the received fault alarm
   link connected to a port of the          perform the algorithm         message, an identifier
   second node; and send the identifier     described with respect        indicating a second node
   to a judging module”                     to 5:27-30, and               that detects a link fault
                                            equivalents thereof           occurring in a link
   • ’253 Patent Claim 4                                                  connected to a port of the
                                                                          second node; and send the
                                                                          identifier to a judging
                                                                          module

                                                                          structure: none disclosed


                                                   85
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 86 of 125 PageID #: 16148




             Disputed Term                    Huawei’s Proposed             Verizon’s Proposed
                                                  Construction                 Construction
   “a fault information storing            Not governed by 35 U.S.C.     Governed by 35 U.S.C.
   module, configured to store fault       § 112, ¶ 6, needs no          § 112, ¶ 6.
   information which includes a            construction.
   collection of identifiers of received                                 function: store fault
   fault alarm messages”                   Alternatively:                information which
                                           • structure: hardware         includes a collection of
   •   ’253 Patent Claim 4                     and/or software           identifiers of received
                                               programmed to             fault alarm messages
                                               perform the algorithm
                                               described with respect    structure: none disclosed
                                               to 5:27-30, and
                                               equivalents thereof
   “the judging module, configured to:     Not governed by 35 U.S.C.     Governed by 35 U.S.C.
   judge, according to the identifier      § 112, ¶ 6, needs no          § 112, ¶ 6.
   extracted from the received fault       construction.
   alarm message and the fault                                           function: judge,
   information stored in the fault         Alternatively:                according to the identifier
   information storing module,             • structure: hardware         extracted from the
   whether the identifier extracted            and/or software           received fault alarm
   from the fault alarm message is             programmed to             message and the fault
   different from the fault information        perform the algorithm     information stored in the
   stored in the fault information             described with respect    fault information storing
   storing module; and if the identifier       to 3:48-50 or 5:27-30,    module, whether the
   extracted from the fault alarm              and equivalents thereof   identifier extracted from
   message is different from the fault                                   the fault alarm message is
   information stored in the fault                                       different from the fault
   information storing module,                                           information stored in the
   instruct a forwarding table flushing                                  fault information storing
   module to clear a forwarding table                                    module; and if the
   of the first node in which the ring                                   identifier extracted from
   protection apparatus locates”                                         the fault alarm message is
                                                                         different from the fault
   •   ’253 Patent Claim 4                                               information stored in the
                                                                         fault information storing
                                                                         module, instruct a
                                                                         forwarding table flushing
                                                                         module to clear a
                                                                         forwarding table of the
                                                                         first node in which the
                                                                         ring protection apparatus
                                                                         locates

                                                                         structure: none disclosed


                                                  86
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 87 of 125 PageID #: 16149




             Disputed Term                    Huawei’s Proposed             Verizon’s Proposed
                                                  Construction                 Construction
   “a first module, configured to          Not governed by 35 U.S.C.     Governed by 35 U.S.C.
   determine whether the identifier        § 112, ¶ 6, needs no          § 112, ¶ 6.
   contained in the fault alarm            construction.
   message is different from a fault                                     function: determine
   identifier record stored in the first   Alternatively:                whether the identifier
   node”                                   • structure: hardware         contained in the fault
                                               and/or software           alarm message is different
   •   ’253 Patent Claim 14                    programmed to             from a fault identifier
                                               perform the algorithm     record stored in the first
                                               described with respect    node
                                               to 3:48-50 or 5:27-30,
                                               and equivalents thereof   structure: none disclosed

   “a second module, configured to         Not governed by 35 U.S.C.     Governed by 35 U.S.C.
   clear a forwarding table of the first   § 112, ¶ 6, needs no          § 112, ¶ 6.
   node if the identifier contained in     construction.
   the fault alarm message is different                                  function: clear a
   from the fault identifier record        Alternatively:                forwarding table of the
   stored in the first node”               • structure: hardware         first node if the identifier
                                               and/or software           contained in the fault
   •   ’253 Patent Claim 14                    programmed to             alarm message is different
                                               perform the algorithm     from the fault identifier
                                               described with respect    record stored in the first
                                               to 5:27-30, and           node
                                               equivalents thereof
                                                                         structure: none disclosed


       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Huawei submits: Each of these terms lacks the term “means” and, therefore, there is a

  presumption against applying 35 U.S.C. § 112, ¶ 6. When the claims are read in the appropriate

  context, these limitations sufficiently denote structure and the presumption cannot be overcome.

  Specifically the context of claims’ intended environment—“known G.709 or G.8032

  equipment”—and claim-recited objectives and operations of the terms sufficiently connote the

  structural nature of the terms. Dkt. No. 82 at 34–37.

                                                     87
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 88 of 125 PageID #: 16150




      In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’433 Patent col.4 ll.30–40, col.12 ll.29–65,

  col.14 ll.32–60; ’236 Patent col.2 ll.59–60, col.11 ll.60–63; ’253 Patent col.2 ll.6–10. Extrinsic

  evidence: Bortz Decl. at ¶¶ 106–12 (Dkt. No. 82-11); Melendez Decl. ¶¶ 17, 48–54 (Dkt. No.

  82-12); ITU-T, ITU-T Recommendation Y.1731 (Melendez Decl. Ex. 2, Dkt. No. 82-12 at 58–69).

      Verizon responds: These terms are properly governed by § 112, ¶ 6 because “none of the

  recited ‘units,’ ‘subunits,’ or “modules” would have been understood by a POSITA to describe a

  particular structure for performing the recited functions.” Specifically, the recited units and

  subunits “have no established meaning in the art and lack any structural significance.” Dkt. No. 98

  at 9–12. Even when read in the context of the intended environment, the standards defining the

  environment do not dictate structure but rather merely provide functional interfaces.. Dkt. No. 98

  at 9–13.

      In addition to the claims themselves, Verizon cites the following extrinsic evidence to support

  its position: Intrinsic evidence: ’253 Patent col.2 ll.27–31, col.8 ll.53–58. Extrinsic evidence:

  Ralph ’433 Decl. ¶¶ 52–58, 60–62, 64–67, 70–72, 79–81, 84–85 (Verizon’s Ex. 1, Dkt. No. 98-1);

  Ralph ’236 & ’505 Decl. ¶¶ 56–68, 73–74, 76, 81, 89, 92–95, 106 (Verizon’s Ex. 3, Dkt. No. 98-3);

  Almeroth Decl. ¶¶ 41–46, 48–76 (Verizon’s Ex. 4, Dkt. No. 98-4); ITU-T, Recommendation ITU-

  T G.709/Y.1331 at § 1 (Dec. 2009) (Verizon’s Ex. 12, Dkt. No. 98–15 at 10).

      Huawei replies: As Verizon’s expert agrees, one of ordinary skill in the art would be familiar

  with G.709 and G.8032 equipment and would understand that every interface in a G.709 network

  includes certain structural components. When read in this context, the terms at issue are

  sufficiently structural. Dkt. No. 106 at 14.




                                                  88
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 89 of 125 PageID #: 16151




      Huawei cites further extrinsic evidence to support its position: Min Decl. ¶¶ 88, 90 (Verizon’s

  Counterclaim Ex. 3, Dkt. No. 85-3).

      Analysis

      There are two issues in dispute. First, whether these terms should be governed by 35 U.S.C.

  § 112, ¶ 6. Second, if the terms are governed by § 112, ¶ 6, whether the ’253 Patent satisfies the

  disclosure requirements of the statute. The Court determines that these terms are not governed by

  § 112, ¶ 6 and therefore does not address the second issue.

      This issue is similar to that addressed in the alleged means plus function terms from the ’433

  Patent. For reasons similar to those stated there, the Court determines that the claims of the ’253

  Patent provide sufficient structural context to sustain the presumption against applying § 112, ¶ 6.

      Accordingly, the Court determines that Defendant has failed to establish that these terms

  should be governed by § 112, ¶ 6 or that any claim is indefinite for including any of the terms.

         G.      U.S. Patent No. 9,270,485 (Huawei-Asserted)

      The ’485 Patent claims priority to a Chinese application filed on January 23, 2007.

      The ’485 Patent is generally directed to Ethernet technology for protecting an Ethernet

  network in a ring topology (an “Ethernet Ring”).

      The abstract of the ’485 Patent provides:

         An Ethernet Ring Protection (ERP) method is disclosed. The method includes:
         when a link on an Ethernet ring network is faulty, determining whether the
         faulty link is a link where a normally blocked port is located; and sending a first
         control message which carries first indication information to a ring node on the
         Ethernet ring network if the faulty link is the link where the normally blocked
         port is located, wherein the first indication information indicates that a
         forwarding table is not desired to be cleared by the ring node. Through the
         method according to the present invention, the broadcast traffic generated by
         unnecessary clearing of the forwarding table and self-learning is reduced
         effectively.




                                                  89
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 90 of 125 PageID #: 16152




       Claim 8 of the ’485 Patent, an exemplary method claim, provides as follows (with

  disputed terms emphasized):

             8. An Ethernet Ring Protection (ERP) method, comprising:
             when a fault on a link on an Ethernet ring network is detected by a ring node,
              determining, by the ring node, whether the faulty link is a link where a
              normally blocked port locates; and
             sending, by the ring node, a first control message which carries a fault
              indication and a non-clearing indication to other ring nodes on the Ethernet
              ring network, if the faulty link is the link where the normally blocked port
              locates, wherein the non-clearing indication indicates that a forwarding table
              is not desired to be cleared by the other ring nodes; wherein the first control
              message is an Automatic Protection Switching (APS) packet in Ethernet
              protection switching mechanism, the APS packet carries the fault indication
              and the non-clearing indication.

                  G-1.   “a link where a normally blocked port locates”

          Disputed Term                 Huawei’s Proposed                  Verizon’s Proposed
                                           Construction                        Construction
   “a link where a normally         No construction necessary.        a link connected to a port that
   blocked port locates”                                              has been configured to be
                                                                      blocked when there are no
   •   ’485 Patent Claims 8, 10                                       faults in the Ethernet ring
                                                                      network


       The Parties’ Positions

       Huawei submits: The meaning of this term is plain without construction, it “means a link

  between two ports for two nodes, where one of the ports is the port that is normally blocked to

  prevent loops in the Ethernet ring network.” The normally blocked port is blocked regardless of

  whether “there are faults in the network.” This plain meaning does not include Verizon’s proposed

  “configured to be blocked when there are no faults in the Ethernet ring network” limitation. Indeed,

  Verizon did not propose this narrow construction in its petitions for IPR of the ’485 Patent. Dkt.

  No. 82 at 33.

       In addition to the claims themselves, Huawei cites the following extrinsic evidence to support

  its position: Melendez Decl. ¶¶ 86–90 (Dkt. No. 82-12).

                                                  90
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 91 of 125 PageID #: 16153




      Verizon responds: “Verizon disagrees that its proposed construction is incorrect or excludes

  any embodiments, but would accept a construction based on Huawei’s explanation: ‘a link between

  ports of two nodes, where one of the ports is normally blocked to prevent loops in the Ethernet

  ring network.’” Dkt. No. 98 at 38.

      Huawei replies: “Because Verizon abandoned its indefiniteness assertion for this patent and

  failed to show that any of the remaining terms require a construction, no constructions are

  necessary.” Dkt. No. 106 at 13–14.

      Analysis

      The dispute appears to be whether this term should be construed to clarify what it means for

  a port to be normally blocked. It should. A normally blocked port is a port that is ordinarily

  blocked, and not blocked just because of a fault.

      The parties appear to agree that a normally blocked port is a port that is blocked even in the

  absence of a fault. Huawei posits that the port is “normally blocked to prevent loops in the Ethernet

  ring network” and neither requires nor precludes a network fault for blocking. Dkt. No. 82 at 33

  (citing Melendez Decl. ¶¶ 86–90, Dkt. No. 82-12). Huawei’s expert opines succinctly that “a

  normally blocked port [is a] a port that is ordinarily blocked and not just because there is a fault.”

  Melendez Decl. ¶ 86, Dkt. No. 82-12. Verizon posits that it is “blocked when there are not faults

  in the Ethernet ring network” and agrees with Huawei that it “is normally blocked to prevent loops

  in the Ethernet ring network.”

      Accordingly, the Court addresses the dispute by construing “normally blocked port” as

  follows:

             •   “normally blocked port” means “port that is ordinarily blocked and not blocked

                 just because there is a fault.”



                                                   91
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 92 of 125 PageID #: 16154




                  G-2.   “Automatic Protection Switching (APS) packet in Ethernet protection
                         switching mechanism”

          Disputed Term                 Huawei’s Proposed                 Verizon’s Proposed
                                           Construction                      Construction
   “Automatic Protection            No construction necessary.       a packet used in an automatic
   Switching (APS) packet in                                         protection switching protocol
   Ethernet protection switching                                     in an Ethernet protection
   mechanism”                                                        switching mechanism

   •   ’485 Patent Claim 8

       The Parties’ Positions

       Huawei submits: “[A] POSITA would understand what is meant by an APS packet in an

  Ethernet protection switching mechanism, particularly in context of ERP.” Thus, there is no reason

  to inject Verizon’s proposed “protocol,’ which term does not appear in the ’485 Patent. Dkt. No.

  82 at 34.

       In addition to the claims themselves, Huawei cites the following extrinsic evidence to support

  its position: Melendez Decl. ¶¶ 97–102 (Dkt. No. 82-12).

       Verizon responds: “Verizon would not object to [the removal of ‘protocol’], e.g., ‘a packet

  used for automatic protection switching in an Ethernet protection switching mechanism.’”. Dkt.

  No. 98 at 38.

       Huawei replies: “Because Verizon abandoned its indefiniteness assertion for this patent and

  failed to show that any of the remaining terms require a construction, no constructions are

  necessary.” Dkt. No. 106 at 13–14.

       Analysis

       The issue in dispute appears to be whether the claim language should be rewritten as Verizon

  proposes. On the record before the Court, it should not.




                                                  92
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 93 of 125 PageID #: 16155




      Verizon has not provided any good reason to stray from the examined and issued claim

  language and has cited no evidence in support of doing so. In contrast, Huawei’s expert has opined

  that “Automatic Protection Switching (APS) packet” has a customary meaning in the art of

  Ethernet. Melendez Decl. ¶ 97, Dkt. No. 82-12.

      Accordingly, the Court rejects Verizon’s proposed construction and determines that this term

  has its plain and ordinary meaning without the need for further construction.

          H.     U.S. Patents No. 8,121,111 and No. 8,983,288 (Verizon-Asserted)

      The ’111 and ’288 Patents are related through a continuation application and state an

  earliest priority date of March 29, 2007.

      The ’111 and ’288 Patents are generally directed to telecommunication technology for

  measuring latency in node-to-node and round-trip communications in an Optical Transport

  Network (OTN). The technology may be generally understood with reference to Figure 2 of

  the patents, reproduced here. The latency between two nodes (201, 202) may be determined

  through use of a time stamp provided by each node. The first time stamp from the originating

  node (201) may be placed in an Optical Transport Unit (OTU) frame and sent to the receiving

  node (202). The receiving node may associate a second time stamp with the first time stamp,
                                                            ’111 Patent fig.2
  place in an OTU frame, and send

  back to the originating node

  (201), which extracts the second

  time stamp and uses it to

  determine a latency of the OTN.

  ’111 Patent col.2 l.62 – col.4

  l.25.



                                                   93
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 94 of 125 PageID #: 16156




      The abstracts of the ’111 and ’288 Patent are identical and provide:

         A system and method for measuring latency of an optical transport network
         includes generating a time stamp, transmitting the time stamp in an optical
         transport network, and processing the time stamp to measure latency of the
         optical transport network.

      Claim 1 of the ’111 Patent and Claim 12 of the ’288 Patent, exemplary method and

  apparatus claims respectively, provide as follows (with disputed terms emphasized):

           ’111 Patent Claim 1. A method, comprising:
           receiving a first time stamp associated with a first location at a second
             location, wherein the first time stamp is inserted in a first overhead of a
             first optical transport unit frame;
           extracting information of the first time stamp from the first overhead of the
             first optical transport unit frame, wherein the information reflects a
             round trip delay of a network;
           generating a second time stamp based at least in part on the extracted
             information of the first time stamp associated with the first location,
             wherein the second time stamp includes at least part of the extracted
             information of the first time stamp; and
           transmitting the second time stamp in a second overhead of a second
             transport unit frame to the first location wherein the second time stamp is
             used to measure the round trip delay of the network.

           ’282 Patent Claim 12. A system, comprising:
           a receiving module at a second location to receive a first time stamp
             associated with a first location inserted into one of a frame alignment
             overhead portion, an optical channel transporting unit overhead portion,
             an optical channel data unit overhead portion, and an optical channel
             payload unit overhead portion of a first overhead of a first optical
             transport unit frame and to extract information of the first time stamp from
             the first overhead of the first optical transport unit frame, wherein the
             first time stamp was inserted into one of the frame alignment overhead
             portion, the optical channel transporting unit overhead portion, the
             optical channel data unit overhead portion, and the optical channel
             payload unit overhead portion of the first overhead of a first optical
             transport unit frame based on at least a characteristic of the first time
             stamp, and the characteristic of the first time stamp is at least one of a size
             of the first time stamp, an amount of the first time stamp and a type of the
             first time stamp;
           a processing module comprising a computer processor to store the
             information of the first time stamp from the first overhead of the first
             optical transport unit frame;
           a generating module to generate a second time stamp based at least in part
             on the extracted information of the first time stamp associated with the

                                                 94
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 95 of 125 PageID #: 16157




             first location, wherein the second time stamp includes at least part of the
             extracted information of the first time stamp;
            a transmission module to transmit the second time stamp in a second
             overhead of a second optical transport unit frame to the first location via
             a network to measure a round trip delay of the network.

                 H-1.    “… reflecting a round trip delay …” and “… reflects a round trip
                         delay …”

          Disputed Term                 Huawei’s Proposed               Verizon’s Proposed
                                            Construction                   Construction
   “wherein the first time stamp      indefinite                 Plain and ordinary meaning.
   comprises information
   reflecting a round trip delay                                 Alternatively,
   of the network”                                               • wherein the first time stamp
                                                                     comprises information used to
   •   ’111 Patent Claims 6, 16,                                     determine a round trip time of
       22, 30                                                        a signal traveling within the
                                                                     network
   “wherein the information of                                   Plain and ordinary meaning.
   the first time stamp reflects a
   round trip delay of a                                         Alternatively,
   network”                                                      • wherein the information of the
                                                                     first time stamp is used to
   •   ’111 Patent Claim 12                                          determine a round trip time of
                                                                     a signal traveling within a
   “wherein the information
                                                                     network
   reflects a round trip delay of a
   network”

   •   ’111 Patent Claims 1, 26

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Verizon submits: The meanings of these terms are plain without construction. “As Huawei

  acknowledges, ‘reflects’ is just another way to say ‘show’ or ‘to make manifest.’” Thus,

  information that reflects a round trip delay encompasses information that makes it possible to

  determine the round trip delay. Information in the first time stamp “is used as part of the round trip

  delay measurement” and thus “reflects” a round trip delay. Finally, applicant’s remarks during
                                                     95
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 96 of 125 PageID #: 16158




  prosecution of the ’111 Patent do not preclude this interpretation of the reflects terms. Dkt. No. 85

  at 8–11.

       In addition to the claims themselves, Verizon cites the following extrinsic evidence to support

  its position: Min Decl. 30 ¶¶ 60–73 (Verizon’s Counterclaim Ex. 3, Dkt. No. 85-3); Melendez

  Indefiniteness Decl. 31 ¶¶ 39, 41–45 (Huawei’s Counterclaim Ex. A, Dkt. No. 99-2).

       Huawei responds: “[T]he ’111 Patent never uses the phrase ‘reflects a round trip delay’ or any

  variant,” this is not a term of art, and the patent does not “provide any hint at how a round trip

  delay can be ‘reflected’ in information of the first time stamp or what that means.” Thus, the

  meanings of these terms are not reasonably certain. Verizon’s explanation that the information

  reflects a round trip delay by being used to determine the delay is improper as (1) it recaptures

  claim scope surrendered during prosecution, (2) it is still ambiguous, and (3) it improperly renders

  other claim language superfluous. Specifically, prior art overcome during prosecution by adding

  the reflects-a-round-trip-delay limitation actually discloses using information of a first time stamp

  as part of round-trip delay measurement. Thus, Verizon improperly attempts to recapture subject

  matter that the reflects limitations were meant to exclude. Verizon’s examples of using information

  of first time stamp to determine a round trip delay are not supported by ’111 Patent’s disclosure,

  and thus rely on indefinite assumptions. Finally, the claims otherwise require using extracted

  information of the first time stamp to measure the round trip delay, so such an interpretation of the

  reflects limitations would render claim language superfluous. Dkt. No. 99 at 7–16.

       In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’111 Patent figs.6–7, col.1 ll.57–60, col.2



  30
     Declaration of Paul S. Min, Ph.D. Regarding the Claim Construction of U.S. Patent Nos.
  8,121,111 and 8,983,288 (Nov. 6, 2020).
  31
     Declaration of Dr. Jose Luis Melendez on Indefiniteness (Oct. 16, 2020).
                                                   96
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 97 of 125 PageID #: 16159




  ll.3–7, col.3 ll.16–26, col.3 l.66 – col.4 l.25, col.7 ll.3–7, col.7 ll.30–56, col.8 ll.16–19, col.8 ll.41–

  67; ’111 Patent File Wrapper May 13, 2011 Office Action at 3–5 (Huawei’s Counterclaim Ex. B,

  Dkt. No. 99-3 at 260–87, 263–65), July 18, 2011 Response at 2, 12 (Huawei’s Counterclaim Ex.

  B, Dkt. No. 99-3 at 294–309, 295, 305), October 13, 2011 Notice of Allowability at 2–3 (Huawei’s

  Counterclaim Ex. B, Dkt. No. 99-3 at 317–21, 318–19); Edmison et al. 32 at fig.4, ¶¶ 50, 63–65

  (Huawei’s Counterclaim Ex. C, Dkt. No. 99-4). Extrinsic evidence: Melendez Indefiniteness

  Decl. ¶¶ 32–46 (Huawei’s Counterclaim Ex. A, Dkt. No. 99-2); Min Decl. ¶¶ 61–62, 65–67, 73

  (Verizon’s Counterclaim Ex. 3, Dkt. No. 85-3).

         Verizon replies: Nothing in the prosecution history rises to a disclaimer of information in the

  first time stamp that is used to determine a round trip delay. Indeed, the Edmison reference that

  Huawei contends teaches such an interpretation does not. Further, that information reflects a round

  trip delay does not require that it equal the round trip delay, only that it “make it manifest or

  possible to compute” the delay. Thus, there are a variety of ways that information can reflect a

  delay. Finally, interpreting the reflect terms to refer to first-time-stamp information that is used to

  determine a round trip delay does not render any claim language superfluous. Specifically, the

  second time stamp expressly may include information other than the reflecting information of the

  first time stamp and these two pieces of information work together to measure the round trip delay.

  Dkt. No. 103 at 4–7.

         Verizon cites further intrinsic evidence to support its position: ’111 Patent File Wrapper

  December 10, 2010 Response at 13–14 (Huawei’s Counterclaim Ex. B, Dkt. No. 99-3 at 224–40,

  236–37), May 13, 2011 Office Action at 3–4 (Huawei’s Counterclaim Ex. B, Dkt. No. 99-3 at

  260–87, 263–65), July 18, 2011 Response at 2, 12 (Huawei’s Counterclaim Ex. B, Dkt. No. 99-3



  32
       U.S. Patent Application Publication No. 2003/0115321.
                                                      97
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 98 of 125 PageID #: 16160




  at 294–309, 295, 305), October 13, 2011 Notice of Allowability (Huawei’s Counterclaim Ex. B,

  Dkt. No. 99-3 at 317–21).

      Analysis

      The issue in dispute is whether the meanings of these terms are reasonably certain in the

  context of the claims and the description of the invention. They are.

      The Court is not persuaded that anything in the ’111 Patent’s prosecution history rises to the

  exacting standard of disclaimer such that “information reflecting a round trip delay” and variants

  cannot refer to information that is used to determine a round trip delay. For instance, the July 18,

  2011 Response includes an amended claim 1 (among others) as follows:

            1. (Currently Amended) A method, comprising:
            receiving a first time stamp associated with a first location at a second location,
              wherein the first time stamp is inserted in a first overhead of a first optical
              transport unit frame;
            extracting information of the first time stamp from the first overhead of the
              first optical transport unit frame. wherein the information reflects a round trip
              delay of a network;
            generating a second time stamp based at least in part on the extracted
              information of the first time stamp associated with the first location, wherein
              the second time stamp includes at least part of the extracted information of
              the first time stamp; and
            transmitting the second time stamp in a second overhead of a second transport
              unit frame to the first location wherein the second time stamp is used to
              measure a the round trip delay of a the network.

  ’111 Patent File Wrapper, July 18, 2011 Response at 2, Dkt. No. 99-3 at 295 (emphasis in

  original). The applicant argued as follows:

         Regarding independent claim 1, the Office Action alleges that Edmison, Ofek,
         and Fujimori disclose an embodiment of the claimed subject matter. However,
         Applicant has amended independent claim 1 and thus rendered the
         aforementioned obviousness rejection of independent claim 1 moot.
         Specifically, Applicant respectfully submits that neither the cited portions of
         Edmison, Ofek, and Fujimori, nor Edmison, Ofek, and Fujimori generally,
         disclose, or even suggest, “extracting information of the first time stamp from
         the first overhead of the first optical transport unit frame, wherein the
         information reflects a round trip delay of a network,” and “generating a second
         time stamp based at least in part on the extracted information of the first time
                                                   98
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 99 of 125 PageID #: 16161




         stamp associated with the first location, wherein the second time stamp includes
         at least part of the extracted information of the first time stamp,” as recited in
         independent claim 1 (emphasis added).

         Specifically, the Office Action asserts, and Applicant agrees, that Edmison and
         Ofek fail to disclose, or even suggest, “extracting information of the first time
         stamp,” and “generating a second time stamp based at least in part of the
         extracted information of the first time stamp.” See Office Action, page 4.
         However, the Office Action alleges that Fujimori remedies the deficiencies of
         Edmison and Ofek. However, Fujimori fails to disclose, or even suggest,
         “extracting information of the first time stamp from the first overhead of the
         first optical transport unit frame, wherein the information reflects a round trip
         delay of a network,” and “generating a second time stamp based at least in part
         on the extracted information of the first time stamp associated with the first
         location, wherein the second time stamp includes at least part of the extracted
         information of the first time stamp,” as recited in independent claim 1
         (emphasis added).

         Rather, Fujimori discloses that the previously-attached time stamp of the
         received packet El is replaced with a reproducing time stamp that is newly
         generated by adding, to the time value of the time point ti, one frame time length
         and relative time value of the previously­attached time stamp. See Fujimori,
         column 33, lines 53-57. Also, Fujimori discloses operations that are performed
         to impart a transferring time stamp to the received packet E1 and to replace the
         previously-attached time stamp. See Fujimori, column 33, lines 1-4. Nowhere
         does Fujimori disclose, or even suggest, that the previously-attached time stamp
         comprises information that “reflects a round trip delay of a network,” as recited
         in independent claim 1. Thus, Applicant respectfully submits that Fujimori, at
         most, discloses a previously-attached time stamp and fails to disclose, or even
         suggest, “extracting information of the first time stamp from the first overhead
         of the first optical transport unit frame, wherein the information reflects a round
         trip delay of a network,” and “generating a second time stamp based at least in
         part on the extracted information of the first time stamp associated with the first
         location, wherein the second time stamp includes at least part of the extracted
         information of the first time stamp,” as recited in independent claim 1
         (emphasis added). Accordingly, Applicant respectfully submits that
         independent claim 1 is allowable over Edmison, Ofek, and Fujimori in view of
         the current amendments.

  Id. at 12–13, Dkt. No. 99-3 at 305–06 (emphasis in original).

      Rather than a clear and unequivocal disclaimer of using information from a first time stamp

  to determine a round trip delay, the applicant distinguished the prior art based on Edmison’s and

  Ofek’s failure to teach “extracting information of the first time stamp” and on Fujimori’s failure


                                                 99
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 100 of 125 PageID #: 16162




  to clear that defect. Specifically, the examiner identified Fujimori’s teaching of extracting

  information of “previously attached time stamp of the received packet E1” as satisfying the

  “extracting” limitation the examiner found missing in Edmison and Ofek:

         Edmison in view of Ofek does not explicitly disclose “extracting information of the
         first time stamp”, “generating a second time stamp based at least in part of the
         extracted information of the first time stamp”.

         …

         Fujimori in the same field of endeavor, data communication systems which
         communicate time stamps via a communication network, discloses extracting
         information of the first time stamp (extracting information of the first time stamp
         (previously attached time stamp of the received packet E1) and reproducing time
         stamp that is one frame time length and relative time value of the first time stamp
         (previously attached time stamp); Col. 33, lines 53-; Col. 34, lines -7), generating
         a second time stamp based at least in part of the extracted information of the first
         time stamp (newly generated time stamp which reproduced by extracting
         information of the first time stamp (previously attached time stamp of the received
         packet E1) and reproducing time stamp that is one frame time length and relative
         time value of the first time stamp (previously attached time stamp); Col. 33, lines
         53-; Col. 34, lines -7).

  ’111 Patent File Wrapper, May 13, 2011 Office Action at 4–5, Dkt. No. 99-3 at 264–65). The

  applicant argued that Fujimori’s “previously attached time stamp of the received packet E1” does

  not include information that reflects a round trip delay of a network: “Nowhere does Fujimori

  disclose, or even suggest, that the previously-attached time stamp comprises information that

  “reflects a round trip delay of a network,” as recited in independent claim 1.” ’111 Patent File

  Wrapper, July 18, 2011 Response at 13, Dkt. No. 99-3 at 306. The applicant did not address the

  examiner’s characterization of Edmison in the July 18, 2011 Response and this silence cannot

  alone establish disclaimer of anything in Edmison. Further, there is nothing in the file wrapper that

  Huawei has identified that suggests “the previously attached time stamp of the received packet

  E1” in Fujimori is something used to determine a round trip delay.




                                                  100
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 101 of 125 PageID #: 16163




      Ultimately, the prosecution history relied upon by Huawei does not preclude an interpretation

  of “extracting information of the first time stamp from the first overhead of the first optical

  transport unit frame, wherein the information reflects a round trip delay of a network,” and

  variants, that encompasses information that is used to determine a round trip delay. Regardless of

  whether Edmison teaches first time stamp information that is used to determine a round trip delay.

      The Court is also not persuaded that Verizon’s proposed examples of how information of the

  first time stamp might reflect a round trip delay inject ambiguity. Nothing in the plain meaning of

  “reflect” a round trip delay or in Verizon’s alternative statement of that as “used to determine” a

  round trip delay requires more than an approximation. Ultimately, whether a particular

  implementation of information that reflects a round trip delay is supported and enabled by the

  description of the invention is a separate issue.

      Finally, the Court is not persuaded that any claim language is rendered superfluous by

  interpreting the reflecting terms to denote information that is used to determine a round trip delay.

  For example, Claim 1 of the ’111 Patent provides that a second time stamp is based at least in part

  on the extracted information of the first time stamp and that the second time stamp is used to

  measure the round trip delay of the network. This allows that the second time stamp may include

  other information and thus does not require that the information of the first time stamp is used to

  measure the round trip delay.

      Ultimately, the Court understands that under the plain meaning of “reflects” (and variants)

  information that reflects a round trip delay is information that indicates or shows a round trip delay.

      Accordingly, Huawei has not proven any claim is indefinite for including any of the terms in

  dispute. The Court further construes the terms as follows:




                                                      101
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 102 of 125 PageID #: 16164




             •   “wherein the first time stamp comprises information reflecting a round trip delay

                 of the network” means “wherein the first time stamp comprises information

                 indicating a round trip delay of the network”;

             •   “information of the first time stamp reflects a round trip delay of a network”

                 means “information of the first time stamp indicates a round trip delay of a

                 network”; and

             •   “wherein the information reflects a round trip delay of a network” means

                 “wherein the information indicates a round trip delay of a network.”

                 H-2.    “digital wrapping circuit”

          Disputed Term                    Huawei’s Proposed               Verizon’s Proposed
                                              Construction                    Construction
   “digital wrapping circuit”         indefinite                      Plain and ordinary meaning.

   •   ’111 Patent Claims 4, 5,                                       Alternatively:
       8, 9, 14, 15, 18, 19, 29, 33                                   • an ITU-T G.709
   •   ’288 Patent Claims 4, 5,                                           telecommunications
       8, 9, 14, 15, 18, 19, 29, 33                                       circuit

       The Parties’ Positions

       Verizon submits: “A ‘digital wrapping circuit’ is a well understood term of art in G.709 optical

  networking.” The term “circuit” plainly refers to “a communications connection (i.e., a connection

  between two nodes).” Thus, “digital wrapping circuit” refers to “a communications circuit

  involving digitally wrapped communications, such as G.709 or OTN communications.” Dkt. No.

  85 at 11–13.

       In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’111 Patent col.1 ll.6–7, col.2 ll.18–28.

  Extrinsic evidence: Min Decl. ¶¶ 74–79 (Verizon’s Counterclaim Ex. 3, Dkt. No. 85-3); Melendez



                                                  102
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 103 of 125 PageID #: 16165




  Indefiniteness Decl. ¶ 50 (Huawei’s Counterclaim Ex. A, Dkt. No. 99-2); ’505 Patent col.1 ll.34–

  40. 33

        Huawei responds: “The term ‘digital wrapping circuit’ is not a term of art.” The ’111 and ’238

  Patents do not explain what a digital wrapping circuit is, or even use the term “digital wrapping

  circuit” outside of the claim sets. This circuit cannot be a communications circuit (connection

  between nodes) because the claims require that the circuit have an overhead portion, which “refers

  to an area in a data frame.” Dkt. No. 99 at 16–18.

        In addition to the claims themselves, Huawei cites the following extrinsic evidence to support

  its position: Melendez Indefiniteness Decl. ¶¶ 47, 49–54 (Huawei’s Counterclaim Ex. A, Dkt. No.

  99-2).

        Verizon replies: A telecommunications circuit “may include the exchange of information

  (both overhead and payload),” which comports with the claims directed to an overhead portion of

  the digital wrapping circuit. Dkt. No. 103 at 7–8.

        Verizon cites further intrinsic evidence to support its position: ’111 Patent fig.1, col.2 ll.8–

  61.

        Analysis

        The issue in dispute is whether the meaning of this term is reasonably certain in the context

  of the claims and the description of the invention. It is.

        It is reasonably certain that the “digital wrapping circuit” of the claims refers to a G.709

  telecommunications circuit. While the ’111 and ’288 Patents do not use the term “digital wrapping

  circuit” outside of the claim sets, the meaning of the phrase is reasonably certain based on the




  33
     Verizon references other extrinsic evidence in its brief but did not submit exhibits of this
  evidence.
                                                   103
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 104 of 125 PageID #: 16166




  meanings of the constituent words. The ’111 and ’288 Patents are directed to measuring latency

  between nodes in a telecommunications network and specifically in an Optical Transport Network.

  See, e.g., ’111 Patent col.1 l.49 – col.2 l.7. The patents also teach that communication in a network

  involves “digitally wrapped packet transmissions.” Id. at col.1 ll.6–7. The extrinsic evidence of

  record indicates that “digital wrapping” has a customary meaning in the art of OTN. For instance,

  the ’505 Patent teaches:

         In an OTN, the technology for mapping and wrapping client signals to make them
         suitable for transmission in the OTN is called Digital Wrapping (DW) technology.
         DW technology involves technical means such as Optical Channel Transport Unit
         (OTU) mapping, multiplexing structures, time division multiplexing of Optical
         Channel Data Unit-k (ODUk), and client signal mapping.

  ’505 Patent col.1 ll.34–40. Verizon’s expert explains how “digital wrapper,” “digitally wrap,” and

  variants are used in a variety of technical publications and dictionaries to refer to particular OTN

  network configurations. Min Decl. ¶ 79, Dkt. No. 85-3. While Huawei’s expert opines that “digital

  wrapping circuit” is not a term of art, he also recognizes that “digital wrapper” has meaning in the

  art of OTN. Melendez ¶¶ 47, 50–51, Dkt. No. 99-2. Thus, the record establishes that the concept

  of “digital wrapping” is well understood in the art, as is the concept of a telecommunications

  circuit. In context, it is reasonably certain that a “digital wrapping circuit” refers to a particularly

  configured telecommunications circuit connecting nodes of an OTN.

      Accordingly, the Court holds that Huawei failed to prove that any claim is indefinite for

  including the term “digital wrapping circuit” and construes the term as follows:

              •   “digital wrapping circuit” means “ITU-T G.709 telecommunications circuit.”




                                                    104
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 105 of 125 PageID #: 16167




                 H-3.    “… the first time stamp [is/was/…] inserted …”

               Disputed Term                      Huawei’s Proposed           Verizon’s Proposed
                                                      Construction                Construction
   “wherein the first time stamp was           wherein a determination      Plain and ordinary
   inserted into one of a frame alignment      to insert the first time     meaning.
   overhead portion, an optical channel        stamp into … was based
   transporting unit overhead portion, an      on at least a characteristic
   optical channel data unit overhead          of the first time stamp, …
   portion, and an optical channel
   payload unit overhead portion of a
   first overhead of a first optical
   transport unit frame based on at least a
   characteristic of the first time stamp”

   •   ’288 Patent Claims 1, 12
   “transmitting the first time stamp          transmitting the first time Plain and ordinary
   associated with the first location          stamp associated with the meaning.
   inserted into one of a frame alignment      first location, wherein a
   overhead portion, an optical channel        determination to insert
   transporting unit overhead portion, an      the first time stamp into
   optical channel data unit overhead          one of … was based on at
   portion, and an optical channel             least a characteristic of
   payload unit overhead portion of a          the first time stamp, …
   first overhead of a first optical
   transport unit frame based on at least a
   characteristic of the first time stamp to
   a second location via a network”

   •   ’288 Patent Claim 6
   “wherein the first time stamp is            wherein determining to       Plain and ordinary
   inserted into one of the frame              insert the first time stamp meaning.
   alignment overhead portion, the             into one of … is based on
   optical channel transporting unit           at least a characteristic of
   overhead portion, the optical channel       the first time stamp, …
   data unit overhead portion, and the
   optical channel payload unit overhead
   portion of the first overhead of the
   first optical transport unit frame based
   on at least a characteristic of the first
   time stamp”

   •   ’288 Patent Claims 16, 26, 30




                                                   105
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 106 of 125 PageID #: 16168




               Disputed Term                      Huawei’s Proposed            Verizon’s Proposed
                                                      Construction                 Construction
   “wherein the first time stamp is            wherein determining to        Plain and ordinary
   inserted into the one of the frame          insert the first time stamp   meaning.
   alignment overhead portion, the             into the one of … is
   optical channel transporting unit           based on at least a
   overhead portion, the optical channel       characteristic of the first
   data unit overhead portion, and the         time stamp, …
   optical channel payload unit overhead
   portion of the first overhead of the
   first optical transport unit frame based
   on at least a characteristic of the first
   time stamp”

   •   ’288 Patent Claim 22

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Verizon submits: These terms are plainly directed to inserting a time stamp into an overhead

  portion “based on” a characteristic of a time stamp. This inserting does not require actively

  determining to insert. Dkt. No. 85 at 21–24.

       In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’111 Patent fig.4, col.6 ll.21–54, col.7 ll.7–

  12, col.7 ll.30–35, col.8 ll.19–23, col.8 ll.41–46. Extrinsic evidence: Min Decl. ¶¶ 115–16

  (Verizon’s Counterclaim Ex. 3, Dkt. No. 85-3).

       Huawei responds: These claims plainly require that that first time stamp is inserted into one

  of several overhead options “based on” one of several specified characteristics of the time stamp.

  Thus, “the system must evaluate these characteristics to determine where to insert the time stamp.”

  In fact, the “based on” limitation was added during prosecution to distinguish from inserting into

  a preassigned overhead based solely on the identity of the time stamp. Dkt. No. 99 at 18–21.


                                                   106
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 107 of 125 PageID #: 16169




         In addition to the claims themselves, Huawei cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’288 Patent col.6 ll.31–40; ’288 Patent File

  Wrapper March 26, 2014 Response at 15 (Huawei’s Counterclaim Ex. E, Dkt. No. 99-6 at 225–

  43, 239). Extrinsic evidence: Melendez Second Decl. 34 ¶¶ 31–43 (Huawei Counterclaim Ex. D,

  Dkt. No. 99-5).

         Verizon replies: The claims plainly “do not include any active ‘determining’ step.” As

  described in the patents, these terms encompass a situation where “timestamps having a certain

  characteristic are always inserted into the same overhead portion” (Verizon’s emphasis). Thus,

  the overhead portion may be predetermined. “The only requirement is that the size, amount, or

  type of timestamp was (at some point) considered in determining where to insert that timestamp.”

  Dkt. No. 103 at 8–10.

         Verizon cites further intrinsic evidence to support its position: ’288 Patent File Wrapper

  March 26, 2014 Response at 15 (Huawei’s Counterclaim Ex. E, Dkt. No. 99-6 at 225–43, 239).

         Analysis

         The issue in dispute appears to be whether the claims at issue require determining where to

  insert the time stamp. They do not.

         The claim language at issue does not suggest an active step of determining where to insert the

  time stamp. The claims provide significant context informing the meaning of these terms. For

  instance, Claim 1 of the ’288 Patent provides:

               1. A method, comprising:
               a second location receiving a first time stamp associated with a first location,
                 wherein the first time stamp was inserted into one of a frame alignment
                 overhead portion, an optical channel transporting unit overhead portion,
                 an optical channel data unit overhead portion, and an optical channel
                 payload unit overhead portion of a first overhead of a first optical transport


  34
       Declaration of Dr. Jose Luis Melendez on Claim Construction (Nov. 6, 2020).
                                                    107
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 108 of 125 PageID #: 16170




               unit frame based on at least a characteristic of the first time stamp, wherein
               the characteristic of the first time stamp is at least one of a size of the first
               time stamp, an amount of the first time stamp and a type of the first time
               stamp;
             extracting information of the first time stamp from the first overhead of the
               first optical transport unit frame;
             generating a second time stamp based at least in part on the extracted
               information of the first time stamp associated with the first location, wherein
               the second time stamp includes at least part of the extracted information of
               the first time stamp; and
             transmitting the second time stamp in a second overhead of a second optical
               transport unit frame to the first location wherein the second time stamp is
               used to measure a round trip delay of a network.

  ’288 Patent col.9 ll.22–44 (emphasis added). Notably, the claim does not require “inserting,” but

  only that the time stamp “was inserted” into one of the overheads based on one of the

  characteristics. Thus, even if “inserting” necessarily entails “determining,” it would be improper

  to require actively determining where to insert the time stamp to satisfy this claim.

      Ultimately, the claim language is clear without construction, it requires that the time stamp is

  inserted into an overhead “based on” the recited characteristics. This plainly does not encompass

  stamps that are inserted in an overhead irrespective of the recited characteristics. Rather, the claims

  are plainly directed to a first time stamp that was inserted into one of several overheads “based on”

  one or more of the claim-recited characteristics of the

      Accordingly, the Court rejects Huawei’s proposed constructions and determines that these

  terms have their plain and ordinary meanings without the need for further construction.




                                                   108
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 109 of 125 PageID #: 16171




                H-4.     Alleged Means-Plus-Function Terms

          Disputed Term                Huawei’s Proposed               Verizon’s Proposed
                                           Construction                   Construction
   “A non-transitory computer      Indefinite.                    Plain and ordinary meaning.
   readable storage media
   comprising code to perform      In addition, based on
   the acts of the method of       positions taken by Verizon,
   claim [1/6/22]”                 these terms are governed by
                                   35 U.S.C. § 112 ¶ 6 and lack
   •   ’111 Patent Claim 23–25     corresponding structure.
   •   ’288 Patent Claims 23–25
   “receiving module”              Based on positions taken by    Not governed by 35 U.S.C.
                                   Verizon, these terms are       § 112, ¶ 6, plain and ordinary
   •   ’111 Patent Claims 12, 16   governed by 35 U.S.C. § 112    meaning.
   •   ’288 Patent Claims 12, 16   ¶ 6 and lack corresponding
                                   structure.                     Alternatively:
                                                                  • function: receiving a
                                                                      timestamp
                                                                  • structure: an ITU-T
                                                                      G.709 network interface
                                                                      as described, e.g., in ’111
                                                                      patent at 2:8-4:59; 6:55-
                                                                      7:2; Figs. 1-3
   “processing module”             Based on positions taken by    Not governed by 35 U.S.C.
                                   Verizon, these terms are       § 112, ¶ 6, plain and ordinary
   •   ’111 Patent Claim 12        governed by 35 U.S.C. § 112    meaning.
   •   ’288 Patent Claim 12        ¶ 6 and lack corresponding
                                   structure.                     Alternatively:
                                                                  • function: storing the
                                                                      information of the first
                                                                      time stamp from the first
                                                                      overhead of the first
                                                                      optical transport unit
                                                                      frame
                                                                  • structure: a processing
                                                                      unit, a storage unit and/or
                                                                      other various network
                                                                      elements as described,
                                                                      e.g., in ’111 patent at
                                                                      2:18-5:2; 6:65-7:13; Figs.
                                                                      1-3




                                               109
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 110 of 125 PageID #: 16172




          Disputed Term                 Huawei’s Proposed            Verizon’s Proposed
                                           Construction                  Construction
   “processing module”             Based on positions taken by   Not governed by 35 U.S.C.
                                   Verizon, these terms are      § 112, ¶ 6, plain and ordinary
   •   ’111 Patent Claims 16, 20   governed by 35 U.S.C. § 112   meaning.
   •   ’288 Patent Claims 16, 20   ¶ 6 and lack corresponding
                                   structure.                    Alternatively:
                                                                 • function: processing the
                                                                     second time stamp
                                                                     associated with the
                                                                     second location to
                                                                     measure the time of a
                                                                     signal through the
                                                                     network
                                                                 • structure: a processing
                                                                     unit, a storage unit and/or
                                                                     other various network
                                                                     elements as described,
                                                                     e.g., in ’111 patent at
                                                                     2:18-5:2; 6:65-7:13; Figs.
                                                                     1-3
   “generating module”             Based on positions taken by   Not governed by 35 U.S.C.
                                   Verizon, these terms are      § 112, ¶ 6, plain and ordinary
   •   ’111 Patent Claim 12        governed by 35 U.S.C. § 112   meaning.
   •   ’288 Patent Claim 12        ¶ 6 and lack corresponding
                                   structure.                    Alternatively:
                                                                 • function: generate a
                                                                     second time stamp based
                                                                     at least in part on the
                                                                     extracted information of
                                                                     the first time stamp
                                                                     associated with the first
                                                                     location
                                                                 • structure: an ITU-T
                                                                     G.709 network interface
                                                                     as described, e.g., in 111
                                                                     patent at 2:18-5:2; 6:65-
                                                                     7:13; Figs. 1-3




                                               110
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 111 of 125 PageID #: 16173




          Disputed Term                  Huawei’s Proposed                Verizon’s Proposed
                                            Construction                      Construction
   “generating module”              Based on positions taken by       Not governed by 35 U.S.C.
                                    Verizon, these terms are          § 112, ¶ 6, plain and ordinary
   •   ’111 Patent Claim 16         governed by 35 U.S.C. § 112       meaning.
   •   ’288 Patent Claim 16         ¶ 6 and lack corresponding
                                    structure.                        Alternatively:
                                                                      • function: generate a first
                                                                          time stamp associated
                                                                          with the first location
                                                                      • structure: an ITU-T
                                                                          G.709 network interface
                                                                          as described, e.g., in 111
                                                                          patent at 2:18-5:2; 6:65-
                                                                          7:13; Figs. 1-3
   “transmission module”            Based on positions taken by       Not governed by 35 U.S.C.
                                    Verizon, these terms are          § 112, ¶ 6, plain and ordinary
   •   ’111 Patent Claims 12,       governed by 35 U.S.C. § 112       meaning.
       14–16, 18, 19                ¶ 6 and lack corresponding
   •   ’288 Patent Claims 12,       structure.                        Alternatively:
       14–16, 18, 19                                                  • function: transmitting a
                                                                          timestamp
                                                                      • structure: an ITU-T
                                                                          G.709 network interface
                                                                          as described, e.g., in ’111
                                                                          patent at 2:18-5:2; 6:65-
                                                                          7:13; Figs. 1-3

       Because the parties’ arguments and proposed constructions with respect to these terms are

  related, the Court addresses the terms together.

       The Parties’ Positions

       Verizon submits: The “code to perform” claims do not include any means-plus-function

  limitations. The “module” terms are all plainly structural when read in the proper context: they

  each refer to a “hardware/software module with various … capabilities within the ITU-T G.709

  network.” In any event, each of the modules is supported by a disclosure of structure in the patents.

  Dkt. No. 85 at 13–21.




                                                  111
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 112 of 125 PageID #: 16174




      In addition to the claims themselves, Verizon cites the following intrinsic and extrinsic

  evidence to support its position: Intrinsic evidence: ’111 Patent figs.1–3, col.2 l.8 – col.5 l.2, col.6

  l.55 – col.7 l.2. Extrinsic evidence: Min Decl. ¶¶ 82–84, 86–106, 109–14 (Verizon’s Counterclaim

  Ex. 3, Dkt. No. 85-3).

      Huawei responds: “If the ‘modules’ in Verizon’s patents provide sufficient disclosure of

  structure to avoid the application on § 112 ¶ 6 at the first step of the analysis, then Huawei’s patents

  certainly provide that much disclosure and more.” Similarly, “if the Court concludes that a

  POSITA would understand the ‘code to perform’ of Verizon’s patents to refer to known OTN

  structure, it should reach the same result with respect to Huawei’s patents.” If § 112, ¶ 6 applies

  to these terms, then the ’111 and ’282 Patents fail the structural disclosure requirement because

  they fail to disclose any algorithms or structures for the functions of the “code to perform” or

  “module” limitations. Dkt. No. 99 at 21–27.

      In addition to the claims themselves, Huawei cites the following extrinsic evidence to support

  its position: Melendez Indefiniteness Decl. ¶¶ 55–89 (Huawei’s Counterclaim Ex. A, Dkt. No.

  99-2); Bortz Decl. at ¶¶ 106–07, 109-10, 112 (Dkt. No. 82-11); Min Decl. ¶¶ 82, 90, 105, 112

  (Verizon’s Counterclaim Ex. 3, Dkt. No. 85-3).

      Verizon replies: The “module” terms of the Verizon patents are different in character from the

  “module” and “unit” terms of the Huawei patents: The Verizon-patent modules refer to “well-

  known G.709 sending, receiving, or processing circuity.” In contrast, the Huawei-patent modules

  and units “constitute coined terms and phrases that a POSITA would not associate with any definite

  structure.” The code-to-perform claims are Beauregard claims and are therefore not governed by

  § 112, ¶ 6. Dkt. No. 103 at 10–13.




                                                    112
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 113 of 125 PageID #: 16175




       Verizon cites further intrinsic and extrinsic evidence to support its position: Intrinsic

  evidence: ’111 Patent fig.6, col.7 ll.3–65. Extrinsic evidence: Min Decl. ¶¶ 48–51, 85, 107–08

  (Verizon’s Counterclaim Ex. 3, Dkt. No. 85-3).

       Analysis

       There are two issues in dispute. First, whether these terms should be governed by 35 U.S.C.

  § 112, ¶ 6. Second, if the terms are governed by § 112, ¶ 6, whether the ’111 and ’288 Patents

  satisfy the disclosure requirements of the statute. The Court determines that these terms are not

  governed by § 112, ¶ 6 and therefore does not address the second issue.

       This issue is similar to that addressed in the alleged means plus function terms from the ’433

  Patent. For reasons similar to those stated there, the Court determines that the claims of the ’111

  and ’288 Patent provide sufficient structural context to sustain the presumption against applying §

  112, ¶ 6.

       Accordingly, the Court determines that Defendant has failed to establish that these terms

  should be governed by § 112, ¶ 6 or that any claim is indefinite for including any of the terms.

  V.      CONCLUSION

       The Court adopts the constructions set forth above, as summarized in the following table. The

  parties are ORDERED that they may not refer, directly or indirectly, to each other’s claim-

  construction positions in the presence of the jury. Likewise, the parties are ORDERED to refrain

  from mentioning any portion of this opinion, other than the actual definitions adopted by the Court,

  in the presence of the jury. Any reference to claim-construction proceedings is limited to informing

  the jury of the definitions adopted by the Court.

       The parties are hereby ORDERED to file a Joint Notice within fourteen (14) days of the

  issuance of this Memorandum Opinion and Order indicating whether the case should be referred



                                                  113
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 114 of 125 PageID #: 16176




  for mediation. If the Parties disagree about whether mediation is appropriate, the Parties should

  set forth a brief statement of their competing positions in the Joint Notice.

     Section                      Term                                      Construction
                 “data blocks containing data only”            data blocks containing data only (not
                                                               control characters)
                 •   ’433 Patent Claims 1, 6,
       A-1       “data block group containing data blocks      data block group containing data
                 only”                                         blocks only (not control characters)

                 •   ’433 Patent Claims 10, 14
                 “control block buffer”                        buffer for control blocks only

                 •   ’433 Patent Claims 1, 6
       A-2
                 “data block buffer”                           buffer for data blocks only

                 •   ’433 Patent Claims 1, 6
                  1. A sending method for adapting a plain and ordinary meaning (not
                 payload bandwidth for data transmission, necessarily in the order recited in the
                 comprising:                                   claim)
                   …
                   placing the control blocks into a control
                    block buffer as a control block group,
                    setting a first identifier to identify the
                    control block group, setting a second
                    identifier to identify a last control
                    block in the control block group, and
                    placing the data blocks, as a data
       A-3          block group, into a data block buffer;
                   setting a third identifier by using four
                    bits of each control block to identify a
                    block type of each of the control
                    blocks; and
                   setting a fourth identifier by using a
                    space smaller than or equal to three
                    bits of each control block to identify
                    positions of each of the control blocks
                    in the N 66B coding blocks.

                 •   ’433 Patent Claim 1




                                                  114
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 115 of 125 PageID #: 16177




     Section                     Term                                   Construction
               “an acquisition unit configured to          plain and ordinary meaning, not
               acquire N 66B coding blocks each of         governed by 35 U.S.C. § 112, ¶ 6
               which contains 64B”

               •   ’433 Patent Claim 6
               “an acquisition unit configured to          plain and ordinary meaning, not
               acquire a (64*N+1)B coding block”           governed by 35 U.S.C. § 112, ¶ 6

               •   ’433 Patent Claim 14
               a position recovery subunit configured to   plain and ordinary meaning, not
               recover the control blocks to their         governed by 35 U.S.C. § 112, ¶ 6
               positions in the N 66B coding blocks

               •   ’433 Patent Claim 14
               “a conversion unit configured to encode     plain and ordinary meaning, not
               the acquired N 66B coding blocks into a     governed by 35 U.S.C. § 112, ¶ 6
      A-4      (64*N+1)B coding block”

               •   ’433 Patent Claim 6
               “a decoding subunit configured to           plain and ordinary meaning, not
               decode the N 66B coding blocks to           governed by 35 U.S.C. § 112, ¶ 6
               obtain data blocks containing data only
               and different types of control blocks
               each of which contains at least one
               control characters”

               •   ’433 Patent Claim 6
               “a conversion unit configured to decode     plain and ordinary meaning, not
               the (64*N+1)B coding block to recover       governed by 35 U.S.C. § 112, ¶ 6
               N 66B coding blocks each of which
               contains 64B”

               •   ’433 Patent Claim 14




                                              115
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 116 of 125 PageID #: 16178




     Section                      Term                                     Construction
               “a decoding subunit configured to              plain and ordinary meaning, not
               decode the (64*N+1)B coding block to           governed by 35 U.S.C. § 112, ¶ 6
               obtain a first identifier for identifying a
               control block group, a second identifier
               for identifying a last control block in the
               control block group, a third identifier for
               identifying the positions of the control
               blocks in the N 66B coding blocks, and a
               fourth identifier for identifying a block
               type of each of the control blocks”

               •   ’433 Patent Claim 14
               “a control block group discrimination          plain and ordinary meaning, not
               subunit configured to place the control        governed by 35 U.S.C. § 112, ¶ 6
               blocks into a control block buffer as a
               control block group, set a first identifier
               to identify the control block group, set a
               second identifier to identify a last control
               block in the control block group, and
               place the data blocks, as a data block
               group, into a data block buffer”

               •   ’433 Patent Claim 6
               “a type discrimination subunit                 plain and ordinary meaning, not
               configured to set a third identifier by        governed by 35 U.S.C. § 112, ¶ 6
               using four bits to identify a block type of
               each of the control blocks”

               •   ’433 Patent Claim 6
               “a position discrimination subunit             plain and ordinary meaning, not
               configured to set a fourth identifier”         governed by 35 U.S.C. § 112, ¶ 6

               •   ’433 Patent Claim 6
               “a control block group determination           plain and ordinary meaning, not
               subunit configured to determine the            governed by 35 U.S.C. § 112, ¶ 6
               control block group and a data block
               group containing data blocks only”

               •   ’433 Patent Claim 14




                                                116
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 117 of 125 PageID #: 16179




     Section                     Term                                 Construction
               “a control block type determination       plain and ordinary meaning, not
               subunit configured to determine a type of governed by 35 U.S.C. § 112, ¶ 6
               each of the control blocks in the N 66B
               coding blocks”

               •   ’433 Patent Claim 14
               “the mapping the single low-rate traffic     plain and ordinary meaning
               signal to the single low-rate traffic OPU
               is performed using a General Framing
       B-1     Procedure (GFP) or other adaptation
               protocols”

               •   ’151 Patent Claims 1, 7
               “transmitting the ODUk via the OTN”          plain and ordinary meaning

               •   ’151 Patent Claim 1
       B-2     “transmitting a low-rate traffic signal in   plain and ordinary meaning
               an Optical Transport Network (OTN)”

               •   ’151 Patent Claims 7, 12
               “rate rank”                                  plain and ordinary meaning
       B-3
               •   ’151 Patent Claims 1, 6
               “adapted to”                                 plain and ordinary meaning

               •   ’151 Patent Claims 7–13
       B-4
               “configured to”                              plain and ordinary meaning

               •   ’151 Patent Claim 12
               “in groups of M bytes”                       in a M-byte granularity
      C-1
               •   ’982 Patent Claims 1, 5, 9, 12
               “Lower Order Optical Channel Data Unit plain and ordinary meaning
               (LO ODU) signal”

               •   ’982 Patent Claims 1, 5, 9, 12
      C-2
               “Higher Order Optical Channel Payload        plain and ordinary meaning
               Unit (HO OPU)”

               •   ’982 Patent Claims 1, 5, 9, 12



                                                117
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 118 of 125 PageID #: 16180




     Section                     Term                                 Construction
               “[encapsulating / encapsulate] overhead   plain and ordinary meaning
               information to an overhead area of the
      C-3      ODTU signal”

               •   ’982 Patent Claims 1, 5
               “time slot”                               tributary slot
      C-4
               •   ’982 Patent Claims 1
               “tributary slot”                          plain and ordinary meaning
      C-5      •   ’982 Patent Claims 4–5, 8–9, 11-12,
                   14
               “Optical Channel Data Tributary Unit      plain and ordinary meaning
               (ODTU) signal”
      C-6
               •   ’982 Patent Claims 1, 5, 9, 12
               “client signal byte number Cn”            number of client signal bytes
      D-1
               •   ’236 Patent Claims 1, 7, 13–15
               “if the Cn transported in the OTN frame   plain and ordinary meaning
               needs to be [increased / decreased]”

               •   ’236 Patent Claims 1–3, 7–9, 15
      D-2      “the Cn transported in the OTN frame      plain and ordinary meaning
               doesn’t need to be increased or
               decreased”

               •   ’236 Patent Claims 1, 9

               “an acquiring unit”                       plain and ordinary meaning, not
                                                         governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claims 7, 11, 12
               “a client signal byte number Cn           plain and ordinary meaning, not
               generating unit”                          governed by 35 U.S.C. § 112, ¶ 6

               •   ’236 Patent Claim 7
      D-3
               “a first processing unit”                 plain and ordinary meaning, not
                                                         governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 7
               “a second processing unit”                plain and ordinary meaning, not
                                                         governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 7

                                                118
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 119 of 125 PageID #: 16181




     Section                    Term                                   Construction
               “a determining unit”                       plain and ordinary meaning, not
                                                          governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 8, 9
               “an identifying unit”                      plain and ordinary meaning, not
                                                          governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 8
               “an identifying unit”                      plain and ordinary meaning, not
                                                          governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 9
               “a filling unit”                           plain and ordinary meaning, not
                                                          governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 8
               “a filling unit”                           plain and ordinary meaning, not
                                                          governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 9
               “a parsing unit”                           plain and ordinary meaning, not
                                                          governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 11
               “a restoring unit”                         plain and ordinary meaning, not
                                                          governed by 35 U.S.C. § 112, ¶ 6
               •   ’236 Patent Claim 10
               “Optical Channel Data Tributary Unit       plain and ordinary meaning
               (ODTU) [frame]”

               •   ’505 Patent Claims 1–4
       E-1
               “ODTU [frame]”                             plain and ordinary meaning

               •   ’505 Patent Claims 1–4
               “n-bit data units”                         plain and ordinary meaning

               •   ’505 Patent Claims 2, 3
       E-2     “n indicating the number of the multiple   plain and ordinary meaning
               OPUk TSs”

               •   ’505 Patent Claims 2, 3
               “Optical Channel Payload Unit-k            plain and ordinary meaning
               Tributary Slot (OPUk TS)”
       E-3
               •   ’505 Patent Claims 1–4



                                              119
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 120 of 125 PageID #: 16182




       Section                         Term                                     Construction
                    “a first unit configured to …”                 plain and ordinary meaning, not
                                                                   governed by 35 U.S.C. § 112, ¶ 6
                    •   ’505 Patent Claims 3, 4
                    “a second unit configured to …”                plain and ordinary meaning, not
                                                                   governed by 35 U.S.C. § 112, ¶ 6
                    •   ’505 Patent Claims 3, 4
                    “a third unit configured to …”                 plain and ordinary meaning, not
                                                                   governed by 35 U.S.C. § 112, ¶ 6
                    •   ’505 Patent Claims 3, 4
                    “a fourth unit configured to …”                plain and ordinary meaning, not
                                                                   governed by 35 U.S.C. § 112, ¶ 6
                    •   ’505 Patent Claims 3, 4

         E-4        “a fifth unit configured to…”                  plain and ordinary meaning, not
                                                                   governed by 35 U.S.C. § 112, ¶ 6
                    •   ’505 Patent Claims 3, 4
                    “a sixth unit configured to …”                 plain and ordinary meaning, not
                                                                   governed by 35 U.S.C. § 112, ¶ 6
                    •   ’505 Patent Claims 3, 4
                    “wherein the first unit, second unit, third    plain and ordinary meaning, not
                    unit, fourth unit, fifth unit and sixth unit   governed by 35 U.S.C. § 112, ¶ 6
                    are structural entities collectively
                    comprising one or more processors
                    instructed by one or more software
                    programs” 35

                    •   ’505 Patent Claims 3, 4
                    “judging … whether the identifier              plain and ordinary meaning
                    contained in the fault alarm message is
                    different from a fault identifier record
                    stored in the second node”

                    •   ’253 Patent Claim 1
          F-1       “judge … whether the identifier                plain and ordinary meaning
                    extracted from the fault alarm message is
                    different from the fault information
                    stored in the fault information storing
                    module”

                    •   ’253 Patent Claim 4


  35
       The parties list this term in the P.R. 4-5(d) Chart, but do not propose any specific constructions.
                                                      120
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 121 of 125 PageID #: 16183




     Section                     Term                                    Construction
               “judge … whether the identifier              plain and ordinary meaning
               contained in the fault alarm message is
               different from a fault identifier record
               stored in the second node”

               •   ’253 Patent Claim 6
               “determining … whether the identifier        plain and ordinary meaning
               contained in the fault alarm message is
               different from a fault identifier record
               stored in the first node”

               •   ’253 Patent Claim 9
               “determine whether the identifier            plain and ordinary meaning
               contained in the fault alarm message is
               different from a fault identifier record
               stored in the first node”

               •   ’253 Patent Claim 14
               “configured to”                              plain and ordinary meaning
       F-2
               •   ’253 Patent Claims 4, 6, 14
               “null”                                       plain and ordinary meaning
       F-3
               •   ’253 Patent Claim 12
               “an alarm message processing module,         plain and ordinary meaning, not
               configured to: receive a fault alarm         governed by 35 U.S.C. § 112, ¶ 6
               message; forward the fault alarm
               message downstream; extract, from the
               received fault alarm message, an
               identifier indicating a second node that
               detects a link fault occurring in a link
               connected to a port of the second node;
               and send the identifier to a judging
       F-4     module”

               •   ’253 Patent Claim 4
               “a fault information storing module,         plain and ordinary meaning, not
               configured to store fault information        governed by 35 U.S.C. § 112, ¶ 6
               which includes a collection of identifiers
               of received fault alarm messages”

               •   ’253 Patent Claim 4


                                                 121
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 122 of 125 PageID #: 16184




     Section                      Term                                    Construction
               “the judging module, configured to:           plain and ordinary meaning, not
               judge, according to the identifier            governed by 35 U.S.C. § 112, ¶ 6
               extracted from the received fault alarm
               message and the fault information stored
               in the fault information storing module,
               whether the identifier extracted from the
               fault alarm message is different from the
               fault information stored in the fault
               information storing module; and if the
               identifier extracted from the fault alarm
               message is different from the fault
               information stored in the fault
               information storing module, instruct a
               forwarding table flushing module to
               clear a forwarding table of the first node
               in which the ring protection apparatus
               locates”

               •   ’253 Patent Claim 4
               “a first module, configured to determine      plain and ordinary meaning, not
               whether the identifier contained in the       governed by 35 U.S.C. § 112, ¶ 6
               fault alarm message is different from a
               fault identifier record stored in the first
               node”

               •   ’253 Patent Claim 14
               “a second module, configured to clear a       plain and ordinary meaning, not
               forwarding table of the first node if the     governed by 35 U.S.C. § 112, ¶ 6
               identifier contained in the fault alarm
               message is different from the fault
               identifier record stored in the first node”

               •   ’253 Patent Claim 14
               “a link where a normally blocked port         port that is ordinarily blocked and not
               locates”                                      blocked just because there is a fault
      G-1
               •   ’485 Patent Claims 8, 10
               “Automatic Protection Switching (APS)         plain and ordinary meaning
               packet in Ethernet protection switching
      G-2      mechanism”

               •   ’485 Patent Claim 8



                                                122
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 123 of 125 PageID #: 16185




     Section                     Term                                    Construction
               “wherein the first time stamp comprises      wherein the first time stamp comprises
               information reflecting a round trip delay    information indicating a round trip
               of the network”                              delay of the network

               •   ’111 Patent Claims 6, 16, 22, 30
               “wherein the information of the first time information of the first time stamp
               stamp reflects a round trip delay of a     indicates a round trip delay of a
      H-1      network”                                   network

               •   ’111 Patent Claim 12
               “wherein the information reflects a round wherein the information indicates a
               trip delay of a network”                  round trip delay of a network

               •   ’111 Patent Claims 1, 26
               “digital wrapping circuit”                   ITU-T G.709 telecommunications
                                                            circuit
               •   ’111 Patent Claims 4, 5, 8, 9, 14, 15,
      H-2          18, 19, 29, 33
               •   ’288 Patent Claims 4, 5, 8, 9, 14, 15,
                   18, 19, 29, 33
               “wherein the first time stamp was            plain and ordinary meaning
               inserted into one of a frame alignment
               overhead portion, an optical channel
               transporting unit overhead portion, an
               optical channel data unit overhead
               portion, and an optical channel payload
      H-3      unit overhead portion of a first overhead
               of a first optical transport unit frame
               based on at least a characteristic of the
               first time stamp”

               •   ’288 Patent Claims 1, 12




                                               123
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 124 of 125 PageID #: 16186




     Section                       Term                                   Construction
               “transmitting the first time stamp            plain and ordinary meaning
               associated with the first location inserted
               into one of a frame alignment overhead
               portion, an optical channel transporting
               unit overhead portion, an optical channel
               data unit overhead portion, and an
               optical channel payload unit overhead
               portion of a first overhead of a first
               optical transport unit frame based on at
               least a characteristic of the first time
               stamp to a second location via a
               network”

               •   ’288 Patent Claim 6
               “wherein the first time stamp is inserted plain and ordinary meaning
               into one of the frame alignment overhead
               portion, the optical channel transporting
               unit overhead portion, the optical
               channel data unit overhead portion, and
               the optical channel payload unit
               overhead portion of the first overhead of
               the first optical transport unit frame
               based on at least a characteristic of the
               first time stamp”

               •   ’288 Patent Claims 16, 26, 30
               “wherein the first time stamp is inserted     plain and ordinary meaning
               into the one of the frame alignment
               overhead portion, the optical channel
               transporting unit overhead portion, the
               optical channel data unit overhead
               portion, and the optical channel payload
               unit overhead portion of the first
               overhead of the first optical transport
               unit frame based on at least a
               characteristic of the first time stamp”

               •   ’288 Patent Claim 22




                                                124
Case 2:20-cv-00030-JRG Document 162 Filed 01/15/21 Page 125 of 125 PageID #: 16187




     Section                       Term                                   Construction
                 “A non-transitory computer readable         plain and ordinary meaning, not
                 storage media comprising code to            governed by 35 U.S.C. § 112, ¶ 6
                 perform the acts of the method of claim
                 [1/6/22]”

                 •   ’111 Patent Claim 23–25
                 •   ’288 Patent Claims 23–25
                 “receiving module”                          plain and ordinary meaning, not
                                                             governed by 35 U.S.C. § 112, ¶ 6
                 •   ’111 Patent Claims 12, 16
                 •   ’288 Patent Claims 12, 16
                 “processing module”                         plain and ordinary meaning, not
                                                             governed by 35 U.S.C. § 112, ¶ 6
                 •   ’111 Patent Claim 12
                 •   ’288 Patent Claim 12
         H-4     “processing module”                         plain and ordinary meaning, not
                                                             governed by 35 U.S.C. § 112, ¶ 6
                 •   ’111 Patent Claims 16, 20
                 •   ’288 Patent Claims 16, 20
                 “generating module”                         plain and ordinary meaning, not
                                                             governed by 35 U.S.C. § 112, ¶ 6
     .           •   ’111 Patent Claim 12
                 •   ’288 Patent Claim 12
                 “generating module”                         plain and ordinary meaning, not
                                                             governed by 35 U.S.C. § 112, ¶ 6
                 •   ’111 Patent Claim 16
                 •   ’288 Patent Claim 16
                 “transmission module”                       plain and ordinary meaning, not
                                                             governed by 35 U.S.C. § 112, ¶ 6
                 •   ’111 Patent Claims 12, 14–16, 18, 19
                 •   ’288 Patent Claims 12, 14–16, 18, 19


         So ORDERED and SIGNED this 15th day of January, 2021.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE

                                                 125
